JUNE 2000

COMMISSION DECISIONS AND ORDERS
06-21-2000 City Transfer of Kent, fucorporated
06-27-2000 Sec. Labor on behalf of Grant Noe, Jr. v.
J & C Mining, LLC and Manalapan Mining
06-30-2000 Black Mesa Pipeline, fuc.

WEST 2000-311-M

Pg. 701

KENT 99-248-D
WEST 97-49

Pg. 705
Pg. 708

WEST 99-17
D
99-1
CENT 99-152-RM
PENN 99-132
WEVA 99-156
WEST 99-315-M
CENT 98-230-RM

Pg. 727
Pg. 733
Pg. 740
Pg. 742
Pg. 760
Pg. 771
Pg. 779

WEST 2000-188-D

Pg. 793

WEST 2000-188-D

Pg. 798

ADMINISTRATIVE LAW JUDGE DECISIONS
06-05-2000 Plateau Mining'Corporation
06-19-2000 Connie Prater
06-20-2000 Reintjes of the South, fuc.
06-21-2000 Maple Creek Mining fuc.
06-22-2000 Hiope Mining, Inc.
06-28-2000 AU Mining fucorporated
06-30-2000 Central Sand and Gravel Co.
ADMINISTRATIVE LAW JUDGE ORDERS
05-15-2000 Sec. Labor on behalf of Levi Bussanich v.
Centralia Mining Company
05-15-2000 Sec. Labor on behalf of Levi Bussanich v.
Cen~alia Mining Company
(Both orders previously unpublished)

i

·'~

JUNE

2000

Review was granted in the following case during the month of June:

David Morales v. Asarco, Inc., Docket No. WEST 99-188-DM. (Judge Manning,
May 8, 2000)

Reconsideration was denied in the following case during the month of June:

Secretary of Labor, MSHA v. San Benito Aggregates, Inc., Docket Nos.
WEST 2000-155-M, etc. (Commission Order of May 11 , 2000)

ii

COMMISSION DECISIONS AND ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

June 21, 2000
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket Nos. WEST 2000-311-M
through WEST 2000-314-M

v.
CITY TRANSFER OF KENT,
INCORPORATED

BEFORE: Jordan, Chairman; Marks, Riley, Verheggen, and Beatty, Commissioners

ORDER
BY: Jordan, Chairman; Riley and Beatty, Commissioners
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (1994) ("Mine Act"). On April 21, 2000, the Commission received from City
Transfer of Kent, Inc. ("City Transfer") a request to reopen penalty assessments that had become
final orders of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 815(a).
The Secretary of Labor does not oppose the motion for relief filed by City Transfer.
Under section 105(a) of the Mine Act, an operator has 30 days following receipt of the
Secretary of Labor's proposed penalty assessment within which to notify the Secretary that it
wishes to contest the proposed penalty. If the operator fails to notify the Secretary, the proposed
penalty assessment is deemed a final order of the Commission. 30 U.S.C. § 815(a).
In its request, City Transfer, which is represented by Environmental Compliance &
Remediation, Inc., states that when it received the citations, "there was no formal statement from
MSHA on the appeals process," contrary to the past practice by the Department of Labor's Mine
Safety and Health Administration ("MSHA") of including "a post card with citations that could
be sent back to MSHA requesting an informal meeting." Letter dated April 12, 2000. It also
contends that it previously mailed letters dated August 4 and 18, 1999 to MSHA contesting the
citations in these cases because they were unjust and unsubstantiated, and requesting a hearing.
Id. and attachs. It alleges that it never received a response to its letters. Letter dated April 12,
2000. City Transfer attached to its request copies of several letters, dated May 24, August 4, and
August 18, 1999, which it allegedly sent to MSHA's regional office in Bellevue, Washington
701

contesting the citations; a return receipt for a mailing to MSHA's regional office delivered on
November 7, 1999; and a letter dated October 29, 1999, which it allegedly sent to MSHA's Civil
Penalty Compliance Office indicating that it sent the August 4 and 18 letters and inquiring into
the status of its hearing request. Attachs. Accordingly, City Transfer requests a hearing on
Citation Nos. "796948 - 796979." Letter dated April 12, 2000.
We have held that, in appropriate circumstances and pursuant to Fed. R. Civ. P. 60(b), we
possess jurisdiction to reopen uncontested assessments that have become final by operation of
section 105(a). See, eg., Kenamerican Resources, Inc., 20 FMSHRC 199, 201 (Mar. 1998); Jim
Walter Resources, Inc., 15 FMSHRC 782, 786-89 (May 1993). We also have observed that
default is a harsh remedy and that, if the defaulting party can make a showing of adequate or
good cause for the failure to timely respond, the case may be reopened and appropriate
proceedings on the merits permitted. See Coal Preservation Servs., Inc., 17 FMSHRC 1529,
1530 (Sept. 1995). In accordance with Rule 60(b)(l), we previously have afforded a party relief
from a final order of the Commission on the basis of inadvertence or mistake. See National Lime
& Stone, Inc., 20 FMSHRC 923, 925 (Sept. 1998); Peabody Coal Co., 19 FMSHRC 1613, 161415 (Oct. 1997); Stillwater Mining Co., 19 FMSHRC 1021, 1022-23 (June 1997); Kinross
Delamar Mining Co., 18 FMSHRC 1590, 1591-92 (Sept. 1996).

702

On the basis of the present record, we are unable to evaluate the merits of City Transfer's
position. 1 In the interest of justice, we remand the matter for assignment to a judge to determine
whether City Transfer has met the criteria for relief under Rule 60(b). See Bauman Landscape,
Inc., 22 FMSHRC 289, 289-90 (Mar. 2000) (remanding to a judge where the operator claimed
that it never received the proposed penalty assessment and owner did not sign the return receipt
without submitting any supporting documentation); Warrior Investment Co., 21FMSHRC971,
973 (Sept. 1999) (remanding where operator claimed that it did not receive proposed penalty
assessment and record did not clearly indicate why service was unsuccessful). If the judge
determines that such relief is appropriate, this case shall proceed pursuant to the Mine Act and
the Commission's Procedural Rules, 29 C.F.R. Part 2700.

Robert H. Beatty, Jr., Commiss~er

1

In view of the fact that the Secretary does not oppose City Transfer's motion to reopen

this matter for a hearing on the merits, Commissioners Marks and Verheggen conclude that the
motion should be granted.
703

-

Distribution
Michael Breysse, NW Regional Supervisor
City Transfer of Kent, Inc.
140 Rainier Ave., South, #7
Renton, WA 98057
W. Christian Schumat]Il~ Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
Chief Administrative Law Judge David Barbour
Federal Mine Safety&_Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

704

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

June 27, 2000
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
on behalf of GRANT NOE, JR.

v.

Docket No. KENT 99-248-D

J & C MINING, L.L.C., and
MANALAPAN MINING COMPANY, INC.

BEFORE: Jordan, Chairman; Marks, Riley, Verheggen, and Beatty, Commissioners
ORDER
BY THE COMMISSION:
In this discrimination proceeding arising under the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (1994) ("Mine Act" or "Act"), Administrative Law Judge Gary
Melick issued a decision dismissing a complaint brought by the Secretary of Labor on behalf of
Grant Noe, Jr., alleging discrimination in violation of section 105(c)(l) of the Act, 30 U.S.C.
§ 815(c)(l). 22 FMSHRC 404, 410-11 (Mar. 2000) (ALJ). In a related temporary reinstatement
proceeding, Docket No. KENT 99-174-D, the judge had issued a decision approving a settlement
agreement, p{oviding for the temporary economic reinstatement of Noe by J & C Mining, LLC
("J&C"). Unpublished Order at 1-2(May17, 1999).

On June 20, 2000, the operators, J&C and Manalapan Mining Company, Inc. ("Manalapan")
filed a Motion to Expedite Review by Commission. In the motion, the operators state that, having
prevailed before the judge, they "desire relief from the order requiring payment of temporary
economic benefits" to Noe. Mot. at 1. In addition, they request that review before this Commission
be expedited, and that the time for filing a reply brief by the Secretary be reduced from 20 days to
10 days. Mot. at 2.
Upon consideration of the motion, the operators' request for relief :from the May 17, 1999
order providing for th_e economic reinstatement of Noe is denied. 1 See Secretary ofLabor on behalf

1

We note that, on June 19, 2000, the United States District Cou1t for the Eastern District
of Kentucky issued an order granting the Secretary's motion for a preliminary injunction and
temporary restraining order requiring J&C and Manalapan to reinstate Noe temporarily, pending
705

ofBernardyn v. Reading Anthracite Co., 21 FMSHRC 947, 949 (Sept. 1999) ("the language of the
Mine Act requires ~hat a temporary reinstatement order remain in effect while the Commission
review the judge's decision"). Furthermore, the Commission will be expediting these proceedings
as it is statutorily required to do. See 30 U.S.C. § 815(c)(3) ("Proceedings under this section shall
be expedited by the Secretary and the Commission."); see also Bernardyn, 21 FMSHRC at 950
(recognizing the appropriateness of expediting cases involving parallel temporary reinstatement
proceedings). Nonetheless, the operator's request to reduce the period for filing the Secretary's
reply brief is denied because such a reduction would not materially advance the Commission's
expedited consideration of the case.

Marc Lincoln Marks, Commissioner

James C. Riley, Commissioner

Robert H. Beatty, Jr., Commissioner -·

resolution of this discrimination proceeding. Secretary ofLabor v. J & C Mining, L.L. C.,
No. 00-217 (E.D. Ky., June 19, 2000). In the order, the Court stated that after the issuance of
Judge Melick's March decision, the operators ceased economic reinstatement of Noe. Id. at 2.
706

Distribution
Jack Powasnik, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
Susan C. Lawson, Esq.
Lawson & Lawson, PSC
P.O. Box 837
Harlan, KY 40831

707

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

June 30, 2000
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket Nos. WEST 97-49
WEST 97-172

V.

BLACK MESA PIPELINE, INC.

BEFORE: Jordan, Chairman; Marks, Riley, Verheggen, and Beatty, Commissioners

DECISION
BY: Riley, Verheggen, and Beatty, Commissioners

In these civil penalty proceedings, arising under the Federal Mine Safety and Health Act
of 1977, 30 U.S.C. § 801 et seq. (1994) ("Mine Act" or "Act"), Black Mesa Pipeline, fuc.
("Black Mesa"), seeks review of Administrative Law Judge Jacqueline Bulluck's determinations
that it violated 30 C.F.R. § 77.502, which requires that electrical equipment be frequently
examined bx a qualified person, and a related record-keeping provision, 30 C.F.R. § 77.800-2,
and that the violation of section 77.502 was significant and substantial ("S&S"). 1 20 FMSHRC
666, 672-77, 678-79 (June 1998) (ALJ). The Secretary of Labor seeks review of the judge's
determination that the violation of section 77 .502 was not attributable to Black Mesa's
unwarrantable failure. 2 Id. at 677. For the reasons that follow, we reverse the judge's findings of
violations.

1

The S&S terminology is taken from section 104(d)(l) of the Act, 30 U.S.C.
§ 814(d)(l), which distinguishes as more serious any violation that "could significantly and
substantially contribute to the cause and effect of a ... mine safety or health hazard."
2

The unwarrantable failure terminology is taken from section 104(d)(l) of the Act, 30
U.S.C. § 814(d)(l), which establishes more severe sanctions for any violation that is caused by
"an unwarrantable failure of [an] operator to comply with ... mandatory health or safety
standards."
708

I.
Factual and Procedural Background
Black Mesa's Pipeline Preparation Plant ("prep plant"), located near Kayenta, Arizona,
receives coal mined at the nearby Black Mesa Coal Mine, which it crushes into powder, mixes
with water, and dispatches as coal slurry for transport by pipeline to an electric power plant 200
miles away. 20 FMSH_R~ at 667; Tr. 134. Prep plant equipment includes very large pump
stations, crushing mills, belts, various motors using between 110 volts and 4160 volts, and other
high-voltage equipment such as breakers, control circuits, disconnects, cables, and safety
equipment. 20 FMSHRC at 667. Among 36 prep plant employees are seven electricians. Id. at
667, 668.
On June 25, 1996, Peter Saint, an electrical inspector with the Department of Labor's
Mine Safety and Healtl} Administration ("MSHA"), conducted his first electrical
inspection of the prep plant. Id. at 668. Inspector Saint's review of the prep plant's record book
of monthly examinations on high-voltage electrical equipment ("high-voltage book") revealed
that examinations were being performed by electricians he considered only qualified to work
with low and medium-voltage electrical equipment. Id. 3 The inspector also observed an
electrician working with a high-voltage motor and was told that prep plant electricians handled
high-voltage switchgear units. Id.
Reviewing the qualifications of prep plant electricians, the inspector discovered that,
while all held MSHA cards identifying them as surface low/medium-voltage qualified, none had
a card showing qualification to work on high-voltage equipment. Id.; Tr. 37, 46-47. From
subsequent conversations with electricians and prep plant officials, Saint further learned that, for
approximately 18 years, the prep plant's electricians had been performing all electrical work on
the property, including high-voltage work. 20 FMSHRC at 668. The electricians and officials
also related to' the.inspector their belief that the electricians were qualified to perform highvoltage work becau:;e they had passed five tests given by MSHA and did not work on energized
high-voltage circuits or lines. Id.
Inspector Saint told the Black Mesa personnel that only electricians MSHA recognized as
qualified to work with high volt~ge are authorized to examine and maintain high-voltage
equipment and sign the high-voltage book. Id. According to Saint, Black Mesa electricians

3

MSHA considers voltage of 660 volts and lower "low voltage," voltage between 661
volts and 1000 volts "medium voltage," and voltage above 1000 volts "high voltage." Tr. 29,
286.
709

lacked high-voltage qualification because MSHA considered them to have passed only four of
the five tests administered to electricians seeking qualificatiori by testing. Tr. 147-48.4
After two telephone discussions with Donald Gibson, the electrical supervisor for MSHA
District 9, Inspector Saint advised Black Mesa that to comply with the agency's testing program,
it could either use qualified outside contractors to perform high-voltage work at the prep plant, or
qualify its electricians for high-voltage work through MSHA testing. 20 FMSHRC at 668; Tr.
281. The inspector informed Black Mesa officials of several upcoming test dates and said that he
would not be returning to the prep plant for approximately 3 months, so as to give the electricians
the opportunity to study for and pass the high-voltage test given each month as part of the series
of five qualification tests. 20 FMSHRC at 668; Tr. 78-80. Consistent with this grace period,
Inspector Saint cited Black Mesa only for violating the record-keeping provision, section
77.800-2, a citation Black Mesa did not contest. 20 FMSHRC at 668; Gov't Ex. 5.
When Saint r~tumed to the prep plant, on September 12, 1996, he was told that none of
its electricians were high-voltage qualified under the MSHA testing program. 20 FMSHRC at
668; Tr. 82. Consequently, Saint issued Black Mesa a section 104(a) citation alleging a violation
of the regulation which sets forth the electrician qualification process, 30 C.F.R. § 77.103, on the
ground that no electrician at the prep plant was certified to perform inspections, maintenance, or
repairs on high-voltage equipment. 20 FMSHRC at 669; Gov't Ex. l. In a meeting the following
day with Black Mesa officials and a union representative, Inspector Saint learned that Black
Mesa intended to seek adjudication of the issue of electrician qualification. 20 FMSHRC at 669.
On Inspector Saint's next visit to the prep plant, on January 9, 1997, he learned that all of
the electricians still lacked MSHA high-voltage certification, and that one had been performing
monthly high-voltage equipment examinations and signing entries in the record book. Id.; Tr.
119-20, 123-24. Consequently, Saint issued a section 104(d)(l) citation alleging an S&S
violation of section 77.502 on the ground that monthly inspections and maintenance ofhighvoltage equipment required by that regulation were not being done by a person qualified to work
on high-voltage equipment. 20 FMSHRC at 669-70; Gov't Ex. 2. He also cited Black Mesa
again for violating the record-keeping regulation, section 77.800-2. 20 FMSHRC at 670; Gov't
Ex. 3. On March 4, 1997, three prep plant electricians passed the MSHA high-voltage
examination and became high-voltage qualified. 20 FMSHRC at 670.
When the matter came before Judge Bulluck for hearing, the Secretary argued that
bifurcating the testing system between low/medium-voltage qualification and high-voltage

4

MSHA witnesses testified that while section 77 .103(b)(5) requires the Secretary to test
on the "[r]equirements of Subparts F through J and S of ... Part 77[,]" the requirements of
Subpart I - Surface High Voltage Distribution are tested separately. Testimony indicated they are
the subject of the fifth test, which is taken by an electrician seeking high-voltage qualification
and is only administered to him after he has passed the first four tests and obtained low/mediumvoltage qualification. Tr. 140-41, 256-57, 316-17, 321-22.
710

qualification is a reasonable interpretation of her qualification-by-testing regulation. 20
FMSHRC at 672. The judge subsequently affirmed the January 1997 citations for alleged
violations of sections 77.502 and 77.800-2, and in the process upheld the Secretary's
interpretation of section 77.103 on which those citations were based. Id. at 673-75, 678-79.5
According to the judge, section 77 .103 is ambiguous with respect to the question of whether the
Secretary can differentiate between electricians "qualified" to work on low/medium-voltage
equipment and those who can work on high-voltage equipment. Id. at 673. The judge noted the
language of section 77.103 does not distinguish between levels of qualification and found the
Secretary's "bifurcated" program of requiring applicants to become low/medium qualified before
they can become qualified to do high-voltage work was a reasonable interpretation of the
regulation. Id. at 673-74. Because she found that high-voltage motors and switchgears were
being worked on at the prep plant by electricians not qualified to do so, she affirmed both the
citation alleging a violation of section 77.502 (id. at 675), and the related record-keeping
violation of section 77 .800-2, finding that the required monthly inspections entered in the record
book were not perfomied by a high-voltage qualified electrician. Id. at 679.
The judge agreed with the Secretary that the violation of section 77 .502 was S&S, but
rejected the Secretary's charge that the violation was due to Black Mesa's unwarrantable failure.
Id. at 67.5-77. The judge decreased the Secretary's proposed penalty from $2,500 to $400 for the
section 77.502 violation, on the ground that the Secretary, who had initially assessed the penalty
at $150, was impermissibly seeking to punish Black Mesa for not acceding to the Secretary's
interpretation of77.103. Id. at 677-78. The judge also assessed a $100 penalty for the section
77.800-2 violation. Id. at 679. Black Mesa and the Secretary cross-petitioned for review before
the Commission, which granted both petitions.

II.
Disposition
Black Mesa contends that the qualification-by-testing terms of section 77 .103 cannot be
lawfully interpreted to support the Secretary's bifurcated system of qualification. BM Br. at 1113. According to Black Mesa, nothing in the relevant regulatory scheme indicates that
qualification for high-voltage work is to be separate and apart from low and medium-voltage
qualification. Id. at 12-13.
The Secretary responds that the judge properly upheld the Secretary's interpretation of
section 77 .103 as an ambiguous regulation to which deference is owed because the interpretation
is a reasonable one. S. Resp. Br. at 5-22. The Secretary maintains that because the regulation
does not explicitly designate how qualification for high-voltage work should be tested in relation
to qualification for iow voltage, the regulation is ambiguous with respect to whether the

5

In a ruling that has not been appealed, the judge vacated the September 1996 citation
charging Black Mesa with a violation of section 77. l 03. 20 FMSHRC at 672.
711

Secretary can institute a bifurcated qualification system. Id. at 10. The Secretary contends she
has adopted qualification levels based on different voltage levels because of the greater degree of
danger posed by high-voltage equipment. Id. at 19-22.
The "language of a regulation ... is the starting point for its interpretation." Dyer v.
United States, 832 F.2d 1062, 1066 (9th Cir. 1987) (citing Consumer Prod. Safety Comm 'n v.
GTE Sylvania, Inc., 447 U.S. 102, 108 (1980)). Where the language of a regulatory provision is
clear, the terms of that provision must be enforced as they are written unless the regulator clearly
intended the words to have a different meaning or unless such a meaning would lead to absurd
results. See id.; Utah Power & Light Co., 11FMSHRC1926, 1930 (Oct. 1989); Consolidation
Coal Co., 15 FMSHRC 1555, 1557 (Aug. 1993). It is only when the meaning is ambiguous that
deference to the Secretary's interpretation is accorded. See Udall v. Tallman, 380 U.S. 1, 16-17
(1965) (finding that reviewing body must "look to the administrative construction of the
regulation if the meaning of the words used is in doubt") (quoting Bowles v. Seminole Rock &
Sand Co., 325 U.S. 410, 413-14 (1945)); Exportal Ltda. v. United States, 902 F.2d 45, 50 (D.C.
Cir. 1990) ("Deference". .. is not in order ifthe rule's meaning is clear on its face.") (quoting
Pfizer, Inc. v. Heckler, 735 F.2d 1502, 1509 (D.C. Cir. 1984)).
Section 77.502 states in pertinent part that "[e]lectric equipment shall be frequently
examined, tested, and properly maintained by a qualified person to assure safe operating
conditions[.]" Section 77.502-1 explains that "[a] qualified person within the meaning of
§ 77.502 is an individual who meets the requirements of§ 77.103." Qualification under section
77 .103 can be accomplished in three different ways - by virtue of holding a state qualification,
by completing an approved training program, or through testing. Section 77 .103 specifies the
method of qualification by testing as follows:
(a) Except as provided in paragraph (f) of this section, an
individual is a qualified person within the meaning of Subparts F,
G, H, I, and J of this Part 77 to perform electrical work (other than
work on energized surface high-voltage lines) if:

(3) He has at least 1 year of [mine industry] experience ...
and he attains a satisfactory grade on each of the series of five
written tests approved by the Secretary as prescribed in paragraph
(b) of this section.
(b) The series of five written tests approved by the
Secretary shall include the following categories:
(1) Direct current theory and application;
(2) Alternating current theory and application;

712

(3) Electric equipment and circuits;
(4) Permissibility of electric equipment; and,
(5) Requirements of Subparts F through J and S of this Part 77.
There is nothing in the language of section 77.103, or in the regulatory scheme of which it
is a part, which even hints that the drafters of the regulation left open the question of whether
there could be more than one level of electrician qualification. Under the plain language of the
regulation, a person-is.either considered "qualified" for electrical work thereunder or is not. 6
Consequently, we disagree with the judge and the Secretary and find absolutely no ambiguity in
the language of the regulations.
The Secretary's enforcement action here is based upon her interpretation of the regulation
as permitting a distinction between high and low/medium-voltage qualification. It is undisputed
that MSHA recognized Black Mesa prep plant electricians as qualified for electrical work under
section 77 .103, albeit for low/medium voltage. It is only because MSHA did not recognize them
as high-voltage qualified that the Secretary cited Black Mesa. See Gov't Ex. 2, at 2 (January
1997 citation issued because "no examinations were done by a person qualified to make High
Voltage checks"), 3 (citation terminated the day following its issuance because required checks
were "made by a certified person, qualified to make High voltage examination").
We thus have before us an alleged violation of a policy that the Secretary has based
entirely upon an ambiguity in section 77 .103 that does not exist. Section 77 .103 contains no
language that distinguishes low/medium-voltage qualification from high-voltage qualification,
and the Secretary's bifurcated administration of section 77 .103 has no basis in the regulation.
Under these circumstances, we cannot affirm the citation and allow MSHA to prosecute an
operator for supposedly violating a policy that is at odds with the regulation the policy attempts
to implement. Because it is not grounded in the plain language of the pertinent regulations, the
citation is invalid and the judge's decision to the contrary must be reversed.
We recognize that the larger implication of our holding today is to invalidate that part of
the Secretary's present electrician qualification-by-testing program based upon two distinct levels
of qualification. However, our holding is required by the plain meaning of the regulations, and
we may not go beyond that plain meaning, regardless of the inconvenience it may work on the
parties. Consolidation Coal Co., 18 FMSHRC 1541, 1545 (Sept. 1996); Western Fuels-Utah,
Inc., 11 FMSHRC 278, 283 (Mar. 1989). 7

6

A separate regulation, 30 C.F.R. § 77 .104, addresses qualification to work on energized
high-voltage lines. _
7

The dissent states that we "seem[] to believe" that "[r]ejection of the Secretary's
bifurcated testing program ... nullif[ies] the effect of the existing electrician qualification
regulations." Slip op. at 12 n.l. We do not hold any such view. To the contrary, we are
upholding the plain meaning of section 77 .103(b). It is the Secretary's policy implementing the

713

More importantly, we are not convinced that the Secretary's current practice of bestowing
a lesser qualification status on electricians who have not passed the high-voltage qualification
test is a reasonable interpretation of the regulation that promotes safety. The Secretary's
approach instead appears to have the opposite effect and is entirely inconsistent with the
language of the regulation. In fact, application of the Secretary's bifurcated testing system
creates various anomalies that we believe have the potential to expose electricians in the mining
industry and their fellow miners to extremely hazardous situations.
First, under the Secretary's bifurcated testing policy, those seeking low/medium
certification, either underground or surface, are not tested on any regulations pertaining to high
voltage, as set forth in Part 75 Subpart I (Underground High Voltage Distribution) or Part 77
Subpart I (Surface High Voltage Distribution). This means that individuals considered by the
Secretary to be "qualified" can nevertheless work near high-voltage equipment without ever
having to demonstrate any knowledge of the hazards associated with high voltage. A lack of
knowledge regarding the hazards of high voltage could expose purportedly qualified
"electricians" to extreme hazards of the type that only those conversant with the Secretary's high
voltage regulations might appreciate. This is the case, for example, with respect to such an
important function as determining whether a high-voltage line has been deenergized. See 30
C.F.R. § 77.704-1. It thus makes perfect sense that, contrary to the Secretary's policy, neither
section 75.153 nor section 77.103 make any distinction between low/medium-voltage and
high-voltage qualifications.
A second inconsistency in the Secretary's testing scheme involves the important area of
permissibility. Section 77 .103 requires an applicant to attain a satisfactory grade on a series of
five written tests. Included in this series ofrequired tests is permissibility of electrical
equipment. 30 C.F.R. § 77.103(b)(4). In spite of the clear mandate of section 77.103(b)(4),
under the Secretary's bifurcated scheme only individuals seeking underground low/medium
certification are required to be tested on permissibility. As MSHA witnesses admitted at trial,
surface low/medium-voltage qualification is obtained without testing on permissibility. Tr. 26364, 320, 403, 409-10. In place of a permissibility test, the Secretary has unilaterally implemented
testing on the National Electrical Code ("NEC") for individuals seeking the low/medium-voltage
surface certification.
The Secretary argues that testing on the NEC is the equivalent of the permissibility testing
required by section 77.103(b)(4), ·and that NEC provisions are better suited to surface electricians
because they deal with things such as draw-off tunnels, silos, and preparation plants that are
common to surface facilities. S. Resp. Br. at 22 n.11; Tr. 409. At first glance this appears to be a
reasonable approach. However, a scheme that tests underground and surface low/mediumvoltage applicants differently on the section 77 .103(b)(4) requirement leads to troubling results
when the Secretary then accords a common high-voltage qualification to members of both groups
who pass the high-voltage test. According to MSHA, the only prerequisite for taking the

regulation that we find untenable.
714

-

common high-voltage qualification test is to be low/medium qualified either underground or
surface. Tr. 427-36. Granting electricians a common underground and surface high-voltage
qualification premised on low/medium voltage surface or low/medium voltage underground
qualifications based on different criteria could compromise miner safety for the reasons that
follow.
First, under the Secretary's testing scheme, a surface low/medium-voltage electrician who
has passed the commqn high-voltage test can work as a high-voltage electrician underground
without ever being tested on his understanding or knowledge of permissibility. This is
particularly significant today because of the industry's trend towards utilizing high-voltage
electric power in longwall mining operations. See 57 Fed. Reg. 39,036 (1992) (notice of
proposed rulemaking on approval requirements for high-voltage electrical equipment operated in
longwall face areas of underground mines); 64 Fed. Reg. 72,760 (1999) (limited reopening of
record for submission of comments). We find it hard to conceive of a more serious threat to
miner health and safety than an MSHA-sanctioned qualification process that allows an electrician
to perform high-voltage electrical work on longwall equipment without first demonstrating his
understanding of electrical permissibility with respect to either low/medium or high voltage. In
addition, the Secretary's bifurcated testing scheme qualifies the underground low/mediumvoltage electrician, who has passed the common high voltage test, to work as a high-voltage
surface electrician without ever being tested on the NEC regulations. This scenario raises serious
questions about the safety of the work performed by these individuals, particularly given
MSHA's position that testing on the NEC is more appropriate for electricians working on the
surface than is testing on permissibility.
Despite our dissenting colleagues' assertion that the "real-world ramifications" of the
majority's approach are "alarming" (slip op. at 13), we are far more concerned about the real
world consequences on the health and safety of miners in the industry resulting from the
Secretary's bifurcated qualification scheme. In fact, the existing data confirms that the risk of
death or injury to miners as the result of electrical problems is not merely a hypothetical concern.
Accident data compiled by MSHA from 1980 to 1997 indicate that during that period, there were
106 accidents involving overhead electrical lines alone; 32 of these accidents resulted in
fatalities. Mark the Power Line, Holmes Safety Ass'n Bull., Mar./Apr. 2000, at 3. Contrary to
the suggestion of our dissenting colleagues (slip op. at 13), we do not believe that section
77 .103(b) is itself tainted. Rather, it is the policy developed by the Secretary for implementing
the testing requirements embodied in section 77 .103(b) that in our view creates a situation where,
although miners are "qualified" electricians under the Secretary's program, in reality, these
miners have not met the plainly stated requirements of the regulation. The Secretary's bifurcated
testing policy, which finds no support in the language of the regulation itself, is not entitled to
any deference from this Commission. See Christensen v. Harris County, 120 S. Ct. 1655, 1662
(2000) (Department of Labor opinion letter regarding employer's policy on use of compensatory
time not entitled to deference).

715

Our dissenting colleagues state that we are "mistaken in believing that we are limited to
resolving whether the Secretary is correct in her theory of the violation." Slip op. at 12 n.l. We
hold no such belief. In fact, we agree in principle with the dissent that there are cases where it
would be appropriate to find a violation based on the plain meaning of a standard even if such a
rationale was not a part of the Secretary's theory of the violation. In Bluestone Coal Corp., for
example, the Commission found a violation based on the plain meaning of a cited standard even
though the Secretary argued that the standard was ambiguous and her interpretation of it was due
deference. 19 FMSHRC 1025, 1028-29 (June 1997). But in Bluestone, a violation of a standard
was at issue, not a violation of an interpretive policy as is the case here. In this case, we find that
we must nullify the policy on which the Secretary based her enforcement action because the
Secretary's administration of the qualification-by-testing terms of section 77 .103 is simply
untenable. She must replace it with a program that ensures miner safety by comporting with the
requirements of the regulation.
Given our reversal of the judge's determination that Black Mesa violated section 77.502,
we also reverse her determination that Black Mesa violated the related record-keeping regulation,
section 77.800-2. 8 We do not reach the questions whether substantial evidence supports the
judge's determinations that the section 77.502 violation was S&S but not unwarrantable.
Because our reversal also nullifies the penalty assessed for the violation, there is no need to take
up Black Mesa's request that we "address" the judge's finding that the Secretary, by increasing
the penalty she assessed for the violation of section 77 .103, sought to punish the operator for
seeking a Commission interpretation of that regulation. BM Br. at 26-29; BM Reply Br. at 9-1 1.9

8

Section 77 .800-2 provides that "[t]he operator shall maintain a written record of each
test, examination, repair, or adjustment of all circuit breakers protecting high-voltage circuits.
Such record shall be kept in a book approved by the Secretary." Although Black Mesa may not
have directly contested the section 77.800-2 violation in its PDR, we are not precluded from
reversing the judge's finding of a violation of this record-keeping requirement since it is a direct
and logical outgrowth-of our reversal of the finding of a violation of section 77 .502.
9

We simply note that the Commission has already spoken on this question. In Thunder
Basin, the Commission observed that "litigant[s] should not be exposed to greater punishment
for forcefully exercising due process rights." 19 FMSHRC 1495, 1505 (Sept. 1997).
716

ill.
Conclusion
For the foregoing reasons, we reverse the judge' s determinations that Black Mesa
violated sections 77.502 and 77.800-2.

d

~c_~

James C. Riley, Commissioner

Robert H. Beatty, Jr., Commissioner

717

Chairman Jordari and Commissioner Marks, dissenting:
Like our colleagues in the majority, we believe the language of the regulations at issue is
plain. We also agree with them that the miners in this case "have not met the plainly stated
requirements of the regulation." Slip op. at 8. However, unlike our colleagues, we believe that
since Black Mesa failed to comply with the plain language of the standards, the citation charging
a violation of section 77.502 should be upheld. Accordingly, we would affirm the judge's
finding that this viole}ti~n occurred (though on different grounds than those on which the judge
relied). We would also affirm the judge's finding that the violation was significant and
substantial, and reverse her determination that it was not the result of an unwarrantable failure.
We begin with the language of the regulation, which of course is the starting point for its
interpretation. Dyer v. United States, 832 F.2d 1062, 1066 (9th Cir. 1987) (citing CPSC v. GTE
Sylvania, Inc., 447 U.S. 102, 108 (1980)). Where the language ofa regulatory provision is clear,
the terms of that provision must be enforced as they are written unless the regulator clearly
intended the words to have a different meaning or unless such a meaning would lead to absurd
results. Id.; Utah Power & Light Co., 11 FMSHRC 1926, 1930 (Oct. 1989) (citations omitted);
Consolidation Coal Co., 15 FMSHRC 1555, 1557 (Aug. 1993).
Section 77 .502 requires that"[e]lectric equipment shall be frequently examined, tested,
and properly maintained by a qualified person to assure safe operating conditions." Thus, we
must decide whether the electrician who performed the monthly inspections of high-voltage
equipment at Black Mesa in late 1996 can be considered a "qualified person" under this standard.
To do so, we look to section 77.103, as section 77.502-1 states that "[a] qualified person
within the meaning of§ 77.502 is an individual who meets the requirements of§ 77.103."
Section 77.103 provides three methods of qualifying. The one Black Mesa relies on is a testing
program, set forth in section 77 .103(b). Thus, for us to answer the question of whether the Black
Mesa electrician was a "qualified person," we must ascertain whether he received a satisfactory
grade on the tests qescribed in section 77.103(b).
That section provides, in no uncertain terms, that there must be five written tests which
"shall include the following categories:
(1) Direct current theory.and application;
(2) Alternating current theory and application;
(3) Electric equipment and circuits
(4) Permissibility of electric equipment; and,
(5) Requirements of Subparts F through J and S of this Part 77."

If the electrician did not satisfactorily pass all five of these written tests, which must have
included all of the above subjects, he cannot be considered qualified under the regulations. The
language could not be clearer. Under the plain terms of this regulation, all qualified individuals
must pass all five written tests. The regulations provide no leeway here - a scheme to
718

differentiate among types of electricians by permitting some of them to be qualified by passing
less than all five of the mandated written tests is simply not contemplated by the wording of this
standard.
-

In this regard, we agree with our colleagues in the majority, who recognize that "[u]nder
the plain language of the regulation, a person is either considered 'qualified' for electrical work
thereunder or is not." Slip op. at 6. Consequently, we also agree with them that the Secretary's
bifurcated testing program is not consistent with the standard, and that the judge erred in finding
the regulation to be ambiguous. We part ways with our colleagues, however, when they
conclude that the citations in this case should not be affirmed. Slip op. at 6. With all due respect
to our colleagues, we find it somewhat difficult to declare the regulation that underlies the
Secretary's enforcement action in this case to be unambiguous, acknowledge that the operator did
not meet the regulation's requirements, and then refuse to uphold the violation. Our task, after
all, is to ascertain whether the citation should be upheld by determining whether, under the plain
meaning of the standard, a qualified person performed the inspections at issue. 1
We answer this question by simply ascertaining whether any Black Mesa electrician
passed all five of the tests. The testimony is uncontraverted that at the time the citation issued,
none of the prep plant electricians had even taken the fifth and final test, which contains material
on the high voltage aspects of Subparts Hand I of section 77. Tr. 140-41, 256, 321-22, 412.2

1

The majority is mistaken in believing that we are limited to resolving whether the
Secretary is correct in her theory of the violation. See BethEnergy Mines, Inc., 15 FMSHRC 981,
985 (June 1993) (appellee can urge af:firmance (and by implication, Commission can therefore
affirm) judge's determination on any ground that does not attack that determination or enlarge
rights under that judgment). Rejection of the Secretary's bifurcated testing program does not, as
the majority seems to believe, nullify the effect of the existing electrician qualification
regulations.
2

The citation describes the "condition or practice" at issue, as
[ e]lectric equipment was not being frequently examined, tested,
and properly maintained by a qualified person to assure safe
operation at the Black Mesa pipeline preparation plant. High
Voltage (4160 volts) motors and circuit breakers are located within
the co~! preparation plant. Management has failed to provide a
qualified person as defined in part 77 .103 subpart I to conduct the
required examination.

Gov't Ex. 2, at 1. This clearly tracks the requirement of section 77.103(b)(5) that a "qualified
person" pass a test on "[r]equirements of subparts F through J ... of this Part 77."
719

Consequently, we would affirm the judge's determination that Black Mesa violated section
77.502.3
We are troubled by the practical implications of the majority's decision, which
acknowledges that it invalidates the Secretary's current electrician qualification-by-testing
program but refuses to uphold a citation based on an operator's failure to meet the requirements
set forth in the plain language of section 77. l 03(b). Slip op. at 6. The real-world ramifications
of this approach are aiarming. Apparently, the majority will refuse to affirm any citation issued
by the Secretary based on a violation of section 77 .103(b), because that regulation is tainted by
the Secretary's bifurcated qualification-by-testing program. Conceivably, electricians who are
deficient not only in the area of permissibility (a concern expressed by the majority) but in all of
the subjects currently being tested, could be utilized by operators, as it is now futile for the
Secretary to cite operators with unqualified electricians. We do not believe that a moratorium on
citations in this area is the most effective way of remedying the situation while still protecting
miner safety.
We turn now to the question of whether that violation was significant and substantial.
The S&S terminology is taken from section 104(d) of the Mine Act, 30 U.S.C. § 814(d), and
refers to more serious violations. A violation is S&S if, based on the particular facts surrounding
the violation, there exists a reasonable likelihood that the hazard contributed to will result in an
injury or illness of a reasonably serious nature. See Cement Div., Nat 'l Gypsum Co., 3 FMSHRC
822, 825 (Apr. 1981). In Mathies Coal Co. , 6 FMSHRC 1 (Jan. 1984), the Commission further
explained:
In order to establish that a violation of a mandatory safety
standard is significant and substantial under National Gypsum, the
Secretary of Labor must prove: (1) the underlying violation of a
. mandatory safety standard; (2) a discrete safety hazard - that is, a
measure of danger to safety - contributed to by the violation; (3) a
reasonable likelihood that the hazard contributed to will result in
an injury; and (4) a reasonable likelihood that the injury in question
will be of a reasonably serious nature.

Id. at 3-4 (footnote omitted); accord Buck Creek Coal, Inc. v. FMSHRC, 52 F.3d 133, 135 (7th
Cir. 1995); Austin Power, Inc. v. Secretary ofLabor, 861F.2d99, 103 (5th Cir. 1988) (approving
Mathies criteria). An evaluation of the reasonable likelihood of injury should be made assuming

3

Our colleagues in the majority reverse the judge's determination that Black Mesa
violated section 77.800-2, the record-keeping regulation. Slip op. at 9. Black Mesa failed to
raise this issue in its PDR. BM PDR at 9. Accordingly, it is not properly before us. 29 C.F.R.
§ 2700.70(d).
720

continued normal mining operations. See US. Steel Mining Co._, 7 FMSHRC 1125, 1130 (Aug.
1985).4
We would affirm the judge's finding that Black Mesa's violation of section 77.502 was
S&S, finding its arguments (which focus on the second and third prong of the Mathies test)
unpersuasive. Substantial evidence in the record supports the judge's determination that
1b]ased on the cumulative testimony regarding the bridging
capabilities and destructive, unforgiving peculiarities of highvoltage electricity, and the potential danger of even the slightest
mistake or unclean work-habit, I find that the violation created a
discrete safety hazard. Based on the lack of training specific to the
intricacies of work on high-voltage equipment, I find that there was
a reasonable likelihood of serious injury, including death, to an
unqualified electrician serving high-voltage electrical equipment,
or to others working around or coming into contact with the
equipment.
20 FMSHRC at 676-677.
The inspectors provided forceful testimony about the discrete safety hazard created when
unqualified electricians work on high-voltage equipment, with descriptions of hazards caused by
electrical shock, Tr. 89, burns, Tr. 108-09, and fire and toxic fumes, Tr. 109. Inspector Saint
testified that the possibility of surviving a contact with high voltage "is near none," Tr. 89,
noting that "[y]ou don't get a second chance in high voltage." Tr. 96.
Black Mesa contends that the failure of its electricians to be high-voltage qualified under
the regulations was not shown to contribute to a discrete safety hazard, because their failure to
qualify under MSHA's regulations was not tantamount to being unqualified to work on highvoltage equipment, and their actual work on that equipment was not shown to present a hazard.
BM Br. at 23. However, the judge did not merely assume that the prep plant electricians were
unqualified based on their failure to complete the high-voltage qualification process. Rather, she
found that they lacked "training specific to the intricacies of work on high-voltage electrical

4

Black Mesa alleges the S&S allegation to be defective because it was reinstated by
Inspector Saint, at the .direction of the Secretary's counsel, after having been deleted as the result
of a Health and Safety Conference between Black Mesa and a representative of the MSHA
District Manager. BM Br. at 25. Regardless of how the S&S allegation was handled internally
by the Secretary and MSHA prior to trial, the Secretary, through her representatives, tried the
allegation below, and we can see nothing that prevents the Secretary from proceeding with the
allegation.
721

equipment" as well as "current training in high voltage electricity" (20 FMSHRC at 676-77), and
substantial evidence supports those conclusions. 5
First, even qualified electricians must take an annual retraining program, in order to keep
current with technological changes. Tr. 100; see 30 C.F.R. § 77.103(g).6 Not being high-voltage
qualified, the prep plant electricians did not receive the annual high-voltage retraining. Gov't Ex.
16 (report of prep plant electricians' qualification history).
Moreover, the experience of the prep plant electricians in trying to become high-voltage
qualified after the section 77 .502 citation was issued provides further evidence that they were in
fact unqualified to work on high-voltage equipment at the time of the citation. Only three of the
seven prep plant electricians took the high-voltage test, and all three needed to take it twice
before receiving a passing grade. Tr. 3 70-72. Most significantly, one of the three was Castillo,
_ whose checks on the high-voltage equipment led to the citation at issue. Tr. 543-44. In these
circumstanees we feerthat the judge's finding that the electricians' lack of high-voltage
qualification contributed to a discrete safety hazard is supported by substantial evidence.
Substantial evidence also supports the judge's finding that there was a reasonable
likelihood that the hazard contributed to would result in an injury. Inspectors Saint and Gibson
testified that a high-voltage accident could kill or permanently disable an individual. Tr. 130, Tr.
380-81; see also Gov 't Ex. 8 (accident investigation report of a fatal high-voltage accident).
Black Mesa argues that the lack of a high-voltage equipment accident during the 15 or
more years in which the prep plant electricians worked on such equipment without high-voltage
qualification under the regulations demonstrated there was no reasonable likelihood that an
injury-producing event would result. BM Br. at 24. However, simply because a condition or
practice has yet to result in injury does not preclude a finding that the condition or practice

5

When reviewing an administrative law judge's factual determinations, the Commission
is bound by the terms of the Mine Act to apply the substantial evidence test. 30 U.S.C.
§ 823(d)(2)(A)(ii)(l). "Substantial evidence" means '"such relevant evidence as a reasonable
mind might accept as adequate tO support [the judge's] conclusion."' Rochester & Pittsburgh
Coal Co., 11FMSHRC2159, 2163 (Nov. 1989) (quoting Consolidated Edison Co. v. NLRB, 305
U.S. 197, 229 (1938)).
6

"An individual qualified in accordance with this section shall, in order to retain

qualification, certify annually to the District Manager, that he has satisfactorily completed a coal
mine electrical retraining program approved by the Secretary." In fact, electrical supervisor
Castillo, who was initially high-voltage qualified by virtue of"grandfathering in" under the
regulations, failed to take high-voltage refresher training and thus lost his high-voltage
qualification in 1982. Tr. 350-52; Gov't Ex. 16.

722

constitutes a violation that is S&S. Blue Bayou Sand & Gravel~ Inc., 18 FMSHRC 853, 857
(June 1996); Buffalo Crushed Stone, Inc., 16 FMSHRC 2043, 2046 (Oct. 1994).
We next address the question of whether the violation was the result of unwarrantable
failure. On this question, we would reverse the judge and remand for reassessment of the
penalty, as the record compels the finding that the citation was the result of the operator's
unwarrantable failure.
The unwarrantable failure terminology is taken from section 104(d) of the Act, 30 U.S.C.
§ 814(d), and refers to more serious conduct by an operator in connection with a violation. In
Emery Mining Corp., the Commission determined that unwarrantable failure is aggravated
conduct constituting more than ordinary negligence. 9 FMSHRC 1997, 2001 (Dec. 1987).
Unwarrantable failure is characterized by such conduct as "reckless disregard," "intentional
misconduct," "indifference," or a "serious lack ofreasonable care." Id. at 2003-04; Rochester &
Pittsburgh Coal Co., 13 FMSHRC 189, 194 (Feb. 1991); see also Buck Creek Coal, Inc. v.
FMSHRC, 52 F.3d 133, 136 (7th Cir. 1995) (approving Commission's unwarrantable failure
test).
The record evidence in this case compels only one conclusion - that Black Mesa
engaged in intentional misconduct. The operator deliberately refused to comply with the
qualification standard after repeated warnings by MSHA. In fact, plant manager Andrew
Mikesell testified that management "made a conscious decision that we were not going to pursue
a high voltage qualification." Tr. 504. See also Tr. 583 (the decision not to comply was agreed
to by management). Although it used an electrician who was high-voltage qualified to perform
work that was necessary to abate citations, Black Mesa returned to using a low/medium-voltage
qualified electrician on the ground that it would not accede to MSHA's interpretation of the
regulations while it challenged that interpretation.7 20 FMSHRC at 669; Tr.127, 129-30, 507.

7

We are fully aware that Black Mesa disagreed with the Secretary's interpretation of
what constituted a "qualified person" as defined by the regulations. 20 FMSHRC at 668. In fact,
after receiving the September citation, Black Mesa made clear that it intended to seek
adjudication of the electrical qualifications issue. Id. at 669. Instead of doing so, however, it
simply proceeded to continue tG utilize unqualified individuals.
We recognize an operator's right to come to the Commission for a ruling about the proper
interpretation of an MSHA standard. See, e.g., Akzo Nobel Salt, Inc., 21 FMSHRC 846 (Aug.
1999), vacated and remanded on other grounds, No. 99-1370 (D.C. Cir. May 26, 2000). We also
recognize that to obtajn a Commission ruling, the operator must violate MSHA's view of the
regulation so as to receive a citation the Commission can review. See Thunder Basin Coal Co. v.
Reich, 510 U.S. 200 (1994). However, the mere fact that an operator is proceeding with a legal
test case cannot insulate it from a finding of unwarrantable failure if the operator fails to proceed
in good faith and in a reasonable manner. See New Warwick Mining Co., 18 FMSHRC 1365
(Aug. 1996) (affirming unwarrantable failure determination when the operator asserted that it
723

The judge based her finding of no unwarrantable failure on her view that Black Mesa held
a reasonable belief that it was not violating the regulation. The judge relied on Black Mesa' s
argument that it was in compliance with the regulations as long as its electricians did not work on
energized high-voltage equipment. 20 FMSHRC at 677. 8 fu accepting Black Mesa's belief as
reasonable, the judge apparently relied solely on evidence that previous MSHA inspectors had
failed to cite Black Mesa when presented with its beliefregarding the regulations. See id. 9
However, the judge failed to consider the fact that the unwarrantability allegation is contained in
a citation that was issu_eq only after Inspector's Saint's third visit to the prep plant. On each
previous inspection he had explained to Black Mesa that he, as MSHA's representative, did not
agree with Black Mesa's reading of the regulations, and that its electricians were performing
work in violation of those regulations. See 20 FMSHRC at 668-69, 669-70. Moreover, on his
first visit to the prep plant Saint confirmed with his supervisor that this was MSHA's view as
well (id. at 668), and on his second visit Black Mesa was a party to a telephone conference with
MSHA electrical supervisors in two different locations during which that point was reiterated.
Id. at 669; Tr. 366-70. _Consequently, this is not just a case of one MSHA inspector taking a
different position than previous inspectors.
Black Mesa deliberately thwarted the clear instructions of MSHA officials regarding
compliance with this standard. Its intentional refusal to comply with the regulatory requirements
which had been painstakingly communicated by MSHA constitutes unwarrantable failure.
Finally, we address the penalty issue raised by Black Mesa. It asks the Commission to
address the AI.J's finding that the Secretary, in increasing the penalty she assessed for the
violation of section 77.502 from the initial $150 to $2,500, sought to punish the operator for
seeking an interpretation at the Commission of section 77.103. BM Br. at 26-29; BM Reply Br.
at 9-11. 10 Black Mesa maintains that review is called for because the issue "presents a substantial
question of law, policy or discretion which should be addressed by the Commission[,]" and that
the conduct of the Secretary "warrants more than a mere passing observation by the [ALJ]." BM
Br. at 26, 29.

was attempting a good faith challenge ofMSHA's interpretation of a regulation and wished to
have the issue clarified by receiving a citation, but the operator's actions were not reasonable).
8

While Black Mesa urged this interpretation of the regulations to the judge in its defense
of the citation (see 20 FMSHRC at 674-75), it repeats the defense on appeal only to the extent it
is relevant to the issue of unwarrantability.
9

The judge states that her finding on the reasonableness of Black Mesa's belief is based
"in part" on this evidence, but discusses no other evidence. See 20 FMSHRC at 667.
10

The judge also noted that the $1,500 penalty the Secretary ultimately assessed for the
section 77 .103 citation the judge vacated was initially assessed at $50. 20 FMSHRC at 678.
724

While Black Mesa's first contention accurately states the grounds on which the
Commission may grant review under Mine Act section 113(d)(2)(A)(ii) (see 30 U.S.C.
§ 823(d)(2)(A)(ii)), Mine Act section l 13(d)(2)(A)(i) clearly specifies that petitions for review
on such grounds may only be filed by a "person adversely affected or aggrieved by a decision of
the [ALJ]." 30 U.S.C. § 823(d)(2)(A)(i). It is equally clear that the judge's finding to which
Black Mesa refers worked to Black Mesa's benefit. The judge not only concluded that an
operator's "[f]ailure to cooperate is not a valid basis to conclude that a violation is more
hazardous or that its occurrence is attributable to a higher degree of negligence, warranting an
elevation in penalty[,]" (20 FMSHRC at 678), but she also determined that a penalty of $400, not
$2,500, was appropriate. Id.
Because Black Mesa does not contend that the judge should have reduced the penalty
even further, we do not believe that, with respect to the penalty issue it raises, it can be
considered "adversely affected or aggrieved" under the Mine Act. See Asarco, Inc., 20
FMSHRC 1001 (Sept: 1998) (vacating grant of review of adverse determination requested by
party that nevertheless prevailed below), aff'd, 206 F.3d 720 (6th Cir. 2000). 11

Marc Lincoln Marks, Commissioner

11

In one respect Black Mesa's grounds for review are even weaker than the case
presented by the petition for review in Asarco, because below Black Mesa was the prevailing
party on the issue on which it seeks review.
725

Distribution
Jerald S. Feingold, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
Gregory J. Leisse
Attorney at Law
400 East Monroe Street
Phoenix, AZ 85004
Administrative Law Judge Jacqueline R. Bulluck
Federal Mine Safety & Health Review Commission
Office of Administrative Law Judges
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

726

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEAL TH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3993/FAX 303-844-5268

June 5, 2000
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVlL PENALTY PROCEEDING
Docket No. WEST 99-17
A.C. No. 42-00171-03759

V.

Star Point No. 2

PLATEAU MINING CORP.,
(formerly CYPRUS PLATEAU MINING
CORPORATION)
Respondent

DECISION
Appearances: Ann M. Noble, Esq., U.S. Department of Labor, Denver, Colorado,
for Petitioner,
R. Henry Moore, Esq., Buchanan Ingersoll, Pittsburgh, Pennsylvania,
for Respondent.
Before: Judge Cetti
This q1se is before me upon a petition for assessment of civil penalties under section
105(d) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et seq., the "Mine
Act." The Secretary of Labor, on behalf of the Mine Safety and Health Administration (MSHA),
charged Plateau Mining Corp. (Plateau) in Citation No. 7611140 with the violation of the
mandatory preshift examination safety standard 30 C.F.R. § 75.360(b)(3). At the hearing the
Secretary, over the objection by Plateau, was permitted to amend the citation to allege, in the
alternative, a violation of 30 C.F.R. § 75.360(f) concerning record keeping of the results of the
preshift examination. No change was made in the description of the alleged violation.

The Citation
Citation No. 7~11 140 the only citation at issue in this case reads as follows:
An inadequate preshift was conducted for the afternoon shift for
Unit #1 working section due to the following conditions: Loose
and fine coal was allowed to accumulate in the following areas: (1)

727

No. 6 entry which measured 5-15 inches in depth, 1-4 feet in width
and extended for approximately 40 feet in length, (2) In the No. 5
entry which measured 2-4 feet in depth, 7-8 feet wide and
approximately 20 feet in length. (3) In the No. 4 entry, the
accumulations measured 2-4 Y2 feet in depth, 7-8 feet wide and
approximately 30 feet in length. (Refer to citation No. 7611138)
and the Approved Roof Control Plan was not being complied with
in the_fqllowing locations (1) A rib had blown out which left an
area of approximately 15 feet in length and up to 6-8 feet in width
between the roof bolts and the rib, (2) In the No. 3 entry the ribs
had sloughed which left an area of approximately 9-10 feet in
length and up to 7 feet in width between bolts and rib, (3) In the
No. 4 entry the ribs had sloughed out which left an area of
approximately 10 feet in length and up to 7 feet in width between
the roqf bolts and the rib, (4) In the No. 5 entry the ribs had
sloughed out which left an area of approximately 15 feet in length
and 7 feet in width between the roof bolts and the rib. (Refer to
citation No. 7611139). None of the above hazardous conditions
had been entered in the preshift record book.
The citation alleged that an injury or illness was "reasonably likely," that it could be
expected to be "permanently disabling," and that negligence was "high." It also alleged that the
condition resulted from an "unwarrantable failure" and that it was significant and substantial.

Stipulations
At the hearing the parties agreed on stipulations as follows:
1. Plateau Mining Corp. is engaged in mining and selling of coal in the United States and
its mining operations affect interstate commerce.
2. Plateau Mining Corp. is the owner and operator of Star Point Number 2 Mine, MSHA
ID Number 42-00171.
3. Plateau Mining Corp. is subject to the jurisdiction of the Federal Mine Safety and
Health Act of 1977, 30 USC Sections 801, et seq.
4. The Administrative Law Judge has jurisdiction in this matter.
5. The subjeet Citation 7611140 was properly served by a duly authorized representative
of the Secretary upon an agent of Respondent on the date and place stated therein and may be
admitted into evidence for the purpose of establishing its issuance and not for the truthfulness or
relevancy of any statements asserted therein.
728

6. The exhibits to be offered by Respondent and the Secretary are stipulated to be
authentic, but no stipulation is made as to their relevance or the truth of the matters asserted
therein.
7. Payment of the proposed penalty will not affect Respondent's ability to continue in
business.
8. The Respondent demonstrated good faith in abating the violation.
9. Plateau is a coal-mine operator with 1,391,173 tons of production at this mine and
70,986,776 tons of production for the company in 1997. The certified copy of the MSHA
assessed violations history accurately reflects the history of this mine for the two years prior to
date of the citation and order.
10. Although Citation Number 7611140 indicates that it was issued at 0915, it was
actually issued at 2115.

Issues
At the hearing the issues were stated as follows:
1. Whether a violation of 30 C.F.R. § 75.360(b)(3) and/or 30 C.F.R. § 360(£) occurred

when a preshift examination of Unit 1 failed to note the accumulation ofloose and fine coal-dust
accumulation.
2. If a violation of a mandatory standard existed under one of the Secretary's theories of
liability, whether it significantly and substantially contributed to the cause and effect of a mine
safety or health hazard.
3. If a violation of a mandatory standard existed under one of the Secretary's theories of
liability, whether it resulted from an unwarrantable failure to. comply with the cited standard.
4. If a violation of a mandatory standard existed under one of the Secretary's theories of
liability, what penalty is appropriate.

Finding of Facts
On April 28, 1998, the day-shift section face boss Miles David Frandsen was supervising
a crew of miners in the Unit No. 1 production section of the Star Point No. 2 mine. A continuous
miner was used in the section to mine the coal.
At 12: 16 p.m. Mr. Frandsen performed an "onshift" examination of the section pursuant
to 30 C.F.R. § 75.362. During his examination of the section, he observed no hazards in the
729

eight faces that were being mined in any part of the section. He completed the examination at
12:46 p.m. He called out the results of his preshift examination of the section at 2:26 p.m. Later
on that same shift, after completion of his preshift examination of the section, a bounce occurred
approximately 240 feet, outby the working faces. Frandsen immediately had his crew stop
mining and move needed equipment to the area of the bounce. He had his crew take the
necessary action to start correcting the conditions created by the bounce. He stayed late at the
end of his shift in order to report the bounce and conditions it caused to the oncoming foreman,
Carl Martinez. He showed Martinez what had been done and what still needed to be done to
complete the correction of the condition caused by the bounce. This included the accumulations
and other hazardous conditions that later that evening were observed by Inspector Passarella and
described by her in the citation at issue and as well in Citation Nos. 7611138 and 7611139 which
were received into evidence as Petitioner's Exhibits 7 and 8. The latter two citations are not at
issue but describe the hazardous conditions caused by the coal burst or bounce that occurred after
completion of the preshift examination. The accumulations were approximately two crosscuts
outby the working face and thus were not in locations which would indicate that they resulted
from the mining process. They were in locations which indicate they had been caused by coal
coming off the ribs as a result of the bounce.
It was later that same day, April 281h, at approximately 8 p.m. that Inspector Lana
Passarella accompanied by Clifford Snow first entered the area of the mine where the bounce
occurred. Upon observing the accumulations and other conditions caused by the bounce which
she believed at the time constituted the hazardous conditions that should have been observed and
noted in the preshift examination, she issued Citation No. 7611140 at 2115. (Stipulation No. 10).

Discussion

The citation alleges a violation of 30 C.F.R. § 75.360(b)(3) which provides in relevant
part ~s follows:
(b) The person conducting the preshift examination shall
examine for hazardous conditions, test for methane and
oxygen deficiency, and determine if the air is moving
in its proper direction at the flowing locations.

***
(3) Working sections and areas where mechanized mining
equipment is being installed or removed, if anyone is
scheduled to work in the section or in the area during
the- oncoming shift. The scope of the examination
shall include the working places, approaches to
worked-out areas and ventilation controls in these
sections and in these areas, and the examination
730

shall include tests of the roof, face and rib conditions
on those sections and in these areas.
The only time requirement for preshift examination is set forth in 30 C.F.R. § 75.360(a)
which specifies that the preshift examination is to be performed during some part of the three
hour period before the beginning of the next shift. The next shift in this case started at 3 p.m.
The preshift examination was performed between 12:16 and 12:46 p.m. Thus the preshift
examination was clearly performed within the three hour period before the next shift began.
Since the hazardous conditions described in the citation in question did not exist at the
time the preshift examination was performed and were caused by the later bounce some 240 feet
from the face, there was no violation of the cited standard 30 C.F.R. § 75.360(b)(3), New
Warwick Mining Co., 18 FMSHRC 1568; 1575 (Rev. Comm. Sept. 1996); Enlow Fork Mining
Co., 19 FMSHRC 5; (Rev. Comm. January 1997).
The Secretary under the alternative theory ofliability charges Plateau with the violation
of 30 C.F.R. § 75.360(f) which in relevant part provides:
A record of the results of each preshift examination, including a
record of hazardous conditions and their locations found by the
examiner during each examination and of the results and locations
of an end methane measurements, shall be made on the surface
before any persons, other than certified persons conducting
examinations required by this subpart, enter any underground area
of the mine. A record shall also be made by a certified person of
the action taken to correct hazardous condition found during the
preshift examination. (Emphasis added).
Clearly, the only record of the preshift examination is of the conditions found or corrected
during the preshift examination. No record of conditions found at other times is required under
30 C.F.R. § 75.360(f). Since the hazardous conditions observed by the inspector did not exist at
the time of the preshift inspection, no violation of the recording requirement occurred. The
citation should be vacated.

731

Conclusion
Plateau Mining Corporation did not violate 30 C.F.R. § 75.360(b)(3) nor 30 C.F.R.
§ 75.360(£). Citation No. 7611140 and its corresponding proposed penalty are VACATED.

o~~~u
AcI'.fuicistrative Law Judge

Distribution:
Ann M. Noble; Esq., Office of the Solicitor, U.S. Department of Labor, 1999 Broadway, Suite
1600, Denver, CO 80202-5716 (Certified Mail)

R. Henry Moore, Esq., BUCHANAN INGERSOLL, One Oxford Centre, 301 Grant St., 201h
Floor, Pittsburgh, PA 15219-8800 (Certified Mail)

/sh

732

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

June 19, 2000
IN THE MATTER OF:
CONNIE PRATER, ·

DISCIPLINARY PROCEEDING
Docket No. D 99-1

DECISION
Before:

Judge Hodgdon

This disciplinary proceeding is before me on referral from the Commission pursuant to
Rule 80, 29 C.F.R. § 2700.80. DISCIPLINARY PROCEEDING, Docket No. D 99-1 (June 9,
1999). The Commission directed the Chief Administrative Law Judge to assign the case to a
judge to determine, after a hearing, ''whether discipline is warranted in this case and, if so, what
the appropriate sanction should be." Id. For the reasons set forth below, I conclude that
discipline is warranted in this case and order that the Respondent be disbarred from practicing
before the Commission.

Backeround
This matter was referred to the Commission by the Secretary of Labor, in accordance with
Rule 80(c)(l), 29 C.F.R. § 2700.80(c)(l). 1 The referral stated that since Ms. Prater "has been
convicted of a criminal violation of the Mine Act, and the company for which she was President
and sole shareholder has been convicted of violations of 18 U.S.C. § 1001 and 18 U.S.C. § 2 for
submitting fraudulent respirable dust samples to MSHA, she has engaged in unethical and
unprofessional conduct." However, after the Commission referred the matter to a judge for
consideration, the Secretary, in response to a Prehearing Order, stated that she was not a party to
the proceedings and did not expect to participate in the hearing.
Left without anyone to prosecute the case, application was made to the Commission to
appoint a pro~ecutor. This they did on August 18, 1999. DISCIPLINARY PROCEEDING,
21 FMSHRC 880 (August 1999).

1

Rule 80(c)(1) provides that "a Judge or other person having knowledge of circumstances
that may warrant disciplinary proceedings against an individual who is practicing or has practiced
before the Commission shall forward to the Commission for action such information in the form
of a written disciplinary referral."
733

-

The matter was proceeding toward hearing when, on December 20, 1999, Respondent's
counsel filed a letter which stated: "I am writing to inform the Court that Ms. Connie Prater will
be unable to proceed in this matter due to unexpected health reasons. Therefore, please withdraw
my appearance for Ms. Prater. Further, please be advised that Ms. Prater will not make any
further appearances before the Court." As the Prosecutor noted in his response to this letter, it
was not clear whether the Respondent was seeking a continuance in the case until her health
permitted her to participate in the proceedings, whether she was no longer contesting the charges
or whether she expect~d the matter to be dropped because she was not going to make any further
appearances in the case.
The response of the Prosecutor, prompted a second letter from counsel for the
Respondent, which was filed on January 24, 2000. It stated, among other things:
Quite frankly, given that Ms. Prater is currently fighting for her life
agains! what I understand is a recurring cancer, I do not intend to
even forward the [prosecutor'sJ letter to her unless so ordered by
the Court .... I do not intend to disturb Ms. Prater during her
illness to obtain "sworn affidavits" from her or her medical
doctors.
As to [the prosecutor's] suggestion that Ms. Prater "consent
to an order determining her culpability for ethical misconduct," I
can represent to the Court without discussing it with Ms. Prater
that she would never do so. Ms. Prater was completely prepared to
litigate this matter up until the time that she was diagnosed with
her current illness. I respectfully submit that I believe Ms. Prater
would not consent to some order proposed by [the prosecutorJ
simply to make this matter go away.
. . . At the same time, please do not misunderstand
Ms. Prater's position - she was quite clear with me that she has
not chosen to withdraw from the case to win the Court's sympathy.
Rather, her decision is borne out of the reality that her attention
must be devoted_to holding her life together. This proceeding, and
the extreme infrequency with which she even participated in
Commission proceedings in the past, is simply too remote to the
core activities in her life to permit her to focus on this matter as she
originally intended.

Despite the peremptory tone of the letter, it still did not state exactly what the
Respondent's position was with regard to the case. While the letter clearly stated that Ms. Prater
would not request a continuance based on affidavits from her doctors and she would not consent
734

to an order disposing of the case, it did not state how the case was supposed to be resolved. The
implication, however, is that if she ''withdrew" the case would be dropped. Manifestly, that is
not an option available to one facing disciplinary proceedings.
Accordingly, on February 29, 2000, an Order to Show Cause was issued to the
Respondent ordering her to show cause why she should not be held in default in this matter.2
The order pointed out that:
[I]f Ms. Prater desires that this proceeding be continued until such
time as her illness permits her to participate, she must accompany
her request with an affidavit from her treating physician setting
forth the nature of her illness, how long she has been ill, the reason
the illness renders her incapable of participating in the proceedings,
and the probable length of time she will be unavailable before the
proceeding can resume. Such an affidavit may not be conclusory,
but must set forth the medical history and prognosis of Ms. Prater' s
condition, substantiate the medical basis for concluding that her
health conditions preclude her from participating in the
proceedings at this time and identify any medical restrictions that
should be placed on her participation in pretrial examination or at
trial.
The order also informed her that if she
is not seeking a continuance, but does not intend to participate in
the proceedings at all, she should be aware that failure to
participate will result in her being found in default and the issuance
of a disciplinary order, ''which may include reprimand, suspension,
or disbarment from practice before the Commission." 30 C.F.R.
§ 2700.80(c)(3).
The Respondent was given 21 days to respond to the order, which provided that:
The Respondent shall comply with this order by filing a statement
that she is ready to proceed, by requesting a continuance in the
manner set out above, or by filing a statement acknowledging that
she is aware of the possible penalties facing her and stating that she
does not desire to participate in the proceedings. Failure to
comp~ with this order will result in the issuance of a
disciplinary or der adjudging a r eprimand, suspension or
disb arment from practice befor e the Commission.
2

The order also granted her counsel's renewed request to withdraw from the case.
735

On March 21, 2000, a response to the order was received from the Respondent. On
May 1, 2000, the prosecutor filed his Proposed Findings, Conclusions and Recommendations.
On May 15, 2000, a reply to the prosecutor's filing was received from Ms. Prater.

Findings of Fact and Conclusions of Law
The Respondent's response to the Order to Show Cause consisted of a copy of a
statement signed by "John Furcolow, M.D." and addressed "TO WHOM IT MAY CONCERN."
It stated, "[t]his is to document that I follow Ms. Prater for a host of medical problems .... " It
·was not accompanied by any other document. The statement, which consisted of two paragraphs
of two sentences each, was not made under oath and is conclusory in nature. Although it lists
some conditions for which Ms. Prater is being treated, it does not set forth the nature of those
conditions, how long the Respondent has been ill, the reasons that she is incapable of
participating in a hearing or the probable length of time she will be unavailable. Further, the
statement does not set forth a medical history and prognosis of Ms. Prater's condition or
substantiate the medical basis for concluding that her medical condition prevents her from
participating in a hearing. Indeed, nowhere in the statement does it claim that the Respondent is
not able to participate in these proceedings.
Since the statement requests that its contents "be held under strictest confidence," her
"medical problems" will not be discussed in detail. However, it does not appear that any of
them, either individually or in combination, would preclude her from taking part in a disciplinary
hearing. Significantly, there is not mention in the statement of a "recurrent cancer" or any other
life threatening disease of that nature. It is unclear for what purpose the statement was
submitted, since it was not accompanied by a request for a continuance or with any explanation.
Accordingly, I conclude that the Respondent is in default in this matter because she failed
to comply with the Order to Show Cause. She did not state that she was ready to proceed, she
did not request a continuance3 and she did not state that she did not want to participate in the
proceedings. In fact, in her reply to the prosecutor's Proposed Finds, Conclusions and
Recommendations she concludes by stating: "I am respectfully asking to withdraw from this
case. My priorities have changed and I prefer my energy to be spent on what I consider to be a
more important issue - my health. I do not foresee proceeding with this case now, or anytime in
the near future." As previously noted, withdrawal is not an option available to her. Inasmuch as
Ms. Prater has defaulted in this proceeding, I will proceed to adjudging an appropriate sanction.

Disciplinary Sanction
3

If the doctor' s statement was intended to be a request for continuance, it did not comply
with the instructions provided for making such a request, nor does it, on its face, indicate that a
continuance is necessary or justified.

736

On July 24, 1994, a 13 count indictment was returned against, among others, Pra-Mac
Enterprises and Connie McKinney (a.k.a. Connie Prater) in the United States District Court for
the Eastern District of Kentucky. The first count of the indictment alleged a conspiracy
to thwart and defeat MSHA' s program for testing and controlling
levels of concentration of respirable coal dust present in the active
workings of coal mines by submitting fraudulent respirable coal
dust samples to MSHA in violation of Title 18, United States
Code, Sections 1001 and1341. 4
The alleged conspirators were Pra-Mac Enterprises, a Kentucky corporation of which Connie
Prater is the sole owner, director and officer, Connie Prater, and three of her relatives who
worked part time for Pra-Mac.
The next 11 cQunts alleged violations of 18 U.S.C. §§ 2 and 1001 in that Pra-Mac
Enterprises, Connie Prater and various others submitted false dust samples and dust data cards
for at least eight mines to MSHA. 5 The final count alleged a violation of 18 U.S.C. § 1341 by
mailing the false dust samples and dust data cards to MSHA.
The presentation of the government's case lasted several days. At the close of the
government's case the parties entered into a plea agreement. Pra-Mac pleaded guilty to Count 2
of the indictment, which alleged that the corporation
submitted and caused to be submitted to MSHA respirable coal
dust samples which were represented as having been taken in

4

Wh~n the case occurred, 18 U.S.C. § 1001 stated:

Whoever, in any matter within the jurisdiction of any
department or agency of the United States knowingly and willfully
falsifies, conceals or covers up by any trick, scheme, or device a
material fact, or makes any false, fictitious or fraudulent statements
or representatioqs, or makes or uses any false writing or document
knowing the same to contain any false, fictitious or fraudulent
statement or entry, shall be fined under this title or imprisoned not
more than five years, or both.
The section was completely revised in 1996, Pub. L. 104-292, § 2, 110 Stat. 3459 (Oct. 11,
1996), but prohibits the same things. 18 U.S.C. § 1341 prohibits use of the U.S. Postal Service
to carry out frauds and swindles.
5

18 U.S.C. § 2 makes "aiders and abettors" liable as principals in the commission of a

crime.

737

accordance with the requirements of the Mine Safety Act at the
coal mines of the defendants' customers, includirig but not limited
to those coal mines mentioned in this Indictment, but which in
truth and in fact, as defendants then and there well knew, were not
taken at such coal mines and were not taken in accordance with the
requirements of the Mine Safety Act; the defendants thereby
concealing and covering up from MSHA material facts, the
material facts being the level of the concentration ofrespirable coal
dust actually present in the active workings of the mines on those
dates for which the fraudulent respirable dust samples were
submitted to MSHA ....
Connie Prater pleaded guilty to an Information which alleged:
that CONN1E PRATER failed to take the required valid respirable
coal dust samples for the following mines: the Todco,
Incorporated No. 1 Mine; the Dukane Energy, Incorporated No. 1
Mine; the White Cloud Mining Company, Incorporated No. 1
Mine; the V & M Mining Company of Paintsville, Incorporated
No. 6 Mine; and the Lynx Coal Company, Incorporated No. 3
Mine. The respirable coal dust samples submitted to the Mine
Safety and Health Administration were fabricated outside the
mines or were otherwise not taken in accordance with the
requirements of the Mine Safety Act. In violation of Title 30,
United States Code, Section 820(d), and Title 30, Code of Federal
Regulations, Sections 70.201, 70.207 and 70.208.
All of these crimes, the ones alleged and the ones to which Ms. Prater pleaded guilty,
involve "moral turpitude," that is,"[c]onduct that is contrary to justice, honesty, or morality."
Black's Law Dictionary 1026 (71h ed. 1999). While the transcript of the government's case
against the Respondent indicates that the government had a strong case, it is only necessary to
consider her guilty pleas to arrive at an appropriate sanction in this case. As Black's points out,
and the prosecutor has well demonstrated in his extensive brief, "[i]n the area of legal ethics,
offenses involving moral turpituqe - such as fraud or breach of trust - traditionally make a
person unfit to practice law." Id. Although Ms. Prater is not a lawyer, the principle is the same,
and on this basis alone disbarment from practice before the Commission would be an appropriate
sanction.
However, not only do the offenses that Ms. Prater admitted committing involve moral
turpitude, they also were an attempt to undermine one of the main purposes of the Mine Act. In
section 201(b) of the Act, 30 U.S.C. § 841(b), Congress stated, in setting out interim mandatory
health standards, that:

738

Among other things, it is the purpose of this title to
provide, to the greatest extent possible, that the working conditions
in each underground coal mine are sufficiently free from respirable
dust concentrations in the mine atmosphere to permit each miner
the opportunity to work underground during the period of his entire
adult working life without incurring any disability from
pneumoconiosis or any other occupation-related disease during or
at the end of such period.
Sections 70.201, 70.207 and 70.208, the sections Ms. Prater pleaded guilty to violating, are the
Secretary's rules for conducting dust sampling to fulfil Congress' intention in the Act. By her
actions, and the actions of her employees, the Respondent was not only dishonest, but she also
placed miners lives injeopardy. See Consolidation Coal Co., 8 FMSHRC 890, 898-99 (June
1986) (overexposure to respirable dust raises a presumption that pneumoconiosis or chronic
bronchitis will result).- Consequently, while crimes of moral turpitude would prohibit Ms. Prater
from practicing law any place, if she were a lawyer, submitting fraudulent dust samples makes
such a sanction that much more appropriate before the commission whose sole purpose is
adjudicating matters arising under the Mine Act.
Accordingly, I conclude that Connie Prater has engaged in conduct that warrants
discipline and that the appropriate sanction is disbarment from practice before the Commission.

Order
It is ORDERED that ColUlie Prater is DISBARRED from appearing before the
Commission.

if~~
T.
Todd Hodgdon
Administrative Law Judge

Distribution:
Peter A. Eveleth, Special Counsel to the General Counsel, National Labor Relations Board,
1099 14th Street, N.W., Room 10308, Washington, DC 20570-0001 (Certified Mail)
Ms. Connie Prater, 20?7 Kentucky Route 850, David, KY 41616 (Certified Mail)

/fb

739

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

June 20, 2000

REINTJES OF THE SOUTH, INC.
- Contestant

CONTEST PROCEEDINGS
Docket No. CENT 99-152-RM
Citation No. 7867324; 01/21/99

v.

Docket No. CENT 99-154-RM
Citation No. 7867336; 02/02/99

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
· Petitioner

Omet Corporation
Mine ID No. 16-00354 FDP

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. CENT 99-195-M
A.C. No. 16-00354-05501 FDP
Docket No. CENT 99-335-M
A.C. No. 16-00354-05505 FDP

V.

REINTJES OF THE SOUTH, INC.,
Respondent

Omet Corporation

DECISION APPROVING SETTLEMENT
Before: Judge Weisberger
The Stay Order previously issued in this case on January 6, 2000, is hereby lifted.
These cases are before me upon a petitions for assessment of civil penalty under
section 105(d) of the Federal Mine Safety and Health Act of 1977 (the Act), and notices of
contest filed by the operator. Petitioner has filed a motion to approve a settlement agreement and
to dismiss these cases. Respondent has agreed to pay the full penalty of $55,131.00. I have
considered the representations and documentation submitted in these cases, and I conclude that
the proffered settleme.nt is acceptable under the criteria set forth in Section 1 lO(i) of the Act.

740

WHEREFORE, the motion for approval of settlement is GRANTED, and it is
ORDERED that Respondent pay a penalty of $55,13 l.OO within 30 days of this order. It is
further ORDERED that the parties shall abide by all the terms of the settlement.

Distribution:
MarkN. Savit, Esq., Patton Boggs, L.L.P., 2550 M Street, N.W. Washington, DC 20037-1350
Stephen E. Irving, Esq., Office of the Solicitor, U.S. Department of Labor, 525 Griffin Street,
Suite 501, Dallas, TX 75202
/set

741

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDG.ES
2 SKYLINE, I0th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

June 21, 2000

CNIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

Docket No. PENN 99-132
A. C. No. 36-00970-04131
Maple Creek

MAPLE CREEK MINING INC.,
Respondent
DECISION
Appearances:

Mark V. Swirsky, Esq., Office of the Solicitor, U.S. Department of Labor,
Philadelphia, Pennsylvania, for the Petitioner;
Michael 0. McKown, General Counsel, Maple Creek Mining, Inc.,
Bentleyville, Pennsylvania, for the Respondent.

Before:

Judge Feldman

This proceeding concerns a petition for assessment of civil penalty filed pursuant
to section 1 IO(a) of the Federal Mine Safety and Health Act of 1977 (the Act), 30 U.S.C.
§ 820(a), by the Secretary of Labor (the Secretary) against the respondent, Maple Creek Mining,
Inc. (Maple Creek). The petition sought to impose a $6,000 civil penalty for each
of three 104(d)(2) Orders, constituting a total civil penalty of$18,000. 104(d)(2) Order
No. 3657936 concerns Maple Creek's alleged failure to maintain a belt structure in safe operating
condition in violation of the mandatory safety standard in 30 C.F.R. § 75.l 725(a). 104(d)(2)
Order No. 3657937 cited Maple Creek for its alleged failure to post a pertinent danger sign, as
required by 30 C.F.R. § 75.363(a), for the purpose of alerting miners to the hazardous conditions
cited in Order No. 3657936. Finally, 104(d)(2) Order No. 3658016 cited Maple Creek for
numerous areas of combustible coal dust accumulations allegedly prohibited by the mandatory
safety standard in 30 C.F.R. § 75.400. 1

1

Section 75.400 provides:

Coal dust, including float coal dust deposited on rock-dusted surfaces, loose coal, and
other combustible materials, shall be cleaned up and not be permitted to accumulate in
active workings, or on diesel-powered and electric equipment therein.
742

This matter was heard on April 4, 2000, in Morgantown, West Virginia, at which time
Maple Creek stipulated that it is a mine operator subject to the jurisdiction of the Act. 2 At the
hearing, the parties proposed a settlement agreement wherein Maple Creek agreed to pay the
$6,000 civil penalty proposed by the Secretary for 104(d)(2) Order No. 3657936, and to pay a
reduced civil penalty, from $6,000 to $5,000, in satisfaction of 104(d)(2) Order No. 3657937.
The terms of the settlement agreement, including Maple Creek's agreement to pay a total civil
penalty of$11,000 for the subject two Orders, was approved on the record. (Tr. 4-6).
Consequently, the remaining Order for disposition is 104(d)(2) Order No. 3658016 issued
on October 29, 1998, for impermissible combustible coal dust accumulations at the New Eagle
section of the Maple Creek Mine. At the hearing counsel for Maple Creek stipulated that the
cited accumulations constituted a violation of 30 C.F.R. § 75.400. However, Maple Creek
challenges both the significant and substantial (S&S) designation of the violation, and the
Secretary's assertion that the violation was attributable to its unwarrantable failure.

I. The Secretary's Case
The Maple Creek Mine is a large, underground coal mine located in western
Pennsylvania. (Tr. 199). The New Eagle Mine is a single unit mine that is directly adjacent,
although not physically connected, to the Maple Creek Mine. The New Eagle Mine produces
a low sulfur blend coal for the Maple Creek Mine. (Tr. 196). The subject section of the
New Eagle Mine is a ten entry section. (Tr. 203).
On September 15, 1998, Mine Safety and Health Administration (MSHA) Inspector
George Rantovich inspected the Maple Creek Mine. Rantovich was accompanied by MSHA
Supervisory Inspector Robert W. Newhouse of the Ruff Creek Field Office. (Tr. 146).
Newhouse has 3,3 years of experience in the mining industry and he has been employed by
MSHA for almost 24 years. (Tr. 145). During the course of his inspection, Rantovich observed
loose coal, fine coal and float coal dust accumulations on the mine floor, belt structure and
crosscuts in the No. 2 Mains. The accumulations included fine coal measuring 2 inches to 24
inches in depth that was in close proximity and contacting the moving tailrollers of the 1 East
Mains conveyor belt. Based on his observations, Rantovich issued 104(d)(l) Order No.
3657357, not in issue in this proce~ding, alleging a violation of 30 C.F.R. § 75.400. (Gov. Ex. 3;
Joint Stip. No. 11; Tr. 147).

2

On May 31, 2000, the Secretary filed an unopposed request to correct 12 errors in the
hearing transcript. The Secretary's request is granted and the transcript is hereby amended to
reflect the subject corrections.
743

Order No. 3657357 was issued to John Parker, Maple Creek's assistant mine foreman and
belt foreman, af 11 :05 a.m. on September 15, 1998. At that time, Rantovich and Newhouse
spoke to Parker about the importance of preventing accumulations, particularly around the
moving beltline. (Tr. 149, 165-166; Gov. Ex. 3).
Upon completing the September 15, 1998, underground inspection, Rantovich and
Newhouse proceeded to the surface to meet with Maple Creek officials. Newhouse testified that
he told Mine Foreman Tony Bertovich and Safety Director Richard Marcavitch that ''the cleanup
in the [belt] area .. : 'Yas just terrible.... It was just unacceptable. You can't have
accumulations of coal like that in the mine. With all the ignition sources we have in there, it's
just unheard of." (Tr. 150, 166).
Although Newhouse could not recall the exact date, he testified that, several days after the
September 15, 1998, inspection, he also had a conversation with Jerry Taylor, Maple Creek's
Corporate Safety Director, "about the lack of cleanup and lack of attention paid ..."to the
beltline areas. (Tr. 1_51, 166)
On a Saturday, approximately one to two weeks after Newhouse's September 15, 1998,
aboveground meeting with Bertovich and Marcavitch, at the request of Maple Creek's President,
Robert Murry, a meeting was held at the Maple Creek Mine between MSHA officials and Maple
Creek officials. Participants at the meeting included Newhouse, the MSHA District Manager and
Assistant District Manager, and Murry, as well as all of Maple Creek's department heads and
supervisory employees. (Tr. 152, 166-167).
MSHA's Assessed Violation History Report reflects 50 citations were issued the
previous year, from October 6, 1997, through September 15, 1998, at the Maple Creek Mine for
impermissible coal dust accumulations. (Gov. Ex. 7). At the meeting, Newhouse talked about
the large number of violations of 30 C.F.R. § 75.400 at the mine and the need for the operator to
improve cleanup around the beltlines and in the sections. (Tr. 153-154). The discussion of the
need for coinpl~ance with 30 C.F.R. § 75.400 was a major part of the meeting. (Tr. 154).
On October 29, 1998, MSHA Inspector Victor Patterson conducted an inspection of the
New Eagle section of the Maple Creek Mine. Patterson has been employed in the mining
industry for more than 30 years, and he has been a coal mine inspector for more than eight years.
As a mine inspector, Pattersoi: has a variety of training, including specialized training regarding
the hazards associated with coal dust accumulations. (Tr. 34-38).
Patterson's inspection was in response to an employee complaint alleging
accumulations of coal, and a lack of cleanup and rock dusting at the New Eagle section of
the mine. The complaint was sent by facsimile to the Ruff Creek Field Office at 10: 14 a.m.
on October 28, 2000, the day before Patterson's inspection. The complaint was filed pursuant to
Section 103(g) of the Act, 30 U.S.C. § 813(g). (Tr. 39, 161). Patterson was aware of
Rantovich's 104(d) order that had been issued the previous month for violative coal dust
accumulations. (Tr. 49).

744

Patterson _arrived at the mine at approximately 8:00 a~m. on October 29, 1998. (Tr. 40).
Patterson proceeded to the 043 portal of the New Eagle section, arriving on the section at
9:15 a.m. (Tr. 41). Patterson was accompanied by mine foreman Bertovich and union
representative Larry Harper. (Tr. 41 ). Upon arriving at the section, Patterson went to the belt
tailpiece in the No. 3 entry and observed accumulations of coal consisting of fine, loose dry coal
and float coal dust, black in color, beside the belt tail on both sides. The accumulations were
under the belt tail rollers and immediately outby the belt tailpiece. (Tr. 42). With Harper's
assistance, Patterson measured the accumulations with a tape measure and determined them to
be approximately 4 feet wide by 4 feet long and up to one foot in depth. (Tr. 45). The first
tail roller outby on the bottom (return) of the belt was in contact with the accumulations.
(Tr. 43). Patterson testified that he did not recall the presence of a feeder in line with the
tailpiece. (Tr. 126). However, his contemporaneous notes reflect accumulations in contact
with the belt tail roller as well as along both sides of the feeder. 3 (Tr. 43; Gov. Ex. 5, pp. 3-4).
The belt at the tailpiece appeared to be out of alignment because it was rubbing against
the belt structure. (Tr. 52). As a result, Patterson noted the belt structure was too hot when
touched. {Tr. 42-43, 55, 127; Gov. Ex. 5, p. 3). Patterson testified he instructed Bertovich to
shut the belt down immediately after discovering the heat produced from the belt structure.
(Tr. 51 ). Given the combustible accumulations in proximity to the roller, Patterson considered
the misaligned belt as an ignition source. (Tr. 42). Patterson did not issue a separate citation
for the defective belt condition because he believed the 30 C.F.R. § 75.400 violation cited in
Order No. 3658016 was sufficient to encompass all of the hazards presented at the belt. (Tr. 5960).
In addition to the 4 feet by 4 feet accumulations in the immediate vicinity of the return
tail roller, there was an accumulation of fine, loose coal and float coal dust 15 feet in length,
up to four feet in height> and four feet wide on both sides of the belt feeder. (Tr. 43; Gov. Ex. 5,
p. 4).4

3

Maple Creek safety director Richard Marcavitch' s testimony reflects Patterson's failure
to recall if a feeder was present is not a matter of evidentiary significance. (Tr. 218-221).
Moreover, Maple Creek has stipulated to the cited accumulations in proximity to the tail roller
in the No. 3 entry. (Joint Stip. 12(b)).
4

The accumulations along the belt line in the vicinity of the feeder are identified as
Location No. 2 in the parties' Joint Stipulation No. 12(b), as well as on the mine maps admitted
as Gov. Ex. 6 and Resp. Ex. 3.

745

The accumulations observed by Mr. Patterson at the belt line were dry, and they had not
been rock-dusted. 5 ·Based on the extent of the accumulations in the vicinity of the tailpiece,
Patterson concluded the accumulations existed during the prior midnight shift of October 29,
1998. (Tr. 50). At the time of Patterson's arrival on the section, no cleanup was taking place.
(Tr. 129).
After observing the accumulations at the belt line, Patterson proceeded to ascertain
whether there were other accumulations as the complaint received by MSHA suggested the
presence of accumulations throughout the section. (Tr. 53). In addition to the beltline
accumulations, Patterson proceeded to find eleven other areas of accumulations. Ten of these
eleven other areas of accumulations were cited in 104(d) Order No. 3658016.6 The nature and
extent of these twelve areas of accumulations are not in dispute and have been stipulated to by
Maple Creek. (Joint Stip. Nos. 12(a) through 12(1)).
The next accumulation observed by Patterson (Identified as Location No. 1 on
Gov. Ex. 6) was in the 0 entry at survey spad 2600 about 300 feet from the face_ (Joint Stip_
No. 12(a); Tr. 55; Gov. ·Ex. 1, Gov. Ex. 6). The accumulation consisted of fine, loose coal and
float coal dust up to 24 inches deep, three feet wide, and 54 feet in length. The accumulated coal
was mostly dry, black in color, and it had not been rock dusted. If there were an ignition in the
mine, the material in this accumulation would help propagate a fire. (Tr. 57).
Patterson opined that there had been no mining in the area for a "few days". It appeared
that the accumulation had simply been left behind when the area was mined. (Tr. 55, 58;
Gov. 5, p. 5). In fact, Marcavitch, Maple Creek's safety director, testified that mining in the
vicinity of spad 2600 had been completed a few weeks earlier. (Tr. 215).
The next accumulation Patterson observed was in the Number 1 entry at the intersection
with the Number 77 crosscut, 100 feet outby the face (identified as Location No. 3A on Gov.
Ex. 6). The accumulation measured 18 feet by 18 feet and up to 18 inches deep. (Tr. 64-66).
The accumulation did not result from recent mining as the continuous mining machine was
located at the other side of the section in the Number 8 entry, and the face area had already been
cleaned. (Tr. 64-65). The accumulation consisted of loose, fine coal, ground up coal, and coal
dust. It was dry, black in color, and had not been rock dusted. (Tr. 67). The subject area was
one where mining equipment would travel during normal mining operations, including the
mining machine, shuttle cars, bolting machines, and scoops. (Tr. 66). Ignition sources were
present such as electrical cables and the mining equipment itself. (Tr. 67).

5

The operator had not rock dusted any of the 12 accumulations cited by the Secretary in
this proceeding. (Tr. 81, 101).
6

Order No. 3658016 was amended at the hearing to include an area of accumulations in
the No. 77 crosscut between the No. 2 and 3 entries. See fn. 6, infra.
746

Patterson next noted an accumulation in the last open crosscut from the No. 1 to the No. 2
entry, 18 inches by 18 inches along both ribs and 36 feet in length (identified as Location No. 3B
on Gov. Ex. 6). Mr. Patterson estimated this area had been mined two to three shifts earlier.
(Tr. 68). The accumulation consisted of fine, loose coal and float coal dust. It was dry, black in
color, and it was not rock dusted. The subject area was one where the continuous mining
machine, shuttle cars, bolting machines, and scoops would travel during normal mining
operations. Ignition sources were present such as electrical cables and the mining equipment
itself. (Tr. 72).
Patterson also found an accumulation in crosscut 77 (the last open crosscut) between the
Number 2 and 3 entries, 68 feet outby the face (identified as Location No. 3C in Gov. Ex. 6).
(Tr. 75). 7 The accumulation measured 36 feet in length, 18 inches deep, and approximately
18 feet wide, along both ribs and occupying nearly the entire crosscut. (Tr. 73). In addition,
there was an additional accumulation, located along the right rib from crosscut 77 to the face, of
fine, loose dry coal and float coal dust. The material was dry, black in color, up to 18 inches
deep, 18 inches wide, and 68 feet in length. (Gov Ex. 5, p. 7, Gov. Ex. 6; Tr. 76-77.) Both of the
accumulations described in this paragraph are included within Location No. 3C. The dry nature
of the material in accumulation 3C is representative of all 12 of the accumulations cited by
Patterson with the exception of Location Nos. 4 and 6 that were wet. (Tr. 77-78).
Patterson next encountered a lengthy accumulation in the Number 3 entry, which had not
been cleaned or scooped for a distance of about 100 feet (identified as Location No. 4 on Gov.
Ex. 6). The accumulation extended up to 20 feet outby crosscut 77, the last open crosscut, and
consisted ofloose, fine coal, up to 18 inches deep from rib to rib. (Gov Ex. 1, Gov. Ex. 5, p. 8;
Tr. 78). Patterson approximated the length of this accumulation by counting roof bolts which
were put in on four foot centers. (Tr. 79; Gov Ex. 5, p.8). The subject area was one where
mining equipment would travel during normal mining operations. Ignition sources were present
such as electrical cables and the mining equipment itself. (Tr. 72, 79).
Patterson also noted accumulations in the Number 4 entry up to 160 feet in length,
18 feet wide, and upio 12 inches in depth (identified as Location No. 5 on Gov. Ex. 6). This
accumulation was similar to the others cited by Patterson, except for the unusually long length.
(Tr. 83-84, 86). In this entry Maple Creek had scooped out the last 40 feet down the middle of
the entry (leaving material along the ribs), but had left a 160 feet long area behind the partially
cleaned area that had not been cleaned at all. (Tr. 86-89; Gov. Ex. 5, p. 9).

7

Location 3C was described in Patterson's notes and appears on the mine map in
Gov. Ex. 6. However, it was not included in the original order. The order was amended without
objection at the beginning of the hearing to include this accumulation. (Tr. 20).
747

Patterson next observed an accumulation in crosscut 77 between the No. 3 and No. 4
entries (identified as Location No. 6 on Gov. Ex. 6).8 The accumulation consisted of fine, loose
coal and float coal dust, black in color, up to 18 feet wide and i2 inches deep. (Gov. Ex 1, Gov.
Ex. 5, p. 9). Compared to the other eleven accumulations cited by Patterson, this accumulation
was unusually deep, up to three feet in depth along the ribs. According to Patterson, the area
"was never cleaned up whatsoever. It was just left, otherwise there wouldn't have been that
much accumulation there." {Tr. 91-92).
There was also an accumulation located in the No. 5 entry (identified as Location No. 7
on Gov. Ex. 6). The accumulation consisted of fine loose coal and float coal dust, black in color,
along both ribs. It was 18 inches deep, 18 inches wide, and up to 70 feet in length. (Gov. Ex .. 1,
Gov. Ex. 5 at p. 10, Gov. Ex. 6). There was a roof bolting machine and trailing cable in this area
that provided a potential ignition source. {Tr. 92-93). Although Patterson observed that cleaning
in this entry at survey spad 2950 had begun, the cleaning efforts were occurring approximately
two hours after Patterson's arrival at the mine, and about forty-five minutes after his arrival at the
section. (Tr. 93-94). .
Patterson proceeded to observe an accumulation in crosscut 77 between entries 5 and 6
(identified as Location No. 8 on Gov. Ex 6). The accumulation consisted of fine, loose coal and
float coal dust, black in color. The material was along both ribs and was up to 18 inches deep, 18
inches wide, and 36 feet in length. (Gov. Ex. 1, Gov. Ex. 5, p. 10, Gov. Ex. 6).
The next accumulation was in the Number 6 entry, inby the 77 crosscut all the way to the
face, a distance of about 100 feet (identified as Location No. 9 on Gov. Ex. 6) . The accumulation
was 12 inches deep along the ribs, and consisted of loose, fine coal, and float coal dust, black in
color. {Tr. 96-97; Gov. Ex 1, Gov. Ex. 5, p. 11, Gov. Ex. 6). There was an accumulation of
coal and coal dust up to four feet in depth along the right rib, which was the deepest
accumulation Mr. Patterson observed. {Tr. 99). An accumulation of this depth presents a health
hazard from gust inhalation as well as a fire and an explosion hazard. {Tr. 100). Patterson also
noted an accumulation along the left rib of the 7 entry (identified as Location No. 10 on Gov.
Ex. 6) . The accumulation consisted of fine, loose coal and float coal dust up to 18 inches deep
and 40 feet in length. (Tr. 97; Gov. Ex. 1, Gov. Ex. 5, p. 12, Gov. Ex. 6).
The next accumulation observed by Patterson was in the No. 77 crosscut between the
number 7 and 8 entries (identified as Location No. 11 on Gov. Ex. 6). The accumulation ·
consisted of fine, loose coal and float coal dust, 12 inches deep .along both ribs and up to
18 inches wide. (Tr. 98; Gov. Ex. 1, Gov. Ex. 5, p. 12, Gov. Ex. 6).
As with many of the other accumulations, accumulations identified as Nos. 9, 10, and 11
occurred in areas whe~e mining equipment would be used during normal mining operations.

8

Although Maple Creek does not challenge the nature and extent of the accumulation,
it contends the accumulation was in crosscut 77 between the No. 4 and No. 5 entries. (Tr. 89).
748

(Tr. 101)-. These accumulations had the same characteristics as nearly all the other accumulations
-- black in color; fine, loose coal, and float coal dust.
Although Maple Creek apparently did not have a written cleanup plan, as a general
proposition, under a normal mining cycle, mine operators clean to within the last 40 feet of the
last cut at the face, rock dust, and maintain the area. (Tr. 109). Although Patterson previously
had observed Maple Creek clean each entry as the face was advanced, based on his observations
on the morning of October 29, 1998, Patterson concluded Maple Creek was driving all ten entries
before coming back to perform an adequate cleanup. Patterson opined such a practice is
hazardous and unacceptable. (Tr. 137-138, 141).
Patterson determined there were a total of 13 miners working on the section at the time of
the inspection who were exposed to the violative coal dust accumulations cited in 104(d) Order
No. 3658016. (Gov. Ex. I; Tr. 101).
Patterson testified that he made a gravity finding of "significant and substantial" based on
the following factors: the amount and extent of the accumulations, the locations, the heat source
presented at the conveyor belt, and the presence of mining equipment which would move through
the accumulation areas. In particular, Patterson considered the bit of the roofbolter drilling into
the roof as a potential source of sparking. Furthermore, Patterson concluded the large amount of
coal dust itself posed a health hazard. (Tr. 101-103, 130).
With respect to the unwarrantable failure issue, Patterson testified that he considered the
violation attributable to an unwarrantable failure for many reasons. As a threshold matter,
Patterson concluded the cited accumulations had existed "for a considerable period of time"
based on their locations extending a considerable distance from the face. 9 (Tr. 107). Patterson
believed the No. 2 through No. 7 entries had been cut during the previous three shifts during
which time travel over the accumulations occurred as the faces in each entry advanced. (Tr. 66,
69, 107).
In addition, face boss Greg Miller's initials were marked on the date board in the 0 entry
between the 75 and 76 crosscuts at 9:00 a.m., on October 29, 1998. There was also a date board
at the tailpiece feeder of the conveyor belt. Despite the evidence of onshift examiners in the
vicinity of prohibited examinations, no efforts were made to clean the accumulations until after
Patterson arrived on the section.- (Tr. 106, 222-223). Based on Maple Creek's admission that
some of the accumulations existed since at least the midnight shift, the accumulations should
have been noted and ordered to be cleaned by the preshift examiner. (Tr. 104-106, 130).

Patterson considered Maple Creek's violation history, Rantovich's order citing a
9

The Commission has determined the duration of accumulations may be established
through circumstantial evidence, and that an inspector need not possess actual knowledge of the
length of time the accumulations existed. Windsor Coal Company, 21 FMSHRC 997, 1002-1003
(September 1999).
749

30 C. RR. § 75.400 only six weeks before citing similar accumulations in the vicinity of the
tailpiece, and repeated meetings with company officials that placed Maple Creek on notice that
greater cleanup efforts were required, as additional evidence that Maple Creek's conduct was
unwarrantable. (Tr. 69, 106-107).
As a final matter, Patterson testified, notwithstanding the eleven additional areas of
accumulations, he would have issued an unwarrantable failure order based solely on the first
accumulation observed at the tail of the conveyor belt due to the extent of the accumulation and
its proximity to the 9elt roller and the hot belt structure. (Tr.108).
Clete R. Stephan was called by the Secretary as an expert witness. (Tr. 173-174).
Stephan has been employed as a mine engineer by MSHA for 23 years. (Tr. 173; Gov. Ex. 8).
Stephan is one of only two certified mine fire and explosion investigators in the United States.
(Tr. 173). He has conducted 52 investigations of mine fires and explosions. (Tr. 173; Gov.
Ex. 8). He also has written 29 reports on fires and explosions, and he has conducted extensive
training classes on fire and explosion hazards before government and industry groups. (Gov.
Ex. 8).
Stephan testified there are three prerequisites for a fire -- fuel, heat, and oxygen. These
three elements are known as the "fire triangle." (Tr. 175-176). Stephan testified that the oxygen
required for a fire or explosion is always present in a mine. (Tr. 177-178). Fuel is also an ever
present hazard in the form of coal accumulations. (Tr. 178, 180). Ignition sources in an
underground mine include heat from hot belt rollers and arcing from electrical cables on mining
equipment. (Tr. 178, 185-186).
Stephan opined there was an enhanced danger of fire in the cited areas because of the
accumulations which increased the exposure of fuel to potential ignition sources. (Tr. 179).
Where there is an accumulation of coal, air can flow through the loose material more easily,
thereby bri~ging additional oxygen to a fire and feeding a flame. (Tr. 186). In a fire, any size
particle of coal can become involved. (Tr. 185). A hot roller on a beltline, and movement of
equipment through a mining section, present ignition sources that accentuate the hazard.
(Tr. 185-186).

In addition to the three elements for a fire, Stephan testified two additional elements are
necessary for an explosion -- suspension of the fuel and confinement. These five elements - fuel, heat, oxygen, suspension and confinement - - are known as the "explosion pentagon".
(Tr. 175-176). Stephan explained that, by its very nature, the underground mine environment
provided the containment necessary for an underground explosion. (Tr. 187).
With respect _to the remaining element of suspension, Stephan stated that the "relatively
extensive" cited accumulations "would make explosion propagation so much easier because the
fuel is readily available and can easily be suspended and ignited." (Tr. 189). In this regard,
Stephan calculated that it would take approximately ten cubic feet of coal dust to engulf the
entire New Eagle section inby the last open crosscut in the flame of an explosion. Stephan

750

calculated that, b.y considering only the top half-inch of the accumulations cited by Patterson as
material capable of suspension, there was a potential for 350 cubic feet of coal dust that could be
put in suspension. (Tr. 181-184).
Finally, Stephan testified, in the event of a fire or explosion at the mine, fatal injuries
would result to people in the explosion zone. He stated that anywhere the explosion flame would
travel, fatalities would likely result because the explosion consumes all available oxygen. Even
if people did not succumb to the heat of the flame or the force of the explosion, they would die
from lack of oxygen-and inhalation of the toxic products of combustion. (Tr. 189). In Stephan's
expert opinion, the three elements necessary for a fire, and the five elements necessary for an
explosion, were present under the conditions described in Patterson's 104(d) order. (Tr. 175178, 190).

II. Maple Creek's Case
As previously noted, Maple Creek has stipulated that the subject twelve areas of
accumulations constitute a violation of the mandatory safety standard in 30 C.F.R. § 75.400.
However, Maple Creek contests the "significant and substantial" designation, as well as the
Secretary's assertion that the violation is attributable to its unwarrantable failure. (Tr. 194).
Maple Creek called safety director Richard Marcavitch and section foreman (face boss)
Gregg Miller to testify on its behalf. Marcavitch did not arrive at the New Eagle section until
approximately 10:00 a.m. on October 29, 1998, about one hour after Patterson's inspection
began. (Tr. 201). Marcavitch arrived on the section after Patterson had instructed mine foreman
Tony Bertovich to de-energize the tailpiece because it was in close proximity to coal dust
accumulations around the tail roller. (Tr. 202).
Marcavitch also did not have direct knowledge about when cleanup of the cited
accumulations would have occurred if Patterson had not inspected the section. (Tr. 235). The
priority given to removing accumulations was detennined by Bertovich or Miller. Bertovich did
not testify, and Miller did not testify concerning any cleanup activities other than at the conveyor
belt. (Tr. 237, 279).
Upon arriving on the section Marcavitch did travel to the tailpiece because cleanup had
already begun in that area. (Tr. 202, 214). Rather, Marcavitch proceeded to observe
accumulations already seen by Patterson in the zero entry, in the No. 1 entry, in the two to one
cut-through, and in the No. 2 entry. After observing the No. 2 entry, Marcavitchjoined Patterson
and Bertovich who were walking through the section together. (Tr. 202).
The New Eagle section is a ten entry section. Equipment on the section consists of a Joy
scrubber remote continuous miner, two Fletcher twin boom roofbolters, three shuttle cars, and
three scoop tractors. One scoop is dedicated to hauling supplies from the surface to the mine.
The remaining two scoops are kept on the section for cleanup, with one in use and one on charge.
(Tr. 204).

751

The mine cutting sequence is from the zero entry to the No. 9 entry. The length of cuts in
each entry varies from zero to as long as 40 feet. (Tr. 205). Marcavitch testified that the New
Eagle section has a 25 feet long Stamler feeder attached to the tailpiece. (Tr. 208). Marcavitch
approximated the last inby set of rollers was four to five feet from the end of the tailpiece
structure. (Tr. 212). Marcavitch stated that coal accumulations typically occur at the end of the
tailpiece where spillage occurs when coal is transferred from the feeder to the somewhat lower
conveyor belt. (Tr.210, 212-213). Marcavitch stated"... based on my experience ... when you
have a problem with a feeder being on [the tailpiece] your accumulations will show up
first directly underneat_h ~he tailpiece in contact with the tailroller." (Tr. 220). Marcavitch
conceded a malfunctioning roller could be a source of heat. (Tr. 220). However, he stated that
his" ... understanding was, what was warm was what Mr. Patterson was saying was the structure
[of the tailpiece]"rather than the rollers. (Tr. 213).
Marcavitch , referring to the numerical designations on the mine map admitted into
evidence as Gov. Ex. 6, testified about when each area where cited accumulations were located
was mined. Marcavitch stated Location No. 1 was mined "a couple of weeks before;" Location
Nos. 3, 3c, 4, 7, 9, and 10 on the midnight shift; Location No. 5 half-mined on the midnight shift
and half-mined on the previous afternoon shift. (215-217).
Marcavitch did not dispute that the accumulations cited by Patterson existed at the time
Miller performed his onshift examination at 9:00 a.m. on October 29, 1998. (Tr. 222-223).
Miller also performed the preshift examination earlier that morning at 5:00 a.m. (Tr. 215). It is
apparent that at least some of the accumulations noted by Patterson existed at the time of Miller's
preshift examination. There is no evidence of any preshift or onshift examination notations
alerting personnel that cleanup efforts were required on the section.
Maple Creek's description of its mining-cleanup cycle was equivocal. Counsel for Maple
Creek stated its cleanup cycle began after all the entries inby the last open crosscut had been
mined and roof bolted. (Tr. 228). Marcavitch indicated that when areas of the section were
cleaned was "kind.of a floating thing." (Tr. 235). He testified, "[we clean up] as soon as [we]
could get to it. It m~y be two or three entries ... Depending on what was going on with the
section." (Tr. 235).
Marcavitch stated the section would have been cleaned sooner if Maple Creek's scoops
had not broken down. One scoop reportedly developed electrical problems on the afternoon shift
of October 28, 1998. The second scoop reportedly was taken out of service during the midnight
shift due to a broken bucket. The remaining scoop normally used to haul materials into the mine
was reportedly taken out of service during the day shift of October 29, 1998, because of a battery
problem. (Tr. 237-243). However, the thrust ofMarcavitch's testimony was that at all times
during the several shifts preceding Patterson's inspection at least one scoop (the haulage scoop)
was available for cleanup.

In fact, Marcavitch conceded the reported scoop problems were not the main reason for
the lack of cleanup. Marcavitch testified:
752

The Court:

Okay. So what I'm trying to distinguish is whether
or not the [cited accumulations] weren't cleaned up
... because scoops weren't available, assuming
that's a defense, or whether or not they weren't
cleaned up because Maple Creek hadn't gotten to it
yet? It seems to me you 're saying essentially they
hadn't been cleaned up because Maple Creek just
hadn't gotten to it yet; is that correct?.

Marcavitch:

I would say that would probably be a correct
statement.

(Tr. 244).
Marcavitch went on to explain that Maple Creek does not place any priority on cleaning
an entry once it has been mined and roof bolted and the equipment has been removed from the
face in that entry until equipment returns to take an additional cut. (Tr. 257-260).
Greg Miller testified that the spillage at the tailpiece occurred after the feeder had been
knocked off the tailpiece by a shuttle car during the midnight shift. (Tr. 265). Miller testified
that, prior to Patterson's arrival on the section, the belt had been turned on and off to remove the
spillage. Miller testified he could not recall Patterson instructing Bertovich to shut the belt
down. (Tr. 279). Miller also testified he did not see Patterson touch the belt structure to
determine if it was hot. (Tr. 276). As previously noted, Maple Creek did not call upon Bertovich
to testify.

III. Further Findings and Conclusions
Maple <;:reek has stipulated to the fact of occurrence of the violation of 30 C.F.R.
§ 75.400 cited in 104(d)(l) Order No. 3657357. The remaining issues of whether the violation
was properly characterized as S&S, and whether it was unwarrantable will be discussed in turn.

753

A. Significant and Substantial

A violation is properly designated as S&S in nature if, based on the particular facts
surrounding that violation, there exists a reasonable likelihood that the hazard contributed to by
the violation will result in an injury or an illness of a reasonably serious nature. Cement
Division, National Gypsum, 3 FMSHRC 822, 825 (April 1981). In Mathies Coal Co.,
6 FMSHRC 1 (January 1984), the Commission explained:
In order to establish that a violation of a mandatory safety standard is significant
and substantial under National Gypsum, the Secretary of Labor must prove:
( 1) the underlying violation of a mandatory safety standard; (2) a discrete safety
hazard -- that is, a measure of danger to safety -- contributed to by the violation;
(3) a reasonable likelihood that the hazard contributed to [by the violation] will
result in an injury; and (4) a reasonable likelihood that the injury in question will
be of a reasonably serious nature. 6 FMSHRC at 3-4.
See also Austin Power Co. v. Secretary, 861F.2d99, 104-05 (5th Cir. 1988), affg 9 FMSHRC
2015, 2021 (December 1987) (approving Mathies criteria).

In United States Steel Mining, Inc., 7 FMSHRC 1125, 1129, (August 1985), the
Commission explained its Mathies criteria as follows:
We have explained further that the third element of the Mathies formula 'requires
that the Secretary establish a reasonable likelihood that the hazard contributed to
will result in an event in which there is an injury.' U.S. Steel Mining Co., 6
FMSHRC 1834, 1836 (August 1984). We have emphasized that, in accordance
with the language of section 104(d)(l ), it is the contribution of a violation to the
cause and effect of a hazard that must be significant and substantial. U.S. Steel
Mining Company, Inc., 6 FMSHRC 1866, 1868 (August 1984).
The Commission subsequently reasserted its prior determinations that as part of any
"S&S" finding, the Secretary must prove the reasonable likelihood of an injury occurring as a
result of the hazard contributed to by the cited violative condition or practice. Peabody Coal
Company, 17 FMSHRC 508 (April 1995); Jim Walter Resources, Inc., 18 FMSHRC 508
(April 1996).
Resolution of whether a particular violation of a mandatory safety standard is S&S
in nature must be made assuming continued normal mining operations. U.S. Steel Mining,
7 FMSHRC 1125, 1130 (August 1985). Thus, consideration must be given to both the time
frame that a violativ~ condition existed prior to the issuance of citation, and the time that it
would have existed if normal mining operations had continued. Bellefonte Lime Co.,
20 FMSHRC 1250 (November 1998); Halfway, Inc, 8 FMSHRC 8, 12(January1986).

754

With rega~d to the first element of Mathies, Maple Creek has stipulated that the numerous
and extensive accumulations that are cited in 104(d)(l) Order No. 3657357 constitute
impermissible combustible accumulations prohibited by the mandatory safety standard in
30 C.F.R. § 75.400. Because coal dust accumulations are combustible, if combustion were to
occur, i.e., fire or explosion, there is a reasonable likelihood that miners would sustain serious
injury. Moreover, Stephan's testimony concerning the propagation effects of widespread
accumulations clearly satisfies the second and fourth elements of the Mathies test regarding a
discrete safety hazard and the potential for serious injury.
The remaining criterion, a reasonable likelihood that the combustion hazard caused by the
violation will result in serious injury, requires examining whether there was a "confluence of
factors" present based on the particular facts surrounding the violation that would make a fire,
ignition or explosion reasonably likely. Texasgu.lf, Inc., 10 FMSHRC 498, 501(April1988).
Some of these factors include the extent of the accumulations, possible ignition sources, the
presence of methane, and the type of equipment in the area. Enlow F ark Mining Co., 19
FMSHRC 5, 9 (January 1997) citing Utah Power & Light Co., 12 FMSHRC 965, 970-71 (May
1990); Texasgu.lflnc., 10 FMSHRC at 500-03.
Stephan's testimony, as well as common sense, supports the conclusion that there is a
positive correlation between the likelihood of injury resulting from the presence of combustible
accumulations in an underground mine and the extensiveness of the accumulations. In this
regard, Stephan's professional opinion that the "relatively extensive" cited accumulations
"would make explosion propagation so much easier because the fuel is readily available and can
easily be suspended and ignited" is compelling. (Tr. 189). Likewise, Stephan's calculations that
the top half-inch of the accumulations cited by Patterson provided a potential for 350 cubic feet
of coal dust that could be put in suspension, while only ten cubic feet of coal dust was necessary
to engulf the entire New Eagle section inby the last open crosscut in the flame of an explosion,
illustrates the magnitude of the danger posed by the cited extensive accumulations. {Tr. 181184). Althoµgh there was no evidence of significant levels of methane in the New Eagle section,
the extensive accumulations provided the fuel for fire, or, for propagation of an explosion that
had originated in another area of the mine.
Ignition sources in the form of malfunctioning electrical mobile equipment, defective
electrical cables, misaligned belts and defective rollers, and heat generated by the continuous
miner bits during mining, are eyer present hazards in an underground mine. While these sources
of ignition are frequently unforeseen, safety dictates that reasonable efforts must be made to
minimize sources of fuel. Disregarding, for the moment, the accumulations around the hot belt
structure, Maple Creek's failure to minimize fuel sources by leaving accumulations in six entries
and several crosscuts exponentially added to the likelihood of injury in this case.

755

With reg!l!d to the tailpiece area in the No. 3 entry, I credit Patterson's testimony,
supported by his contemporaneous notes, that the belt structure at the tailpiece was hot, and that
this structure and its rollers were in close proximity to combustible accumulations. Moreover, as
previously noted, Maple Creek has stipulated to the cited accumulations in the vicinity of the
tailpiece. Patterson's inability at trial to recall whether there was a feeder in front of the tailpiece
has no material impact on his credibility, or, on the considerable weight that should be accorded
to his testimony.

In sum, when viewed in the context of continuing mining operations, especially in view
of Maple Creek's demonstrated lack of commitment to promptly remove accumulations, the
evidence amply reflects that there was a reasonable likelihood that the fire and propagation
hazard contributed to by the extensive accumulations in this case will result in an event (a fire
and/or explosion) causing serious or fatal injury. AMAX Coal Company, 19 FMSHRC 846, 449
(May 1997) (a belt running in coal is a "dangerous condition that poses the threat of fire).
Consequently, the S&S nature of the subject section 75.400 violation shall be affirmed.
B. Unwarrantable Failure

The unwarrantable failure terminology is taken from section 104(d) of the Act, 30 U.S.C.

§ 814(d), and refers to more serious conduct by an operator in connection with a violation.
In Emery Mining Corp., 9 FMSHRC 1997 (Dec. 1987), the Commission determined that
unwarrantable failure is aggravated conduct constituting more than ordinary negligence. Id. at
2001. Unwarrantable failure is characterized by such conduct as "reckless disregard,"
"intentional misconduct," "indifference," or a "serious lack ofreasonable care." Id. At 2003-04;
Rochester & Pittsburgh Coal Co., 13 FMSHRC 189, 194 (Feb. 1991); see also Buck Creek Coal,
Inc. v. FMSHRC, 52 F.3d 133, 136 (7 1h Cir. 1995) (approving the Commission's unwarrantable
failure test).
The Commission has identified various factors in determining whether a violation is
unwarrantable, including the extent of the violative condition, the length of time that it has
existed, whether the violation is obvious, whether the operator has been placed on notice that
greater efforts are necessary for compliance, and the operator's efforts in abating the violative
condition. Windsor Coal Company, 21 FMSHRC at 1000; Mullins & Sons Coal Co., 16
FMSHRC 192, 195 (February 1994); Peabody Coal Co., 14 FMSHRC 1258, 1261 (August
1992); Quin/and Coals, Inc., 10 FMSHRC 705, 709 (June 1988); Kitt Energy Corp., 6 FMSHRC
1596 1603 (July 1984). The Commission also considers whether "the violative condition is
obvious, or poses a high degree of danger." Windsor Coal Company, 21 FMSHRC at 1000;
BethEnergy Mines, Inc., 14 FMSHRC 1232, 1243-44 (August 1992).

756

Repeated .similar violations may be relevant to an unwarrantable failure determination to
the extent that they serve to put an operator on notice that greater efforts are necessary for
compliance with a standard. Peabody, 14 FMSHRC at 1263-64. Finally, warnings and
directives given at prior meetings between MSHA and mine management also place the operator
on notice that greater efforts at compliance are necessary. Amax Coal Co.,
19 FMSHRC at 851; Jim Walter Resources, 19 FMSHRC 480, 485-486 March 1997);
Mid-Continent Resources, Inc., 16 FMSHRC 1218, 1232 (June 1994); Enlow Fork Mining,
19 FMSHRC 9, 16, (January 1997); Doss Fork Coal Co, 18 FMSHRC 122, 125 (February
1996).
At the outset, I note that Maple Creek had a frequent history of similar section 75.400
violations. Moreover, Maple Creek's meetings with MSHA personnel, attended by assistant
mine foreman and belt foreman John Parker, mine foreman Tony Bertovich, safety director
Richard Marcavitch, corporate safety director Jerry Taylor, and Robert Murry, Maple Creek's
President, should have been a stark reminder that greater efforts were required to fulfill Maple
Creek's obligation Ul'tder section 75.400 to not permit combustible accumulations to accumulate
in working sections.
Despite being on notice, Maple Creek's has proffered unconvincing and contradictory
explanations for the conditions observed by Patterson on October 29, 1998. Although Maple
Creek has attempted to attribute the conditions observed by Patterson in its New Eagle section to
an unavailability of scoops, Marcavitch's testimony reflects that at all times prior to Patterson's
inspection at least one scoop (the haulage scoop), and sometimes two scoops, were available for
cleaning. Moreover, the Commission has held that the unavailability of a scoop does not relieve
an operator of its obligation to shovel impermissible combustible accumulations. Mullins & Sons,
16 FMSHRC at 195. In this regard, Newhouse testified that he previously had informed
Bertovich that Maple Creek was responsible for shoveling accumulations in the event of
inoperable scoops. (Tr. 165).
In addition, Maple Creek initially asserted that the accumulations had not been cleaned
because the mining cycle had not been completed. This explanation is equally unavailing.
Generally speaking, a mining cycle is completed after an entry has been driven approximately
40 feet by the continuous mine~ and roof bolted, at which time the equipment is withdrawn from
the entry so that the entry can be cleaned by scoop and rock dusted. (Tr. 109, 137, 140-141, 216,
259). See also Jim Walter Resources, 11FMSHRC21, 26(January1989). However, when it
became clear that the accumulations, ranging up to 160 feet in length, located in the full length of
the No. 2 through No. 7 entries inby the last open crosscut, had existed for more than one shift,
Maple Creek's definition of a mining cycle changed. Maple Creek's latest version of its cleanup
cycle is that it does not clean an entry that has been mined and roof-bolted until equipment
returns to that entry_to take an additional cut. (Tr. 257-260). However, this assertion does not
explain accumulations varying from 70 to 160 feet in the No. 3, No. 4, No. 5 and No. 6 entries.
(Tr. 140-141; Gov. Exs. 1, 6). Rather, in the final analysis, Maple Creek's cleanup policy
appears to be as safety director Marcavitch described it at trial - - that entries are left uncleaned
until Maple Creek "can get to it," and that there is no time period "set in stone" for cleaning
757

accumulations. (Tr. 235, 257-258). Such a lack of discipline is indicative of an indifference that
alone warrants a finding of an unwarrantable failure.
In short, Maple Creek's history of fifty section 75.400 violations in the year preceding the
subject Order; Maple Creek management's awareness, through its meetings with MSHA
officials, that greater compliance efforts were necessary; the extensive and obviousness nature of
the accumulations; despite being on notice, the fact that the accumulations were not removed
during the normal mining cycle but were allowed to exist for several shifts; and the danger posed
by combustible accmp~lations in proximity to a hot belt structure; when viewed together, warrant
the conclusion that Maple Creek's conduct evidenced an unwarrantable failure.

IV. Civil Penalty
Section 11 O(i) of the Mine Act provides the statutory criteria for determining the
appropriate civil penaJty to be assessed. Section 11 O(i) provides, in pertinent part, in assessing
civil penalties:
the Commission shall consider the operator's history of previous violations, the
appropriateness of such penalty to the size of the business of the operator charged,
whether the operator was negligent, the effect on the operator's ability to continue
in business, the gravity of the violation, and the demonstrated good faith of the
person charged in attempting to achieve rapid compliance after notification of a
violation.
The parties have stipulated that Maple Creek is a large operator with annual production in
excess of two million tons of coal at the time of the proposed assessment. (Joint Stip. No. 8;
Tr. 12). The parties have also agreed that payment of the $6,000 civil penalty proposed by the
Secretary will not affect Maple Creek's ability to continue in business. (Joint Stip. No. 7).
Maple Creek'has provided no evidence of significant mitigating circumstances that would
warrant a reduction in penalty. As discussed above, the violation is serious in gravity given the
reasonable likelihood of serious injury. Moreover, Maple Creek's conduct was unwarrantable
when viewed in the context of its history of similar violations, and prior notice that greater efforts
to achieve compliance with section 75.400 were required. Maple Creek's efforts to achieve
abatement by assigning ten emp~oyees to remove the cited accumulations for five hours, only
after mining operations were halted as a consequence of the 104(d) order, does not provide
a basis for a reduction in penalty. Accordingly, consistent with the statutory penalty criteria,
the $6,000 civil penalty initially proposed by the Secretary shall be assessed for 104(d)(2)
Order No. 3658016.

758

ORDER
In view of the above, IT IS ORDERED that 104(d)(2) Order No. 3658016
IS AFFIRl\IIED, and Maple Creek Mining, Inc., shall pay a $6,000 civil penalty in
satisfaction of said order.

IT IS FURTHER ORDERED, consistent with the parties' settlement agreement, that
104(d)(2) Order Nos. 3657936 and 3657937 ARE AFFIRMED, and Maple Creek Mining, Inc.,
shall pay a $6,000 civil penalty in satisfaction of 104(d)(2) Order No. 3657936, and a $5,000
civil penalty in satisfaction of 104(d)(2) Order No. 3657937.
ACCORDINGLY, IT IS FURTHER ORDERED that Maple Creek Mining, Inc.,
shall pay a total civil penalty of $17,000 in satisfaction of the three 104(d)(2) orders that are the
subjects of this proceeding. Payment shall be made within 40 days of the date of this decision.
Upon timely payment of the entire $17,000 civil penalty, IT IS ORDERED that this matter
IS DISMISSED.
/

Jerold Feldman
Administrative Law Judge
Distribution:
Mark V. Swirsky, Esq., Office of the Solicitor, U.S. Department of Labor, Suite 630 East,
The Curtis Center, 170 S. Independence Mall West, Philadelphia, PA 19106-3306
(Certified Mail)
Michael 0. McKown, General Counsel, Maple Creek Mining, Inc., 29525 Chagrin Blvd.,
Suite 111, Pepper Pike, OH 44122 (Certified Mail)

/mh

759

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, Suite 1000
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

June 22, 2000

CNIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

Docket No. WEVA 99-156
A. C. No. 46-08707-03507
HiopeNo. 8

HIOPE MINING, INC.,Respondent

DECISION
Appearances:

Robert S. Wilson, Esq., Office of the Solicitor, U.S. Department of Labor,
Arlington, Virginia, for the Petitioner,
Daniel R. Bieger, Esq., Copeland, Molinary & Bieger, P.C., Abingdon, Virginia,
for the Respondent.

Before

Judge Zielinski

This case is before me on a Petition for Assessment of Civil Penalty filed by the Secretary
of Labor agains,t Hiope Mining, Inc. pursuant to section 105 of the Federal Mine Safety and
Health Act of 1977 (the "Act"), 30 U.S.C. § 815. The petition alleges a significant and
substantial violation of the Secretary's mandatory health and safety standards attributable to
Respondent's unwarrantable failure and proposes a civil penalty of $1,500.00. A hearing was
held in Abingdon, Virginia on March 13- 14, 2000. Petitioner submitted a brief on April 27,
2000. Following receipt of the hearing transcript, Respondent submitted a reply brief on
June 15, 2000. For the reasons set forth below, I affirm the citation and assess a penalty of
$1,500.00.

Findings of Fact
On May 17-19, 1_999, John B. Sylvester, Jr., an inspector with the Secretary of Labor's
Mine Safety and Health Administration (MSHA) conducted an inspection of the Hiope mine, an
underground coal mine located in McDowell County, West Virginia. Over the course of the
inspection he issued a total of 15 citations, four of which, he concluded were Significant and
Substantial (S&S). Respondent did not contest 14 of the citations. The only citation at issue
here was written on May 19, 1999, at 8:55 p.m., when Inspector Sylvester observed
760

.

accumulations of coal and float coal dust that he concluded violated 30 C.F.R. § 75.400. 1 He
issued Citation numbered 7183561, which identified the condition or practice as:
On the 001-0 section coal and float coal dust is being allowed to accumulate on
the mine floor and on the ribs. In the No. 2 face coal is being allowed to
accumulate for a distance of 55 feet and the last line open cross-cuts from No. 4
heading to No. 9 heading hasn't been cleaned up at all for a distance of 250 feet.
The accumulatiqn~ range from 1 to 14 inches in depth. The section was
producing coal at the time the citation was issued. No one was in the process of
cleaning the section at this time. Citation No 7183548 was issued 5-17-99 for
these same conditions.
The citation was issued pursuant to§ 104 (d)(l) of the Act2 because Inspector Sylvester
determined that the violation was significant and substantial and the result of the operator's
unwarrantable failure. _As noted in the body of the citation, the inspector's assessment_of the
operator's negligence as "high" was based, in part, on the issuance of at least one prior citation
for similar conditions only two days earlier in the same section of the mine. Upon issuance of
the citation, the foreman, the continuous miner operator and the two shuttle car drivers directed
their efforts to cleaning and the citation was terminated at 10:50 p.m., slightly less than two hours
after it had been issued.

l

30 C.F.R. § 75.400, entitled Accumulation of Combustible Materials, provides:

Coal dust, including float coal dust deposited on rock-dusted surfaces, loose
coal, and other combustible materials, shall be cleaned up and not be permitted to
accumulate in active workings, or on diesel~powered and electric equipment therein.
2

Section 104(d)(l), 30 U.S.C. § 814(d)(l), provides in pertinent part:

If, upon any inspection of a coal or other mine, an authorized representative
of the Secretary finds that there has been a violation of any mandatory health or
safety standard, and if he also finds that, while the conditions created by such
violation do not cause imminent danger, such violation is of such nature as could
significantly and substantially contribute to the cause and effect of a coal or other
mine safety or ·health hazard, and if he finds such violation to be caused by an
unwarrantable failure of such operator to comply with such mandatory health or
safety standards, he shall include such finding in any citation given to the operator
under this Act. . . .

761

Subsurface coal extraction at the Hiope mine was conducted on three shifts. The first and
second shifts actively mined coal. The third, midnight or "hoot owl," shift was devoted to
maintenance activities, described by Hiope's President, Ronald Combs, as including cleaning,
rock dusting and moving the conveyor belt. The crews for the first and second shifts consisted of
six men, a foreman, a continuous miner operator, two shuttle car drivers and two roof bolters.
According to the testimony of the mine (and #1 shift) foreman, Gerald Tatum the #1 and #2
shifts were operating "shorthanded" with a "skeleton crew" of six men. The #2 shift foreman at
the time, Raymond :Po.szicb,3 described a "normal" crew as consisting of at least two more men,
an electrician and a scoop operator who would normally perform most of the cleaning and rock
dusting duties.
Both Mr. Tatum and Mr. Poszich testified that the other five members of their crews were
fully occupied operating equipment that was actively engaged in the production of coal and were
available for cleaning only if their piece of equipment was inoperable. As a consequence,
cleaning duties were generally the responsibility of the foreman, who had many other duties,
including providing supplies to the roof bolter, making inspections of the mine every two hours
and banging centerlines and line curtains. While Mr. Tatum testified that he performed some of
these duties while operating a scoop and doing cleaning and that he and his crew tried to clean as
much as they could, Mr. Poszich testified that they simply didn't clean unless equipment broke
down. I find that Mr. Poszich's testimony, based upon his lack of a current employment
relationship with Respondent and the findings of Inspector Sylvester, more accurately described
the cleaning effort during the production shifts. In actual practice, if mining operations were
uninterrupted by equipment breakdowns, very little cleaning was performed on the first and
second shifts.
At the time the citation was issued, the mine's posted cleanup program called for cleaning
and rock dusting to be performed "after each work cycle." A work "cycle" consisted of the
continuous miner making a cut 15-20 feet deep - the fresh cut was then to be roof bolted and
cleaned, with loose coal being removed or "pushed up" to the face where it would be loaded out
when the continuQus miner returned to make another cut. After the citation was issued, Inspector
Sylvester observed that Hiope was violating its own cleanup program. Within a month of the
issuance of the citation, Hiope' s president amended the program to specify that cleaning was
required to be done after each 16 hour "producing period." It also provided that: "During the
producing period a scoop will qe utilized as much as possible to do cleaning." The change, in
essence, brought the written cleanup program into conformance with the existing cleaning
practice and was intended, in part, to assure that an inspector would not be able to refer to a
failure to follow an established cleanup program in support of a citation.

3

Mr. Poszich no longer worked at the Hiope mine at the time of hearing.

762

Hiope cannot strenuously dispute inspector Sylvester's description of the accumulations
as noted in the citation. Mr. Poszich, the foreman on duty at the time, testified that he did not
disagree with that description. The primary defense is that the citation was issued "prematurely"
because, due to delays in roof bolting, cleaning could not have been done in the subject areas4
and that there is no reliable evidence that cleaning was not being done on cycle.
The mine was developed with nine entries, each 20 feet wide and spaced 50 feet apart on
center. Cross cuts connecting the entries were made on centerlines spaced 80 feet apart. The
mine was developed in the following sequence: cuts were made first in the #9 entry, followed by
#8 and, in order, down to #5, where the conveyor belt was located. That process was repeated
until those entries were mined up to where the next cross cut would be located. Cross cuts were
then made, turning right, i.e. from #8 entry toward #9 entry. Each cross cut through 30 feet of
coal had to be made with 2 cuts of the continuous miner. When the cross cuts from #5 to #9 had
been completed, mining began on the left side and the #4 through #1 entries were cut and
connected with cross .cuts which became an extension of the #5 to #9 cross cut. When the second
shift started work on May 19, 1999, the #4 through #9 entries had been mined up to the next
cross cut and cross cuts had been made completely through from the #4 to the #9 entry. The Preshift report for the second shift, which was done between 2:00 and 3:00 p.m on May 19, 1999, by
Mr. Tatum, described the condition of the mine as, "needs bolted" for entries #1, #2, #3, #4, #6
and #8 and "needs cleaned" for entries #5, #7 and #9. "Needs bolted" means that the continuous
miner had made a 15-20 foot cut and that it had not yet been roof bolted. Such areas are
"dangered off', by hanging a reflector warning that no one can enter the area where the roof is
unsupported. "Needs cleaned" means that the area had been roof bolted and could then be
cleaned. No distinction was made between entries and cross cuts in the report because the cross
cut was viewed as a continuation of the entry. For example, the cross cut from #6 to #7 was
made by bringing the continuous miner up entry #6, where it would make a right turn toward
entry #7. Two more cuts would be made, completing the cross cut between #6 and #7 - all of
which woul~ be referred to as mining in the #6 entry. Consequently, the preshift report entry that
#6 "needs bolted" means that the final cut of the cross cut from #6 to #7 had been made and
needed to be roof.bolted.
There are factual disputes about the exact state of development of the mine on May 19,
1999, both at the beginning of the second shift and when the inspector arrived on section 1 at
about 8:35 p.m. I find that at the time the inspector arrived the mine was developed as depicted
in Government's Exhibit # 18, a copy of which is attached as Appendix I, with the exception that
the #5 through #9 entries were advanced no more than a few feet beyond the cross cut. I also
find that at the beginning of the second shift the cross cuts from #4 to #9 had been cut through.
There is no dispute that by the time Inspector Sylvester arrived the cross cuts from #4 through #9
had been cut throug~. Mr. Poszich testified that his shift did no mining on the right side (#5-#9)
and mined only on the #3, #2 and #1 entries. The only witness that testified to the contrary was

4

Mandatory Safety Standards for underground coal mines provide that "[n]o person
shall work or travel under unsupported roof***." 30 C.F.R. § 75.202(b).
763

Walter McGlothlin, a shuttle car operator who stated that the continuous miner started in the #6#7 cross cut. However, he was impeach with his deposition testimony that mining was done only
in the #4 through # 1 entries on the second shift.
I find, as Mr. Poszich testified, that mining on the second shift occurred only in the #3, #2
and #1 entries. Critically, when Inspector Sylvester arrived, the #2 entry had been driven in
approximately 70 feet, the last cut of which had not been roof bolted. The first 55 feet of entry
#2, however, had been bolted and should have been cleaned prior to the next cut being made.
The inspector found excessive accumulations throughout the first 55 feet of the entry,
accumulations that he was certain did not result from the last cut because of their extensiveness
and location. There was a suggestion, in Mr. McGlothlin's testimony, that the accumulations
may have been of recent origin because there may have been a cross cut started with a left hand
tum from the #2 entry and that substantial spillage occurs when turns are made. I reject that
suggestion because neither the #2 nor the # 1 entry had been driven to the point where a cross cut
would have been made and other testimony was uniformly to the effect that cross cuts were made
by turning to the right.
There were also excessive accumulations throughout the length of the cross cuts from #4
entry to #9 entry. Respondent is correct in its contention that cleaning could not be done under
unsupported roof and areas "in-by" unsupported roof. However, that would excuse the failure to
clean only in the second cut that had not been roof bolted. At the start of the second shift the #4#5 and #5-#6 cross cuts had been cut though and bolted, as indicated on the preshift report and
the testimony of Scott Honaker, one of the roof bolters. I reject the contrary testimony of Steve
Blackwell, the other roof bolter, that bolting was done in the #5-#6 cross cut on that shift. There
is a dispute in the testimony as to the location of the roof bolter when the inspector arrived. He
testified, consistent with his notes, that the bolter was at the last row of bolts in the #7-#8 cross
cut. The roof bolters testified that they were working in the #6-#7 cross cut at the time. While I
find that it is µnlikely that the roof bolter was in the #7-#8 cross cut,5 its location when the
inspector arrived is oflittle significance. Even if the roof bolter was in the second cut of the
#6-#7 cross cut, such that cleaning could not have been done there or in the area of the second
cuts of the #7-#8 and #8-#9 cross cuts, there were excessive accumulations that should have been
cleaned previously in the entire cross cut from #4 through the first cut of the cross cut in #6-#7
and the first cuts of the cross cuts in #7-#8 and #8-#9.
With respect to possible ignition sources, Inspector Sylvester testified that there were
several present, including sparks from the continuous miner, worn or damaged insulation on
electrical cables and improperly maintained permissible equipment. In addition to the
combustible accumulations, the mine liberated methane. While the Hiope mine was not a
particularly gassy min~, mining operations were, at the time, occurring only 20-30 feet above an
abandoned mine where serious methane problems and several ignitions had been experienced.

5

As noted above, the preshift report indicates that that cross cut had been bolted at the
start of the second shift and no additional mining had been done on that side.
764

Test results in the record generally show zero or very low concentrations in areas where coal was
not actually being cut. However, as Inspector Sylvester testified, methane concentrations are not
predictable and he had been told by the continuous miner operator that concentrations at or above
2% had been encountered.6 Mr. Poszich testified that he had experienced methane concentration
sufficient to shut down the continuous miner the same day that the subject citation was issued.
Sparks are produced when the continuous miner's bits strike roof material and provide an
efficient ignition source at the very location that methane is likely to be liberated. Other ignition
sources include the equipment, which is powered by electricity. Wear and damage to trailing
cables supplying 480 volts of electricity is not uncommon. In fact, Inspector Sylvester issued a
citation on May 17, 1999, having found worn insulation in five locations on the trailing cables of
the continuous miner. Sparks or flames in electrical controls also can provide an ignition source
if the equipment is not maintained in "permissible" condition. Inspector Sylvester also issued a
citation on May 17, 1999, for failure to maintain the continuous miner in permissible condition.

Conclusions of Law
Sig11ificant and Substantial

A "significant and substantial" (S&S) violation is described in Section 104(d)(l) of the
Act as a violation "of such nature as could significantly and substantially contribute to the cause
and effect of a coal or other mine safety or health hazard." A violation is properly designated
S&S "if, based upon the particular facts surrounding that violation, there exists a reasonable
likelihood that the hazard contributed to will result in an injury or illness of a reasonably seri9us
nature." Cement Division, National Gypsum Co., 3 FMSHRC 822, 825 (April 1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the Commission explained:

, In order to establish that a violation of a mandatory safety standard is
significant and substantial under National Gypsum, the Secretary of Labor must
prove: (1) the underlying violation of a mandatory safety standard; (2) a discrete
safety hazard--that is, a measure of danger to safety--contributed to by the
violation; (3) a reasonable likelihood that the hazard contributed to will result in
an injury; and (4) a reasonable likelihood that the injury in question will be of a
reasonably serious nature. (footnote omitted)

6

Methane is a highly combustible gas. Continuous mining machines are equipped
with methane monitor:- 1h.i1 Sllund a warning when methane concentration reaches 1% and
automatically shut the 111 ach111i: dn\\ n at concentrations of 2%.
765

See also, Buck Creek Coal, Inc. v. MSHA, 52 F.3d 133, 135 (7th Cir. 1995); Austin Power, Inc. v.
Secretary, 861 F.2d 99, 103-04 (5th Cir. 1988), affg Austin Power, Inc., 9 FMSHRC 2015, 2021
(December 1987) (approving Mathies criteria).
In United States Steel Mining Co., Inc., 7 FMSHRC 1125, 1129 (August 1985), the
Commission stated further as follows:

We have explained further that the third element of the Mathies formula "requires
that the Secretary establish a reasonable likelihood that the hazard contributed to
will result in an event in which there is an injury." US. Steel Mining Co., 6
FMSHRC 1834, 1836 (August 1984). We have emphasized that, in accordance
with the language of section 104(d)(l ), it is the contribution of a violation to the
cause and effect of a hazard that must be significant and substantial. U.S. Steel
Mining Co., Inc., 6 FMSHRC 1866, 1868 (August 1984); US. Steel Mining Co.,
Inc., 6 FMSHRG 1573, 1574-75 (July 1984).
This evaluation is made in terms of "continued normal mining operations." U.S. Steel
Mining Co., Inc., 6 FMSHRC 1573, 1574(July1984). The question of whether a particular
violation is significant and substantial must be based on the particular facts surrounding the
violation. Texasgulf, Inc., 10 FMSHRC 498 (April 1988); Youghiogheny & Ohio Coal Co., 9
FMSHRC 1007 (December 1987).

The Violation
The conditions found to exist, as described above, violated§ 75.400. While they were
the product of normal mining operations, the extensive accumulations existed at the time of the
citation because Hiope failed to clean as part of the normal mining cycle. Any argument that the
areas in question could not have been cleaned because they had not been roof bolted is unavailing
because the great majority of the areas noted in the citation had been roof bolted. As the
inspector noted, the #2 entry had not been cleaned for a distance of 55 feet to the last row of
bolts. That distance would have been mined in three cycles, with a continuous miner making
cuts of 15-20 feet. Those cuts had been roof bolted and should have been cleaned prior to the
next cut being made. Similarly, there is no viable excuse for allowing accumulations to exist in
the cross cuts from #4 to #6 and in the area of the first cuts in the other cross cuts from #6 to #9.
Hiope argues that the only evidence that clean up was not being done on cycle was
testimony from Raymond Poszich who was referring to a later time period when the mine was
operating under the new cleanup plan. However, Mr. Poszich's testimony quite clearly was
directed to the time fran:ie of May 19, 1999, not a later period.7 The excessive accumulations

7

See, e.g., transcript pages 113 ("that was an accepted plan when we got there") and
155 (the cited accumulations would not have been cleaned up until the midnight shift, had the
inspector not arrived). While he did refer to the amended cleanup plan, it appears to have been for
766

found by Inspector Sylvester are also ample proof that cleaning was not being done on cycle.
Hiope also contends that Inspector Sylvester's testimony is unreliable for a number ofreasons,
including his lack of recollection of the exact status of roof bolting and the mining sequence.
However, as noted previously, there is little dispute as to the accuracy of Inspector Sylvester's
description of the excessive accumulations. Those accumulations existed in areas that clearly
had been roof bolted and should have been cleaned.
The CommissioR's decisions long ago made clear that§ 75.400 is directed at preventing
accumulations - not to cleaning them up within a reasonable time. As stated in Utah Power
and Light Co., 12 FMSHRC 965, 968 (May 1990):
In defining a prohibited "accumulation" for section 75.400 purposes, the
Commission explained [in Old Ben Coal Co., 2 FMSHRC 2806 (October 1980)]
that "some spillage of combustible materials may be inevitable in mining
operations. However, it is clear that those masses of combustible materials which
could cause or propagate a fire or explosion are what Congress intended to
proscribe." Old Ben II, 2 FMSHRC at 2808. The Commission emphasized that
the legislative history relevant to the statutory standard that section 75.400 repeats
"demonstrates Congress' intention to prevent, not merely to minimize,
accumulations. The standard was directed at preventing accumulations in the first
instance, not at cleaning up the materials within a reasonable period of time after
they have accumulated." Old Ben I, 1 FMSHRC [1954 (December 1979)]
at 1957.....
Here, Hiope allowed lose coal, float coal dust and related combustible materials to remain
in the active workings of the mine in numerous areas that had been roof bolted and should have
been cleaned. These were clearly "accumulations" as defined in, and in violation of, § 75.400.
Likelihood ofInjury

There can be little dispute that combustible accumulations contribute to the hazard of
ignition or propagation of a fire and that any injury resulting from such a hazard could be serious
and possibly fatal. The critical factor in the S&S determination, therefore, is whether there was a
reasonable likelihood that the hazard would result in an injury. There were several ignition
sources in the area and the mine was known to liberate methane. Sparks from the continuous
miner, damaged trailing cables from the miner and other equipment and improperly maintained
equipment were potential ignition sources. Inspector Sylvester had cited Hiope because
insulation on the trailing cable of the continuous miner was worn in five places. Concentrations
of methane sufficient to_shut down the continuous miner had been encountered the same day that
the citation was issued. The active workings in question were also located approximately 20-30

illustration purposes. No attempt was made on cross examination to establish that he was referring
to a time frame other than when the citation was issued.
767

feet above an abandoned mine that had far more significant methane problems, including several
ignitions. These factors give rise to a reasonable likelihood that the hazard contributed to by the
accumulations would result in an injury. Accordingly, I find that the violation was significant
and substantial.

Unwarrantable Failure
In Windsor Coal Co., 21FMSHRC997, 1000 (Sept. 1999), the Commission reiterated
the law applicable to determining whether a violation was the result of an unwarrantable failure.
The unwarrantable failure terminology is taken from section 104(d) of the
Act, 30 U.S.C. § 814(d), and refers to more serious conduct by an operator in
connection with a violation. In Emery Mining Corp., 9 FMSHRC 1997 (Dec.
1987), the Commission determined that unwanantable failure is aggravated
conduct constituting more than ordinary negligence. Id. at 2001. Unwarrantable
failure is characterized by such conduct as "reckless disregard," "intentional
misconduct," "indifference," or a "serious lack ofreasonable care." Id. at
2003-04; Rochester & Pittsburgh Coal Co., 13 FMSHRC 189, 194 (Feb. 1991);
see also Buck Creek Coal, Inc. v. FMSHRC, 52 F.3d 133, 136 (7th Cir. 1995)
(approving Commission's unwarrantable failure test). The Commission has
recognized that a number of factors are relevant in determining whether a
violation is the result of an operator's unwarrantable failure, such as the
extensiveness of the violative condition, the length of time that the violative
condition has existed, the operator's efforts to eliminate the violative condition,
and whether an operator has been placed on notice that greater efforts are
necessary for compliance. Mullins & Sons Coal Co., 16 FMSHRC 192, 195 (Feb.
1994); Peabody Coal Co., 14 FMSHRC 1258, 1261 (Aug. 1992). The
Commission also considers whether the violative condition is obvious, or poses a
high degree of danger. BethEnergy Mines, Inc., 14 FMSHRC 1232, 1243-44
(Aug. 1992) (finding unwarrantable failure where unsaddled beams "presented a
danger" to miners entering area); Warren Steen Constr., Inc., 14 FMSHRC 1125,
1129 (July 1992) (finding violation aggravated and unwarrantable based on
"common knowledge that power lines are hazardous, and ... that precautions are
required when working· near power lines with heavy equipment"); Quin/and
Coals, Inc., IO FMSHRC 705, 709 (June 1988) (finding unwarrantable failure
where roof conditions were "highly dangerous"); Kitt Energy Corp., 6 FMSHRC
1596, 1603 (July 1984) (conspicuous nature of the violative condition supports
unwarrantable failure finding).

768

A consideration of the above factors compels a conclusion that the violation was the
result ofHiope's unwarrantable failure. The accumulations were extensive and existed in several
areas that should have been cleaned, had proper effort been devoted to cleaning in the normal
mining cycle, i.e. after roof bolting had been completed. The record of prior violations by Hiope
indicates that it had been cited for violations of§ 75.400 seven times in the six months preceding
the issuance of the instant citation. With one exception, the circumstances of those violations
have not been explained and I do not consider that they should have put Hiope on a heightened
alert for such violations. The§ 75.400 violation cited in May 17, 1999, however, resulted from
the same practice that prompted the violation at issue here, and clearly put Hiope on notice that
delaying cleaning efforts and allowing accumulations to exist in the active workings was a
violation of a mandatory health and safety standard. Nevertheless, Hiope did not change its
ways. No cleaning had been done on the #2 shift and no cleaning was being done when the
inspector arrived in the area despite the fact that the need for cleaning had been noted on the
preshift inspection report and additional areas had been roof bolted and should have been
cleaned. Cleaning was not initiated until the citation was issued, some five hours after the shift
had begun. At that point, four miners worked two hours to abate the conditions cited. It is
apparent that, had the inspection not taken place, substantial accumulations would have been
allowed to remain in the active workings until the midnight shift began.
Hiope places significance on the fact that, on May 18, 1999, Inspector Sylvester found the
mine clean and observed some cleaning being done during the #1 shift. However, Inspector
Sylvester arrived at the mine virtually at the beginning of the #1 shift that day. Under the
cleaning process actually followed by Hiope, the mine would normally have been clean by the
end of the midnight shift. Attention to cleaning in the presence of an inspector who bad issued a
citation for excessive accumulations during the same shift the previous day is hardly indicative of
a proper ongoing cleaning program. As the inspector testified; "If I was there [on the l 81h], they
were doing cleanup, I guarantee it."
The situation presented here is comparable to that in Utah Power and Light Co., supra,
where an operator made a conscious decision to mine in a manner that allowed accumulations to
exist. While the unwarrantable failure finding in that case was reversed, the reversal was
predicated on the operator's good faith belief that its cleanup plan was consistent with applicable
regulations and that its cleanup methods were safer than alternative procedures. In addition, the
operator there had been cited in the past for deviating from its cleanup plan and was
understandably reluctant to change its procedures. Those factors stand in sharp contrast to the
situation presented in this case. Here, Hiope's conscious decision to mine in a manner that
allowed unlawful accumulations to exist was a deviation from its cleanup program, a deviation
for which it had been issued a citation only two days earlier. Hiope's response to the May 17 and
May 19, 1999 citatio_ns was not to conform to its cleanup program and eliminate the
accumulations. Rather, Hiope determined to change its cleanup program to formalize its
deficient cleaning procedures. Under the Commission precedent discussed above, it was long
ago made clear that deferring cleanup efforts and allowing accumulations to exist for even one
shift, much less two shifts, was a violation of§ 75.400.

769

The citation is affirmed as significant and substantial and due to Hiope's unwarrantable
failure to comply with a mandatory health and safety standard. ·
The Appropriate Pe11alty

Hiope Mining Inc. is a relatively small operator, with production of 56,060 tons of coal in
1998. It has a relatively good history of violations, having been cited for violations of the Act
forty-five times, including the instant violation, during fifty-one inspection days in the two year
period ending on May 19, 1999. Thirty-seven of the violations involved single penalty
assessments and none of those finally adjudicated was specially assessed. The parties have
stipulated that the proposed penalty of $1,500.00 would not affect Hiope's ability to continue in
business and that the violation cited was abated timely and in good faith. The gravity of the
violation was serious in that six miners were exposed to a reasonable likelihood of serious injury.
The operator's negligence was high. Although Hiope's subsequent amendment of its cleanup
program raises concern ~bout future compliance with the standard, it did promptly abate the
violation in this case. Weighing these factors, which are required to be considered under § 11 O(i)
of the Act, I find that the proposed penalty of $1,500.00 would properly effectuate the deterrent
putposes underlying the Act's penalty assessment scheme.

ORDER
Based upon the foregoing, citation number 7183561 is Affirmed and Hiope Mining Inc.
is Ordered to pay a civil penalty of$1,500.00 within 30 days.

4.Mva:;l_~,~-t..~
1

Michael

E. Z~ski

Adm1ni·strZe ~~w Judge
1

·

Distribution:
Robert S. Wilson, Esq., Office of~e Solicitor, U.S. Department of Labor, 4015 Wilson
Boulevard, Suite 516, Arlington, VA 22203 (Certified Mail)
Daniel R. Bieger, Esq., Copeland, Molinary & Bieger, P.C., 212 West Valley Street,
P. 0. Box 1296, Abingdon, VA 24212 (Certified Mail)
/rnh

770

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3993/FAX 303-844-5268

June 28, 2000

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEST 99-315-M
A.C. No. 05 -01506-05526

v.

Golden Wonder

AU MINING INCORPORATED,
Respondent

DECISION
Appearance: Edward Falkowski, Esq., U.S. Department of Labor, Denver, Colorado,
for Petitioner;
Lance Barker, Pro Se,
for Respondent.
Before:

Judge Cetti

This case is before me upon a petition for assessment of civil penalties under section
105(d) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et seq., the "Mine
Act." The Secretary of Labor, on behalf of the Mine Safety and Health Administration, (MSHA),
charged Au Mining Incorporated (Au Mining) with the violation of the mandatory safety
standards 30 C.F.R. § 57.14130(a) and§ 57.14132(b) and proposed penalties of $300.00 for the
violations.
Au Mining filed a timely answer challenging the citation. A hearing on the merits was
held in Grand Junction, Colorado. The parties presented testimony and documentary evidence
and filed post-hearing statements of their position as to their interpretation and applicability of
the cited standard to the facts of this case. The main issue in the case is the applicability of the
ROPS standard to a wheel loader known as an LHD (which is the abbreviation for a load, haul
and dump loader) when the loader is intermittently used on the surface area of an underground
mine. See Pet. 's Exs. 12-A, B, C, D and F for photographs of the LHD. Apparently, the
applicability of the ROPS standard to an LHD is a case of first impression.

771

Stipulations
1. Respondent Au Mining, Inc., is engaged in mining in the United States.
2. Respondent is owner and operator of a gold mine known as the Golden Wonder mine
having MSHA ID number 05-01506.
3. The mine is s.ubject to the jurisdiction of the Federal Mine Safety and Health Act of
1977.
4. The proposed penalties, if upheld, will not affect the Respondent's ability to continue
in business.
5. The operator demonstrated good faith in abating the violations.
6. The Respondent is a small operator. Approximately 4,000 person hours are worked at
the mine per year.

The evidence presented at the hearing demonstrates that there is no dispute as to the basic
relevant facts. Au Mining owns and operates a small underground gold mine named the Golden
Wonder Mine. The mine is essentially a two-man operation. The two owners do the mining
work themselves. They enter the mine and do the drilling and blasting in the underground area
being mined. They then retrieve the mined material using a Wagner model ST2, "load, haul, and
dump loader" which is referred to by its initials LHD. The LHD was manufactured in 1975 and
acquired by Au Mining in 1997. The LHD is driven bucket-first into the mine portal, travels
bucket first th,rough the mine, scoops up a load of mined material and then is backed out of the
mine. (Tr. 47-48). The LHD operator sits sideways on the machine so that he can look either
toward the front or the rear as he drives. (Tr. 42). There is no seat belt.
After backing the loader out of the mine portal onto the surface portion of the mine, the
operator turns the LHD around and hauls the load, traveling approximately 100 feet, to a box
lined with a large plastic bag anq dumps the load of muck into the bag in much the same manner
as iany wheeled front-end loader would dump its load. See photographs in Pet. 's Ex. 12. i The
operator then again turns the loader around, so the bucket is facing toward the portal, and enters
the portal to retrieve another load. If necessary, the loader is fueled while on the surface of the
mine before reentering the underground portion of the mine.
Mr. Barker testified that the mine started using the LHD in 1997 and states it is still the
original equipment which is used just as designed to be used. It was never equipped with ROPS
or a seat belt. It appears from Mr. Barker's testimony that it was designed to be driven to the
portal of the mine, enter into the mine one way, scoop muck in its bucket, back out of the
772
.... ·- -

underground portion of the mine, tum around, haul the load in its bucket along the surface area
to the dump box where the muck is dumped. He stated "obviously it was designed to go in and
come out." It has been used exactly as it was designed to be used. Asked as to how often the
LHD goes into the mine and comes out, Barker testified that it varies with production from "as
high as 20 times a day to as low as twice a week."

Citation No. 7924004
On March 9, 1999, MSHA fuspector George Rendon issued Citation No. 7924004,
alleging an S&S violation of 30 C.F.R. § 57.14130(a), because the loader was not equipped with
a ROPS or a seat belt, and it was being used on the surface area of the mine each time it came out
of the portal of the mine to ·haul and dump a load of mined material.
The citation, in pertinent part reads as follows:
The ST2 frontend loader that the miners use to tram the muck from
under ground to the surface was not equipped with seat belts,
backup alarm or ROPS. The travels a distance of approx. 100'
when on the surface on level ground.
Shortly after receiving the citation charging the mine with the violation of the standard,
Mr. Barker wrote to MSHA headquarters in Arlington, Virginia, to complain about the
application of§ 57.14130(a) to equipment that is used primarily underground. By letter dated
July 1, 1999, Earnest C. Teaster, Jr., Administrator for Metal and Nonmetal Mine Safety and
Health at MSHA, replied to Mr. Barker as follows:
Thank you for your letter of May 27 concerning the application
pf [section 57.14130(a)] to a piece of equipment that you use at the
surface areas of your underground mine. The equipment is used in
the underground section of your mine and also works at the surface

It is the Mine Safety and Health Administration's (MSHA)
position that mobile equipment used at the surface areas of
underground mines is surface equipment. MSHA promulgated
these standards to address a number of serious hazards that can
occur when miners operate a piece of mobile equipment on the
surface. Although the piece of equipment came from the
undergr_ound mining area, it is still required to meet all
applicable standards when used at surface areas of a mine.
(Emphasis supplied).

Mr. Teaster's letter was received in evidence as Pet. 's Ex. 8.

773

Discussion
30 C.F.R. § 57.14130 in pertinent part provides:

§ 57.14130 Roll-over protective structures (ROPS) and seat
belts for surface equipment.
(a) Equipment included. Roll-over protective structures (ROPS)
and seat belts shall be installed on-(1) Crawler tractors and crawler loaders;
(2) Graders;
(3) Wheel loaders and wheel tractors; (emphasis supplied)
The Secretary's interpretation of this safety standard is that the standard requires a ROPS
and a seat belt be installed on any equipment listed in the standard even if used only
intermittently for short periods of time on the surface area of an underground mine. The LHD is
a "wheel loader" (See Pet. 's Ex. 12) which is listed in subsection (a)(3) of the cited standard as
requiring ROPS and a seat belt when used on the surface of an underground mine. It is
immaterial whether the amount of time the equipment is used on the surface is brief in
comparison to the amount of time the equipment is regularly used underground.
The Secretary's counsel set forth the regulatory history of the standard stating that this
history clearly shows that promulgators of the standard clearly intended by use of the term
"surface equipment" to include any equipment listed in the cited standard such as "wheel
loaders" (which is what the LHD is) that is used, however briefly, in a surface area of the mine.
The standard was first promulgated a mandatory ROPS standard for metal/non-metal
mines in 1977,by MSHA's predecessor, the Mine Enforcement and Safety Administration
(MESA) of the Department of the Interior. In adopting the standard, MESA stated:
Section 57.9, Loading, hauling, dumping, is amended as follows: New
mandatory standard 57 .9-88 which is applicable to surface only is added to read
as follows:

§ 57 .9 Loading, hauling, dumping

*****

57.9-88 Mandatozy. (A) Excluding equipment that is operated by
remote control, all self-propelled track-type (crawler mounted) or
wheele~ (rubber-tired) scrapers; front-end loaders; dozers; tractors;
including industrial and agricultural tractors ...; all as used in
metal and non-metal mining operations, with or without
attachments, shall be used in such mining only when equipped with

774

(1) Roll-Over Protective Structures (ROPS) ... , and (2) seat belts .
. . . (Emphasis supplied).
·
42 Fed. Reg. 7010 (Feb. 4, 1977).
After Congress enacted the Federal Mine Safety and Health Act in 1977, the duty to
promulgate and enforce mine safety and health standards was transferred from MESA to the
newly created MSHA. On January 29, 1985, MSHA recodified and renumbered the Part 57
standards, including MESA's ROPS standard, without changing the text of the standards, except
to add descriptive headings. See 50 Fed. Reg. 4048, 4107-4108 (Jan. 20, 1985). The recodified
standard reads as follows:

SURFACE ONLY
§ 57.9088 _Roll-Over protective structures (ROPS) and seat belts.
(A) Excluding equipment that is operated by remote control, all
self-propelled track-type (crawler mounted) or wheeled (rubbertired) scrapers; front-end loaders; dozers; tractors; including
industrial and agricultural tractors ... ; all as used in metal and
non-metal mining operations, with or without attachments, shall be
used in such mining only when equipped with (1) Roll-Over
Protective Structures (ROPS) ... , and (2) seat belts ....
(Emphasis supplied).
Id; see also Petitioner's Ex. 4 (30 C.F.R. § 57.9088 (July 1, 1987).
The agency further explained that regulations appearing under the heading "surface only"
as in the case ~f the ROPS standard, "apply ... to the surface operations of undergrohnd mines.'"
30 C.F.R. § 57.1 (Jul. 1, 1985). The standard thus clearly required that whenever an~ listed
equipment was used in a "surface operation" (such as the operation of hauling and dumping
mined material into a surface bin), the equipment had to be equipped with a ROPS and a seat
belt.
The standard was modified to its current form in August 1988. The 1988 revision: (a)
updated the references to the documents that are incorporated by reference in the standard (which
contain the performance criteria for the required ROPS and seat belts); (b) required that each
ROPS must bear a permanent label, identifying among other things the ROPS manufacturer and
model number; (c) required that each ROPS must be installed in accordance with manufacturer's
recommendations; and ( d) required that each ROPS must be maintained in a condition that meets
the performance requirements of the standard. In modifying the standard, however, MSHA made
it clear that it was not changing the scope of the standard, which would continue to apply to listed
equipment that was used in a "surface" area. Thus the final standard retains the existing
775

standard's scope and applies to surface mines and surface are.a s of underground mines. 53 Fed.
Reg. 32511 (Aug. 25, 1988) (Petitioner's Ex. 5). Accordingly, the standard, as revised in 1988
(and as it exists today), continues to require that ROPS and seat belts must be installed on any
listed equipment which is used for any length of time in a surface area.
Courts defer to an agency interpretation of its regulations "so long as it is reasonable, that
is so long as the interpretation sensibly conforms to the purpose and wording of the regulations"
Martin v. OSHRC 499 U.S. 144, 150-51, 111S.Ct.1171, 113 L.Ed.2d 117 (1991).

I find the Secretary's interpretation of its regulation in question and its applicability to the
LHD in this case is reasonable and sensibly conforms to the purpose and wording of the
regulation. The LHD is a wheel loader which is a listed piece of equipment covered by the
standard. Every time the LHD goes into the mine, it comes out to the surface and hauls over the
surface of the mine its load to the point on the surface where it dumps the load and then is driven
back over the surface of the mine until it enters the portal of the mine. It makes this trip back and
forth along the surface of the mine, sometimes as often as 20 times a day.
The Secretary's interpretation of its standard and its applicability to the LHD in this case
is consistent with the safety promoting purpose of the Mine Act. I find the evidence presented
establishes a violation of the cited standard 30 C.F.R. § 57.14130(a).

Significant & Substantial
Citation No. 7924004 alleges that the failure to comply with the provision of the cited
standard when the LHD is used on the surface of the mine was a significant and substantial
violation. I disagree. Based on the evidence presented in this case and the Commission's
interpretation of significant and substantial as set forth in Texasgulf, Inc., 10 FMSHRC 498, 50103 (April 1998). The significant and substantial designation of the violation should be deleted.
The evidence presented does not establish the third Mathies element.
Section 104(d)( 1) of the Mine Act provides that a violation is significant and substantial
if it is of"such nature as could significantly and substantially contribute to the cause and effect of
a coal or other mine safety or health hazard." 30 U.S.C. § 814(d)(l). A violation is properly
designated significant and substantial "if, based on the particular facts surrounding that violation,
there exists a reasonable likelihood that the hazard contributed to will result in an injury or illness
of a reasonably serious nature." Cement Division, National Gypsum, 3 FMSHRC 822, 825
(April 1981). In Mathies Coal Co., 6 FMSHRC 1, 3-4(January1984) the Commission
explained:

In order to establish that a violation of a mandatory safety
standard is significant and substantial under National Gypsum, the
Secretary ... must prove: (1) the underlying violation of a
mandatory safety standard; (2) a discrete safety hazard - that is, a

776

measure of danger to safety - contributed to by the violation; (3) a
reasonable likelihood that the hazard contributed to will result in
an injury; and (4) a reasonable likelihood that the injury in question
will be of a reasonably serious nature.
The Commission has explained further that the third element of the Mathies formulation
"requires that the Secretary establish a reasonable likelihood that the hazard contributed to will
result in an event in which there is an injury." U.S. Steel Mining Co., 6 FMSHRC 1834, 1836
(August 1984). The Commission emphasized that, in accordance with the language of section
104(d)(l), 30 U.S.C. § 814(d)(1), it is the contribution of a violation to the cause and effect of a
hazard that must be signipcant and substantial. Id. In addition, the evaluation of reasonable
likelihood should be made in terms of"continued normal mining operations." U.S. Steel Mining
Co., 6 FMSHRC 1573, 1574 (July 1984). The Commission has held that the resolution of
whether a violation is S&S must be based "on the particular facts surrounding the violation."
Texasgulf, Inc., 10 FMSHRC 498, 501 (April 1988). Applying these principles to the instant
case, I conclude that the cited violation was not of a significant and substantial nature.

In the course of continued normal operations at this mine, the LHD would be driven
approximately 100 feet on a flat level surface, from the portal of the mine to a dump box, and
then returns on a flat level surface to and through the portal of the mine. In fact, there was a level
area just outside the portal of the mine of approximately 300 to 400 feet. (Tr. 50). I am aware
that there is a possibility that the LHD without a roll-over protective system could turn over on
level ground but that is not reasonably likely in this case based on the particular facts surrounding
the violation. On evaluation of the evidence I find the preponderance of the evidence presented
in this case fails to establish a reasonable likelihood that the hazard contributed to will result in
an event in which there is a serious injury. I, therefore, find the violation of the cited standard in
this case was not of a serious and substantial nature.

Citation No. 7924021
This citation was issued by mine inspector George Rendon on March 9, 1999, because the
LHD while hauling muck as it was traveling on the surface of the mine did not have a back up
alarm. At the hearing, Inspector Rendon testified that the LHD did not have any obstructive view
to the rear. This also appears to be evident from the photograph of the LHD. (Pet's Ex. 12).
Counsel for Petitioner moved to vacate the citation.
Citation No. 7924021 is vacated.

Appropriate Penalty
The parties stipulated that Respondent is a small operator. The mine is operated by the
two owners who do the mining work themselves. It is stipulated that the operator demonstrated
good faith in timely abating the violative conditions. Au Mining abated the violation by agreeing

777

in writing they will use the LHD only underground. The history of prior violations is not
excessive. Petitioner states that it is moderate. The violation history for the 2 years prior to the
citations was received as Petitioner's Ex. 2. I find the operator's negligence to be very low. The
violation resulted from the operator's erroneous but understandable and in good faith belief that
the ROPS regulation cited was not applicable to the LHD when it was used in the surface area of
the underground mine. The LHD was used on the surface area of the mine for only brief periods
and then only on the flat level surface. I find the gravity of the violation is low. Under the
evidence presented, my deletion of the S&S designation and my findings above, I find the
appropriate civil penalty in this case is $55.00. Assessment of this penalty will not adversely
affect Au Mining's ability to continue in business.
ORPER

Citation No. 7924021 is VACATED in accordance with MSHA's motion at the hearing
to vacate that citation. ·
Citation No. 7924004 is modified by deleting the S&S designation, changing the
negligence factor to "very low" and the injury likelihood to "unlikely." The citation as so
modified is AFFIRMED and Au Mining is ORDERED TO PAY a civil penalty of$55.00 for
this affirmed violation within 40 days of the date of this decision and order.

~-;Ji e_wAdministrative Law Judge

Distribution:
Edward Falkowski, Esq., Office of the Solicitor, U.S. Department of Labor, 1999 Broadway,
Suite 1600, Denver, CO 80202-5716 (Certified Mail)
Mr. Lance Barker, AU Mining Inc., P.O. Box 821, Lake City, CO 81235 (Certified Mail)

/sh
778

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET, N.W., Room 6003
WASHINGTON, D. C. 20006--3868
Telephone: 202·653·5454
Telecopier: 202-653-5030

June 30, 2000

CONTEST PROCEEDING

CENTRAL SAND AND GRAVEL
COMPANY,
Contestant
v.
SECRETARY OF LABOR,
MINE SAFETY ANDJIBALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. CENT 98-230-RM
Citation No. 7926022; 7/15/98
Pit No. 77 Grand Island
Mine ID 25-00686

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. CENT 99-242-M
A. C. No. 25-00686-05515

v.
CENTRAL SAND AND GRAVEL,
COMPANY,
Respondent

Mine: Pit No. 77 Grand Island

DECISION
Appearances:
Mark E. Novotny, Esq., Lamson, Dugan & Murray, LLP, Omaha,
Nebraska, for Contestant;
Mark W. Nelson, Esq., Office of the Solicitor, U.S. Department of
Labor, Denver, Colorado, for Respondent.
Before:

Judge Barbour

These are contest and civil penalty proceedings that arise under Section 105 of the
Federal Mine Safety and Health Act of 1977 (30 U.S.C. §815) (Mine Act or Act). They involve
one citation issued to Central Sand and Gravel Company (Central Sand) at the company's Pit No.
77, a sand and gravel extraction and processing facility in Hall County, Nebraska. The citation
was issued after a fatal accident that occurred at the mine on July 1, 1998.
779

The accident took the life of a 11-year-old boy. Personnel from the Hall County Sheriffs
Department, the City of Grand Island Utility Department, and the Secretary of Labor's Mine
Safety and Health Administration (MSHA) conducted investigations. As a result of its
investigation, MSHA issued to the company the subject citation. It charges the company with a
violation of 30 C.F.R. § 56.12045, a mandatory safety standard for surface metal and non metal
mines requiring installation of overhead powerlines as specified by the National Electric Code
(NEC). It also charges that the violation was a significant and substantial contribution to a mine
safety hazard (S&S) and was the result of Central Sand's unwarrantable failure to comply with
Section 56.12045. 1 In contesting the validity of the citation the company argues that the cited
conditions do not constitute a violation, or if they do, the violation is neither S&S nor
unwarrantable. Finally, in her civil penalty petition the Secretary proposes the assessment of a
penalty of $25,000 for the violation. She asserts, among other things, the company's high
negligence justifies the amount.
These cases were consolidated for hearing and decision. After extensive discovery, they
were heard in Grand Island, Nebraska. Counsels have submitted helpful briefs.

THE ISSUES
The primary issues are whether the company violated either Section 56.12045 or Section
56.12030, and if so whether the violation is S&S and unwarrantable. If a violation is found, the
amount of the civil penalty also is at issue.

THE STIPULATIONS
The parties stipulated as follows:

1. [Central Sand] is engaged in the mining and selling of
sand and gravel ... [a]nd its mining operations affect interstate
commerce.
2. [Central Sand] is the owner and operator of Pit No. 77[,]
Grand Island Mine.
3. (Central Sand] is subject to the jurisdiction of the ...
Mine Act.
4. [T]he Administrative Law Judge has jurisdiction in this
matter.

1

Subsequently, the Secretary amended her petition to charge in the alternative a violation
of30 C.F.R.§ 56.12030, a mandatory standard requiring that "[w]hen a potentially dangerous
condition is found it shall be corrected before ... wiring is energized."
780

5. [Citation No. 7926022] was properly served by a duly
authorized representative of the Secretary upon an agent of
[Central Sand] on the date and placed stated there[on].
6. The exhibits offered by the parties are stipulated to be
authentic but [the parties] make no stipulation as to the relevance
or the truth of the matter[s] asserted therein.
7. [T]he proposed penalty [of $25,000] will not affect the
ability of [Central Sand] ... to continue in business.
8. [Central Sand] is a mine operator with 12,638 hours of
work at Pit No. 77 ... in 1998 ... [a]nd with 259,746 total hours
of work ... in 1998.
9. [A] copy of the MSHA Assessed Violation History
Report accurately reflects the history [of previous violations] of
this mine for ... two years prior to the date of ... [C]itation No.
7926022 (Tr. 9-10).
Based on the stipulations counsel for the Secretary characterized Central Sand as a large
operator with a moderate to small history of previous violations (28).

THE FACTS
The Mine
No. 77 Pit is a sand and gravel mine that encompasses between forty and fifty acres (Tr.
315). A lake abuts the southern edge of the land portion of the mine. The company owns almost
half of the lake. The company's dredge is on the lake. The dredge suctions sand and gravel from
the lake bottom. A pipeline carries the sand and gravel across the lake to a screening plant. The
plant is north of the lake shoreline. The material is processed at the plant, and a conveyor belt
carries it to a radial stacker. The stacker deposits the sand and gravel in one of six stockpiles that
are maintained north of the stacker. The maximum height of a stockpile made by the stacker is
approximately 45 feet (Tr. 161-162, 292). A front end loader is used to transfer the processed
material from the piles to customers' trucks (Tr. 331-332).
Official access to the mine is gained through an entrance gate on the western side of the
property. A gravel acGess road runs along the northern side of the property. The road leads from
the gate, to the mine office, the maintenance building, and the stockpiles. The road traverses the
property in a generally west to east direction. High voltage powerlines run somewhat parallel to
the road. They cross the road in at least two places before they make a tum to the south, cross the
road again, and proceed to an electrical shed and transformer. Before arriving at the shed and
781

transformer, the lines pass over the western side of one of the stockpiles. The accident occurred
at this stockpile. Although it is located where previous stockpiles existed, the particular
stockkpile was there for less than two weeks before the accident (Tr. 122).
The powerlines are carried on utility poles. At the point where they cross the stockpile
they consist of two parallel high voltage lines and one static line. The static line runs above the
high voltage lines (See Gov. Exh. 1; Tr. 69).
The northern side of the access road to the stockpiles is bermed with three to four feet
sand berms (Tr. 226, Exh. C 15 at CSG 210, GSC 216). Immediately north of the berms is a
zone of dense brush and other vegetation. Here the land falls to the southern bank of a river.
Across the river is another zone of dense brush and vegetation, as well as a barbed wire fence.
The fence marks the northen extremity of mine property. A trailer court of privately owned
mobile homes is located adjacent to the property (Tr. 123-124, See generally Gov. Exh. G 1, Exh.
c 3).
Entry to the mine is restricted. A vehicle coming into the mine must proceed through the
gate, which is secured at the end of the business day, and must pass the mine office. The mine is
posted with "no trespassing" signs, including signs located along the northern side of the road,
between the river and the stockpiles (Tr. 221-222, 227, 229; Exh. C 11 at CSG 201 , CSG 206,
GSG 221, CSG 222, CSG 235, CSG 237, Exh. C 3). Although additional signs were added after
the accident, several were in place before it occurred (Tr. 294).
Despite the gate, fence, and signs, unauthorized entry is possible. At points between the
trailer court and the mine, the fence is down or otherwise in need of repair (Tr. 176-178). In
addition, because the lake cannot be fenced, both the dredge and mine property that borders the
lake can be visited by boaters (Tr. 214).
The Accident
On the evening of July 1, 2000, Deputy Frank Bergmark, an investigator of the Hall
County Sheriffs Office was called at home and told there had been an accident at Pit No. 77.
Bergmark immediately went to the pit, where he was met by an officer of the Grand Island Police
Department.
Bergmark and the officer went to the accident site. Although the rescue squad already had
removed the victim, Bergmark learned that the boy involved in the accident was a resident of the
trailer court. After the close of work, the victim and a friend left home and crossed the fence
onto mine property ~Tr. 124). The boys traveled across the river and walked through the brush to
the access road. They then began to "meander" about the pit. As the boys wandered they left
footprints. By observing the footprints, Bergmark was able to determine that the victim and his
friend ultimately arrived at the subject stockpile and ascended it. Looking at the stockpile
Bergrmak saw that the high voltage powerlines were "very close" to the pile (Tr. 41 ). Bergmark

782

was told that as the victim started to descend the western side of the pile, he contacted one of the
powerlines (Tr. 42-43).
Bergmark's scenario of the boys' travels and of the events of July 1, generally agreed
with that of Lloyd R. Caldwell, an MSHA inspector who was assigned to investigate the accident
for the agency and who arrived at the mine on the morning of July 2.2 However, Caldwell was
able to provide some additional details concerning what happened.
Caldwell testified that reaching the river was not that difficult for the boys because the
fence was pushed down in several places and paths ran through the dense vegetation between the
fence and the river. He observed that after they crossed the river and walked up its south bank
through the brush to the access road, the boys passed, but clearly did not heed, a "no trespassing"
sign (Tr. 124, 220-221). He learned that the boys were playing a game of"007", which involved
chasing one another, perhaps with water guns (Tr. 125).
John Brezina, Central Sand's mine manager, traveled with Caldwell during most of
Caldwell's on-site investigation (Tr. 303-304, 306-307). Brezina testified that the footprints
indicated the boys first attempted to climb a stockpile other than the one where the accident
occurred, but gave up because they could not keep their footing (Tr. 307).
All agreed that when the boys came to the subject stockpile they were able to ascended to
its top (Tr. 125-126). Once at the top, the victim started down its western side. The sand and
gravel acted "like a pile of roller bearings"(Tr. 123) and the victim began to slid. Bergmark
surmised that the victim, who was approximately 5 feet tall, must have seen the powerlines,
which were about 10 feet below the summit of the stockpile (Tr. 57, 62). Realizing he was fast
approaching the lines, the victim leaned backward, trying to go feet-first under them. Part of his
body cleared, but one of his hands moved upward and touched the powerline closest to the
stockpile (Tr. 30, 45, 123; See Gov. Exhs. 3F, 3G). The victim was electrocuted. Subsequently,
his body slid down the pile, until he come to rest about 15 feet above ground level.

In the meantime, the victim's friend ran back to the trailer court and told the victim's
mother to come quickly, that her son was hurt. She raced to the scene where she found the boy.
A short time later rescue personnel arrived and attempted to revive him. The victim was rushed
to the hospital where he was pronounced dead (Tr. 58).
The Powerlines and The Stockpile
Bergmark determined that during the time between the accident and his arrival no rescue
personnel nor other persons had been to the top of the stockpile. Nor had anyone been on the
pile at the point where the victim touched the powerline (Tr. 58). Therefore, when Bergmark

2

Following the investigation. Caldwell retired. Therefore. when he testified Caldwell no
longer worked for the agency.
783

measured the distance from the powerlines to the stockpile, he believed his results reflected
conditions as they existed at the time of the accident. It was difficult for Bergmark to make the
measurements because when he moved or walked near the points he was trying to measure, the
sand and gravel shifted and slid down the pile (Tr. 44, 53-54, 57). Nevertheless, Bergmark found
that the vertical distance (or clearance) from the nearest line to the surface was 29 inches and that
the horizontal distance was 60 inches (Tr. 44, 56). 3
The powerlines where installed in 1978, by the City of Grand Island Utility Department.
They had not been altered or changed since (Tr. 31, 92, 93-94, 213, See also Tr. 294). The
powerlines carried three-phase, 13,899 volts of electricity, which was described by Rober Smith,
the assistant director of the department, as "standard primary voltage" (Tr. 67).
On the morning of July 2, Smith went to the mine with other utility department
employees and with the Grand Island city attorney. The group wanted to determine the role
played by the powerlin~s in the accident (Tr. 65). A bucket truck was brought to the scene. A
utility department employee went up in the bucket and measured the height of the lines from the
ground (Tr. 66). He determined that the powerlines were 25 feet, 5 inches from the ground and
that the static wire above the lines was 29 feet, 10 inches from the ground. The employee also
measured the height of the stockpile, which he found to be 35 feet, 7 inches high (Tr. 69, Gov.
Exh. 4)).
Inspector Caldwell. The Investigation, and The Citation
In addition to being an inspector and accident investigator, Caldwell is a certified
electrician. When he worked for MSHA, Caldwell's duties included the training of inspectors
with regard to the meaning and application ofMSHA's electrical regulations (Tr. 103-105).

Caldwell's July 2, investigation of the accident was interrupted by the July 4, weekend.
Caldwell and another MSHA employee returned on July 7 and July 8 (Tr. 106-108). At the
conclusion of the investigation the men submitted a written report to MSHA (Tr. 110; Gov. Exh.
8).
During the investigation Caldwell relied on Bergmark's measurements (See Tr. 116, 117119, 170-171; See also n. 3 supra). In Caldwell's view, the clearances Bergmark measured did
not meet those required by the NEC (Tr. 129-130, 137). Therefore, he issued Citation 7926022
to Central Sand, charging the company with a violation of Section 56.12045. In addition,
although the regulation states compliance with the code is required when the powerlines are
"installed", Caldwell testified he "looked at the installation not as the physical work to install ...
(the powerlines], but as the installation as a unit that was there at the time that [he] viewed the
operation" (Tr. 127). -

3

Caldwell also noted the instability of the pile. In fact, he found that it was so unstable
he did not climb it to measure the vertical and horizontal clearances (Tr. 116).
784

Caldwell found that the violation was "S&S" because "the accident occurred and the
accident was fatal" {Tr. 139). He further found that the company's negligence was "high"
because "the company knew or had good reason to know that the violation existed and ... would
cause injury" (Tr. 142). As for the company's unwarrantable failure to comply with Section
56.12045, he stated "unwarrantable failure means there ain' t no damn excuse for it happening.
And that it just exactly the way I felt about it" (Tr. 141).
THE VIOLATION

In charging a violation of Section 56.12045, Citation No. 7926022 states:
On July 1, 1998 at approximately 8:45 p.m., an elevenyear-old boy was electrocuted when he contacted a bare power line.
The victim was sliding down the road gravel stockpile when he
made contact with one phase conductor of the 3-phase 13.8 KV
power line which ran to the plant substation. The power line was
originally installed in compliance with the national code by the
local utility. Production personnel at the mine had allowed the
road gravel stockpile to build under the radial stacker so that the
pile was more than 10 feet higher than the power line and the west
side of the pile was less than 2 feet from the line. Failure to
maintain adequate clearance between this high power line and the
stockpile constitutes more than ordinary negligence and is an
unwarrantable failure to comply with a mandatory safety standard
(Gov. Exh. G-9).

Section .56.12045, is worded in a straightforward manner. The powerlines must be
"overhead", they must be "high-potential", and they must "be installed" according to the
requirements of the NEC.
Here, the powerlines clearly were "overhead". Smith testified without dispute that the
lines were 25 feet, 5 inches above the ground, which is "overhead" by any definition of the word
(Tr. 69). Also, the lines were "high potential". Section 56.2 (30 C.F.R. §56.2) defines "high
potential" powerlines as lines that carry more than 650 volts. Smith testified, again without
dispute, that the lines in question carried electricity far in excess of 650 volts (Tr. 67).
Were the powerlines installed as required by the NEC? Both former inspector Caldwell
and city utility department assistant director Smith agreed that the NEC incorporates by reference
the National Electric Safety Code (NESC). They also agreed it is the NESC that mandates how
high-potential powerlines must be installed, including requirements for the various clearances
that must be maintained (Tr. 59, 63-64, 79, 131; Gov. Exh. 6 at 70-31, 70-57 FPN). I accept
their undisputed testimony.
785

Turning to the NESC (Gov. Exh. 7), I find that although it does not specifically reference
stockpiles as points of departure for determining required clearances, a reasonable operator
parsing the code would conclude stockpiles come within its broader categories.
A purpose of the NESC is to institute "safety rules for the ... maintenance of overhead
electric supply ... lines" (Gov. Exh. 7 at 59). Clearance requirements for such lines are among
the code's specified safety rules. The requirements are found in Section 23 (Gov. Exh. 7 at 69),
which is divided into various subsections containing tables specifying the clearance for
conductors carrying various voltages when the conductors are located above and around various
facilities and surfaces.
An operator attempting to comply with the code first would note that Section 23, "covers
all clearances ... involving overhead supply ... lines" and would recognize the lines in question
are overhead supply lines (Gov. Exh. 7 at 69). Next, the operator would note that Section 23,
applies to "[p]ermanent and [t]emporary installations" (Id.) and would know that the stockpile is
"temporary" in that it is built up in order to be depleted. Further, the stockpile is an
"installation", in that it is "installed". To install is to set up for use (Webster's Third New
International Dictionary ( 1986) at 1171)), and stockpiles, including the stockpile in question, are
set up as repositories for material that later is sold, loaded, and usually is used elsewhere.
Having determined that Section 23, applies to the powerlines and to the stockpile, an
operator attempting to comply with the NESC would review the subsections of Section 23, to
determine which is applicable. In so doing, an operator would find that Subsection 231, the first
subsection, applies to "(s]upporting structures, support arms and equipment attached thereto, and
braces" (Gov. Exh. 7 at 71). The operator would know that the stockpile is not a "supporting
structure" for the overhead conductor nor is it a "support arm" or a "brace" for the powerlines in
question (Id.).
The operator would proceed to Subsection 232, which is titled, Vertical Clearance of
Wires, Conductors, Cables, and Equipment Above Ground, Roadway, Rail, or Water Surfaces.
The operator rightly would know that the stockpile in question is not a "roadway" (no vehicles
travel over it). It is not a "[r]ail or [w ]ater surface". Nor is it "ground" as the word usually is
used, for although it is made up of earth, it is not a surface upon which persons normally stand
nor upon which they move, dwell, nor upon which objects naturally rest (See Webster's at 1002).
Rather, a stockpile is a purposefully constructed feature of the mine, a "heap of material formed
to create a reserve for loading or other purposes" (American Geological Institute, Dictionary of
Mining, Mineral, and Related Terms (1996) at 540)). Therefore, the operator would find that
Subsection 232, is inapplicable.
The operator's finding would be confirmed when the operator examined the tables that
set forth the precise requirements of Subsection 232. They specify areas for which clearances are
required. In so doing they refer to areas that are subject to regular or restricted traffic by
pedestrians, sailors, swimmers, or vehicles. Front-end loaders load material into trucks from the

786

base of the stockpile, and the witnesses agreed that neither loaders, other vehicles, miners, nor
anyone else travel or work on the stockpile so that it is not subj'ect to traffic of any kind.
The next subsection, Subsection 233, is titled, Clearance Between Wires, Conductors,
and Cables Carried on Different Supporting Structures (Gov. Exh. 7 at 84). The operator would
know that the question is not the proper clearance between the conductors but rather the proper
clearance from the surface of the stockpile to the conductors. In addition, the operator would
know that the conductors under consideration are carried on common (not on different)
supporting structures.
It is at Subsection 234, that the operator would find the clearance requirements for the
stockpile. The subsection is titled, Clearance of Wires, Conductors, Cables and Equipment from
Buildings, Bridges, Rail Cars, Swimming Pools, and Other Installations. As I have noted, a
stockpile is an installation. This being the case, the operator would use Table 234-1, to find the
clearances prescribed-(Gov. Exh. 7 at 101). The table is itself divided into two categories, the
first is "[b]uildings" but the stockpile is not a building. The second is "[s]igns, chimneys,
billboards, radio and television antennas, tanks, and other installations not classified as buildings
or bridges" (Id.). Realizing that the stockpile can only be one of the "other installations" and
therefore that the second category of Table 234 -1 applies, the operator would determine that for
"supply conductors over 750 v[olts]" a vertical clearance of 8 feet and a horizontal clearance of 7
Yi feet is required. Then, noting that the horizontal clearance requirement bears a footnote that
allows the requirement to be reduced by two feet when no maintenance is required on the
installation (Gov. Exh. 7 n. 1 at 102), the operator further would determine that the actual
horizontal clearance required is 5 Yi feet because no maintenance is required on the stockpile
(Gov. Exh. 7 at 101 (Table 234-1 n. 1 at 102)).4

Does the evidence establish that on the July 1, 1998, Central Sand failed to maintain a
vertical clearance of 8 feet and a horizontal clearance of 5 Yi feet? No one who witnessed the
accident testified. Therefore, clearances at the time of the accident must be inferred from
testimony regarding conditions both before and immediately after the event.

It should be obvious ~t this point that despite the straightforward wording of the
standard, by incorporating the NEC and the NESC into the standard, the Secretary has adopted an
approach to regulation that is not "user friendly" - to say the least. It takes diligence to sift
through the many sections, subsections, and tables of the codes and find applicable requirements.
Indeed, the difficulties inherent in the approach are evidenced in this case in that even those most
familiar with the codes, Smith and Caldwell, seemed unsure at times as to which particular
provision applied(~ Tr. 74-75, 89-90, 132-133, 156-157, 159, 168-169, 188). This said,
despite their complexity the codes are not impossible to understand and to apply. Although
there may be a more direct and less difficult way to regulate required clearances, the Secretary's
approach is not impermissible. Therefore, it is the duty of each operator to have a thorough,
working knowledge of the codes' contents and applications.
4

787

Central Sand did not offer any reliable evidence regarding the clearances as they existed
prior to the accident. The company's inspection reports do not reference the clearances (Tr. 268269) and although the mine manager, Brezina claimed that the "rule of thumb" at the mine is to
maintain clearances of at least 10 feet (Tr. 270-271, 339), the way he determined the distances by eyeballing them, frequently from inside a moving vehicle (Tr. 339) - is not conducive to
accurate measurement. As he stated, it is "just kind of guess judging" (Tr. 340).
On the other hand, sound inferences that the required clearances were not maintained can
be drawn from the accident and the post-accident observations of the investigators. The most
important fact is that the victim touched the wire. Obviously, a five-foot tall, eleven-year-old
boy would not have done so had there been a vertical clearance of 8 feet. Second, when a
vertical clearance of29 inches and a horizontal clearance of 60 inches were measured by
Bergmark on July 2, no one had been on the pile and disturbed the accident site between the time
the accident occurred and the time Bergmark measured (Tr. 58). Further, Bergmark emphasized
that in reaching the site to make the measurements he disturbed conditions as little as possible
(Tr. 41).
Moreover, there is no dispute that on July 2, the stockpile was 35 feet, 7 inches high (Tr.
69). The company hypothesizes that on the previous day the stockpile had been 45 feet high (the
maximum height of a stockpile built by the radial stacker) (Tr. 292-293)); that the high voltage
lines had adequate clearance on July I; but that the victim pushed sand and gravel ahead of him
as he slid down the slope toward the powerlines (Tr. 161-162, 299). Sand and gravel lost at the
top reduced the height of the stockpile, built up under the powerlines, and altered the clearance to
less than required.
Caldwell rejected this theory. In his view the top of the stockpile had not been disturbed
after the stacker last added to the pile. Caldwell based his opinion on his observation of the
stockpile, an? he testified that photographs the government entered into evidence confirm what
he had seen. He.stated, "Very quickly you can look at the photographs and you can see that the
top of the pile has not been disturbed" (Tr. 162).
I find Caldwell's testimony compelling, for as he pointed out, the photographs clearly
depict undisturbed water streaks from the wet sand and gravel the stacker last put on the
stockpile. Since the stockpile was not added to after the accident or before the photographs were
taken, I agree with Caldwell that the top of the pile was not significantly reduced prior to the
accident (Tr. 162-163; Gov. Exh. 3b, Gov. Exh. 3e). Further, although Caldwell agreed that
there could have been movement of material on the side of the pile (Tr. 162), he did not believe
movement occurred in the immediate accident area, and he testified that the photographs of the
area did not reveal any signs of significant movement (Tr. 165). Again, I agree.
Given the testimony and the exhibits, I conclude that while some movement of sand and
gravel may have been caused by the boys, the material was not moved to such an extent that
otherwise permissible clearances went out of compliance. Rather, I find that the evidence and

788

testimony permit the inference that the clearances were out of compliance with the NESC prior to
and at the time of the accident.
The final question is whether the powerlines were "installed" according to the code.
Caldwell stated that the phrase "shall be installed" meant that the powelines not only had to be
fixed in position for use according to the code, they also had to be maintained in compliance (Tr.
126). CaldwelJ's construction is logical. To read the phrase as applicable only to the original
positioning of the lines would negate much of regulation's protective intent. Powerlines, once
installed, tend to be permanent, whereas conditions around and under them frequently are subject
to change. For these reasons I conclude that because the subject powerlines were not maintained
in compliance with the NESC, they were not "installed as specified". Therefore, Central Sand
violated Section 56.12045 as cited. 5

S&S and GRAVITY
A violation is significant and substantial, if based on the particular facts surrounding the
violation, there exists a reasonable likelihood that the hazard contributed to will result in an
injury or illness of a reasonably serious nature (Arch of Kentucky, 20 FMSHRC 1321, 1329
(December, 1998); Cyprus Emerald Resources. Inc., 20 FMSHRC 790, 816 (August 1998);
National Gypsum Co., 3 FMSHRC 822, 825 (April 1981)). In Mathies Coal Co., 6 FMSHRC 1
(January 1984), the Commission held that in order to establish a S&S violation of a mandatory
standard the Secretary must prove: (1) the existence of an underlying violation; (2) a discrete
safety hazard - that is, a measure of danger to safety contributed to by the violation; (3) a
reasonable likelihood that the hazard contributed to will result in an injury; and (4) a reasonable
likelihood the injury in question will be of a reasonable serious nature.
The Secretary met her burden. The violation existed as charged. The hazard contributed
to by the failure -0f the company to maintain the required clearances is the danger that a person
will touch the powerline and be shocked, burned or electrocuted. When, as here, clearances for
an unguarded high voltage powerline are reduced to the point where a boy of eleven can not
proceed upright past and under them without contacting the lines, there is a reasonable likelihood
that the lines will be touched and serious injury or death will result.
The Commission recently has reemphasized that the focus of the gravity criterion is on
"the effect of the hazard if it occurs" (liubb Corp., 23 FMSHRC 606, 609 (May 2000) (quoting
Consolidation Coal Co., 18 FMSHRC 1541, 1550 (September 1996)). In this case, the hazard
occurred, and its effect was lethal. This is a very serious violation.

UNWARRANTABLE FAILURE and NEGLIGENCE
5

In view of this conclusion I need not reach the issue of whether the company violated
Section 56.12030.
789

The Conimission has defined unwarrantable failure as aggravated conduct constituting
more than ordinary negligence (Emery Mining Corp., 9 FMSHRC 1997, 2001 (December 1987)).
The Commission also has stated that unwarrantable failure is conduct that is characterized by
reckless disregard, intentional misconduct, indifference or a serious lack of reasonable care
(Emery, 9 FMSHRC at 2003-04; Rochester & Pittsburgh Coal Co., 13 FMSHRC 189, 194
(February 1991)).
Several factQr~ must be considered in analyzing whether a violation results from
unwarrantable failure, among these are: "the extensiveness of the violation, the length of time
that the violative condition has existed, the operator's efforts to eliminate the ... condition, and
whether [the] operator has been placed on notice that greater efforts are necessary for
compliance" (Mullins and Sons Coal Co., 16 FMSHRC 192, 195 (February 1994)). The
culpability determination required for a finding of unwarrantable failure is similar to gross
negligence or recklessness. It is more than a "knew or should have known" test (Yinrinia Crews
Coal Co., 15 FMS~C 2103, 2107 October 1993)).
In view of these and other factors, I conclude that Central Sand did not unwarrantably fail
to comply with Section 56.12045. First, the violation was not easy to detect. To determine
whether the company was in compliance, the mine examiner had to judge the horizontal and
vertical distance between the lines and the slope of the stockpile from ground level, either while
driving past the pile or while out of the vehicle and on the ground. In the case of the subject
stockpile this meant making a judgement call from 29-feet or more below and at an angle to the
lines (Tr. 44. 330, 340). This method of determining compliance, while difficult, was reasonable
given the size of the mine and the location of the powerlines. There is nothing in the record to
suggest that MSHA advised the company to measure the distance from another location (for
example from the top or side of the stockpile) or always to estimate the distance while standing at
the base of the stockpile.
Second, it is the nature of stockpiles that they are not necessarily built at one time.
Material may be c:leposited on them over a series of shifts or even days. Although the subject
stockpile had been in existence for up to nine days prior to the accident (Tr. 315, See also Tr.
122), the Secretary did not bring forward evidence to estab~ish when the size of the pile reached
the point where the vertical and horizontal clearances went out of compliance. Thus, it may well
be that the violation existed fm: a very shot time prior to the accident (Tr. 314-315).
It is clear from Caldwell's testimony that MSHA was concerned about clearances for high
voltage powerlines where the lines crossed mine roads or ran above areas where trucks were
loaded or unloaded (Tr. 134-135, 161). It is also clear the agency's concern extended to
clearances above stockpiles. Stanley Benke, the company safety director, admitted that at joint
MSHAJindustry worlCshops it was Caldwell who warned company representatives about the
hazards of powerlines and high voltage wires above stockpiles.

Benke testified that Caldwell "said ... its a recommended practice -- safe practice to try
790

and keep stockpiles and materials away from powerlines [and that] [i]f you're not within the
mandated requirements as far as clearances that it could result in a citation" (Tr. 252). However,
Caldwell's warning was general in nature and was directed to all operators at the meetings.
Central Sand was not singled out and told that it needed to exert greater efforts to ensure
compliance with regard to clearances above stockpiles at its mines. In fact, other stockpiles had
existed at the location of the cited stockpile, and the Secretary offered no evidence that the
company was cited previously for a violation of the clearance requirements with respect to its
stockpiles. The subject incident may represent the one and only time prior to July 1, that
powerlines ran too close to a stockpile at the mine.
Based on the testimony and the lack of any evidence regarding previous violations of
Section 56.12045, I conclude that although Central Sand was aware it was required to comply
with the clearance requirements in situations where high voltage lines ran above its stockpiles, it
was not on notice that greater efforts were needed to ensure compliance.
Finally, Central Sand had no reason to think a person would come near the lines. Miners
never worked nor traveled on the stockpile. The only person the company might have anticipated
would be endangered is a trespasser, and Central Sand posted and fenced its property to prevent
unauthorized entry. While it is true that it might have posted a greater number of "no
trespassing" signs and might have better maintained its fence (Tr. 176), the company's lack of
care was not such as to be gross or reckless.
The testimony revealed the company experienced one prior instance of trespassing, one
that involved vandalism to the dredge on the lake, but the company's safety director, who is
likely to know, could think of no prior incident that involved the stockpile or that occurred
anywhere near it (Tr. 215). Moreover, while the victim's mother testified the victim played on
mine property prior to the accident and she had warned him not to go there again, there is no
evidence she alerted the company to the fact (Tr. 38, See also Tr. 309).
Given all of these factors and the lengths to which the boys had to go to place themselves
in harm's way - pass the fence, travel through dense brush, cross the river, walk past at least
one ''no trespassing" sign, and climb to the top of the stockpile - I cannot find that Central
Sand's lack of care was aggravated or more than ordinary. Rather, the company failed to exhibit
the ordinary care that was required by the circumstances, and in this way it was negligent.

CIVIL PENALTY CRITERIA
I have found that the violation was very serious and was the result of the company's
failure to exercise .the care required. In assessing a civil penalty, the Act mandates that I also
consider Central Sand's history of previous violations, the size of its business, the effect of the
penalty on the company's ability to continue in business, and its good faith in attempting to
comply rapidly after being charged (30 U.S.C. §820(i)).

791

-

As noted above, Counsel for the Secretary characterized Central Sand's history of
previous violations as moderate to small and the company's size· as large (Tr. 28). The parties
agreed that a penalty of up to $25,000 would not affect the company's ability to continue in
business (Stipulation 7). The company abated the violation in a timely fashion and with good
faith by trimming the stockpile to obtain the clearances required (Gov. Exh. 9).
Considering al1 of these factors, and taking note especially that the company's negligence
was not aggravated, I cp11clude that a civil penalty of $6,000 is warranted. It is important to
understand that while the assessment faithfully reflects the statutory civil penalty criteria, serves
as an incentive for future compliance, and conforms in all respects to the law under which it is
imposed, it is not a valuation of the life that was lost or of the great pain that was and will
continue to be inflicted by this accident. Such things are beyond the Act.

ORDER
Within 30 days of the date of this Decision, Central Sand is ORDERED to pay a civil
penalty of $6,000. Upon payment of the penalty, these proceedings are DISMISSED.

J)vJ/(!/~
David F. Barbour
Chief Administrative Law Judge
Distribution: (Certified)
Ann M. Noble, Esq., Associate Regional Solicitor, Office of the Solicitor, U.S. Department of
Labor, 1999 Broadway, Suite 1600, Denver, CO 80202-5716 6

Mark E. Novotny, Esq., Lamson, Dugan & Murray, LLP, 10306 Regency Parkway Drive,
Omaha, NE 68114-3743

/wd

6

Because trial counsel Mark W. Nelson since has left the Office of the Solicitor, the
decision is being distributed to the Associate Regional Solicitor.
792

ADMINISTRATIVE LAW JUDGE ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
.

1244 SPEER BOULEYARD #280
DENVER, CO 80204-3582
303-844-3577/FAX 303-844-5268

May 15, 2000
DISCRIMINATION PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of LEVI BUSSANJCH,
Complainant

Docket No. WEST 2000-188-D
Centralia Coal Mine
Mine l.D. 45-00416

v.
CENTRALIA MINING COMPANY,
- Respondent

ORDER GRANTING MOTION TO DISMISS COMPLAINT NO. DENV-CD-97-08
ORDER DENYING MOTION TO DISMISS COMPLAINT NO. DENY-CD-99-13
This proceeding was brought by the Secretary of Labor on behalf of Levi Bussanich
against Centralia Mining Company ("Centralia") under section 105(c) of the Federal Mine Safety
and Health Act of 1977, 30 U.S.C. § 801, et seq. ("Mine Act") and 29 C.F.R. § 2700.50 et seq.
This case includes four discrimination complaints that Mr. Bussanich filed with the Department
of Labor's Mine Safety and Health Administration ("MSHA"). In the first complaint, DENVCD-97-08, filed on January 28, 1997, Mr. Bussanich alleges that his foreman prevented him from
leaving the shop without a supervisor's escort because he had raised safety issues with MSHA.
In the second complaint, DENV-CD-99-13, filed on February 16, 1999, Mr. Bussanich alleges
that he was treated disparately because the company would not accept a work release from his
physician when he was ready to return to work after a non-work related injury and he was also
required to take a drug test before he could return. In the third complaint, DENV-CD-99-22,
filed on August 23, 1999, Mr. Bussanich alleges that he was disparately subjected to a search of
his vehicle at the mine. In the fourth complaint, DENV-CD-2000-06, filed December 18, 2000,
Mr. Bussanich alleges that he·was terminated from employment at the Centralia Mine in
violation of section 105(c) of the Mine Act.
The Secretary determined that Centralia violated section 105(c) with respect to each
complaint and notified Mr. Bussanich and Centralia of her determination on February 4, 2000.
The Secretary filed-this case with the Commission on or about February 22, 2000. Centralia filed
a motion to dismiss the first two discrimination complaints that Mr. Bussanich filed with MSHA
because they are untimely and Centralia was materially prejudiced by the delay. It also contends
that Bussanich will not be materially prejudiced by the dismissal of the complaints. The
Secretary opposes Centralia's motion. I consider the facts surrounding each complaint below.

793

I.

Complaint of January 28, 1997. DENV-CD-97-08

Mr. Bussanich contends that he was prohibited from leaving the shop where he normally
worked to get supplies because his foreman told him that Anil Puri, a Centralia supervisor, did
not want him "out running around looking for more problems." Mr. Bussanich states that he
contacted MSHA and met with an MSHA inspector on January 14, 1997, about safety concerns
he had at the mine. Bussanich maintains that Mr. Puri's actions were in retaliation for his
protected activity. The Secretary did not make her determination that Centralia violated the Mine
Act with respect to this .complaint until February 4, 2000.
Centralia contends that the Secretary's lengthy delay with respect to this complaint is so
extraordinary as to demonstrate prejudice per se. It also maintains the it was prejudiced, in fact,
by the delay because of changes that occurred at Centralia since Bussanich filed his complaint
with MSHA. In early 1998, Centralia's parent company, PacifiCorp, was acquired by Scottish
Power. Scottish Power then sold Centralia to TransAlta in May 1999. TransAlta terminated
Centralia's top managers including Mine Manager Bart Hyita and Human Resources Manager
Charles Schultz. Centralia contends that, although it could subpoena these two individuals to
testify at a hearing, it could not use them to prepare for trial. Centralia states that it is prejudiced
as a result.
The Secretary states that the delay in processing this complaint "occurred primarily
because of investigation and personnel difficulties with the field special investigator assigned to
investigate this matter." (S. Response at 2-3). She also cites the fact that Bussanich filed other
complaints in 1999 that were interrelated to this complaint. Finally, she maintains that Centralia
did not demonstrate that it was prejudiced by the delay. Centralia had a copy of the complaint
and interacted with MSHA during the investigation. She states that part of the delay was caused
by the fact that MSHA scheduled interviews of some Centralia employees to accommodate the
schedule of Centralia's counsel. She argues that the change in ownership of the company and the
fact that som~ of the top managers no longer work for the company is insufficient to show
prejudice.
It is clear that the Secretary violated section 105(c)(3) of the Mine Act by failing to notify
Mr. Bussanich of her "determination whether a violation ... occurred" within 90 days ofreceipt
of his complaint. It is also clear that this time-frame is not jurisdictional. The legislative history
of the Mine Act states that the deadlines imposed on the Secretary in section 105(c) are not
jurisdictional and that the failure of the Secretary to meet them "should not result in the dismissal
of the discrimination proceedings; the complainant should not be prejudiced because of the
failure of the Government to meet its time obligations." S. Rep. No. 181, 95 1h Cong., is1 Sess. 36
(1977), reprinted in Senate Subcommittee on Labor, Committee on Human Resources, 95th
Cong., 2"d Sess., Legislative History of the Federal Mine Safety and Health Act of 1977 at 624
(1978).
.

In interpreting the deadlines imposed on the Secretary in section 105(c), the Commission
concluded that the "fair hearing process envisioned by the Mine Act does not allow us to ignore
794

serious delay by the Secretary in filing a discrimination complaint if such delay prejudicially
deprives a respondent of a meaningful opportunity to defend itself against the claim." Secretary
ofLabor for Donald R. Hale v. 4-A Coal Co., Inc., 8 FMSHRC 905, 908 (June 1986).
Accordingly, the Commission held that a discrimination complaint is subject to dismissal when
the Secretary fails to meet the statutorily imposed deadlines "if the [mine] operator demonstrates
material legal prejudice attributable to the delay." Id. This test requires more than a mere
allegation of prejudice.
The three-year delay with respect to this complaint was more that 12 times the length of
time set forth in the Mine Act. This delay is truly extraordinary. A delay of this length is
inherently prejudicial to a mine operator's ability to defend itself against the allegations
contained in a discrimination complaint. The Secretary does not offer any justification for such a
lengthy delay. The affidavit attached to the Secretary's response to the motion details the
investigation process in this case, but offers only bureaucratic excuses for the delay. The
discrimination complaint does not raise complicated issues. I find that the delay in this
complaint was so significant as to constitute prejudice per se. The memories of management
personnel as well as Mr. Bussanich will have faded over such a long period of time. Testimony
about the events will be inherently unreliable and, as a consequence, subject to fabrication.
The Secretary alleges that Mr. Bussanich' s subsequent complaints complicated her
review of this complaint. It must be understood that Bussanich's second complaint was filed two
years after his first complaint. Thus, MSHA had two full years to investigate his first complaint
without any such complications. The Secretary also blames Centralia for some of the delay.
Centralia denies this allegation. Even ifl accept the Secretary's contention that some interviews
were delayed at the request of counsel for Centralia, it cannot justify a three-year delay.
It is important to recognize that Mr. Bussanich will not be significantly harmed by
dismissing this complaint. Mr. Bussanich was off work for an extended absence shortly after he
filed this complaint. He also transferred out of the shop in August 1997. It does not appear that
he was under any restrictions concerning travel around the mine for a significant period of time.
More importantly, he is no longer working at the mine. Even if Mr. Bussanich were to prevail on
this complaint, there is no remedy that I can offer him unless he prevails on his fourth complaint,
which would subsume any remedies available here. The only independent remedy that I would
be able to impose with respect to this complaint is a civil penalty for a violation of section 105(c)
of the Mine Act. The allegations contained in this complaint will still be admissible

For the reasons discussed above, Centralia's motion to dismiss complaint No. DENVCD-97-08, filed Bussanich on January 28, 1997, is GRANTED and the complaint is
DISMISSED.

II.

Complaint of February 16. 1999, DENV-CD-99-13

Mr. Bussanich maintains that when he was released to return to work by his physician
following a non-work related injury, Dave Kendrick, his supervisor, told him to report to the
795

-.

mine on Febrnary 5, 1999. Bussanich subsequently learned that Centralia wanted him to take a
drug test and meet with the company doctor before returning to work. Mr. Bussanich alleges that
after he took the drug test, the company doctor released him to return to work without
restrictions. After Bussanich returned to work, he was sent home because, according to
Bussanich, Mr. Puri was "not happy with ... the doctor's note." Mr. Bussanich maintains that he
was treated differently than other similarly situated employees because he discussed safety
matters with an MSHA inspector. He also filed a grievance over the matter.
Centralia argueg that Charles Shultz was a principal decision maker and a witness to the
relevant events in this complaint. Mr. Shultz was terminated from Centralia's employment when
TransAlta became its parent corporation in May 1999. Centralia argues that although it knows
where Messrs. Shultz and Hyita currently reside, these individuals are no longer available to help
it prepare a defense to this complaint of discrimination and may indeed be uncooperative because
they were terminated by TransAlta. Centralia states that without these two key managers on its
"defense team, even [Centralia's] ability to respond to the Secretary's discovery, much less
prepare [its] own defense, is badly compromised." (C. Reply at 5). Centralia argues that the
Secretary's delay in prosecuting this complaint materially prejudiced its ability to defend itself
against this complaint.
The delay in this complaint was a little less than one year. During this year, Bussanich
filed two additional related discrimination complaints with MSHA. The events that Centralia
relies upon to demonstrate that it was prejudiced by the delay occurred within the 90-day period
set forth in the Mine Act. Thus, even if the Secretary had notified Bussanich within 90 days that
she determined that a violation of section 105(c) occurred, Messrs. Shultz and Mr. Hyita would
not have been available to help prepare Centralia's defense. They were apparently terminated in
May 1999 and the 90-day period would have ended on or about May 17, 1999. By the time a
complaint and answer were filed and the case set for hearing, Messrs. Shultz and Hyita would be
no more available than they are at present. Accordingly, I find that Centralia has not
demonstrated material legal prejudice.
For the reasons discussed above, Centralia's motion to dismiss complaint No. DENVCD-99-13, filed by Mr. Bussanich on February 16, 1999, is DENIED.

Richard W. Manning
Administrative Law Judge

796

Distribution:

James B. Crawford, Esq., Office of the Solicitor, U.S. Department of Labor, 4015 Wilson
Boulevard, Arlington, VA 22203-1954 (Fax and First Class Mail)
Thomas C. Means, Crowell & Moring, 1001 Pennsylvania Ave., NW Washington, DC 200042595 (Fax and First Class Mail)

RWM

797

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEYARD #280
DENVER, CO 80204-3582
303-844-3577/FAX 303-844-5268

May 15, 2000
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of LEVI BUSSANICH,
Complainant

DISCRilvfINATION PROCEEDING
Docket No. WEST 2000-188-D
Centralia Coal Mine

v.

Mine I.D. 45-00416

CENTRALIA MINING COMPANY,
· Respondent

ORDER DENYING RESPONDENT'S MOTION FOR PARTIAL SUMMARY DECISION
This discrimination proceeding was brought by the Secretary of Labor on behalf of Levi
Bussanich against Centralia Mining Company ("Centralia") under section 105(c) of the Federal
Mine Safety and Health Act of 1977, 30 U.S.C. § 801, et seq. ("Mine Act") and 29 C.F.R.
§ 2700.50 et seq. This case includes four discrimination complaints that Mr. Bussanich filed
with the Department of Labor's Mine Safety and Health Administration ("MSHA"). In the first
complaint, DENV-CD-97-08, filed on January 28, 1997, Mr. Bussanich alleges that his foreman
prevented him from leaving the shop without a supervisor's escort because he had raised safety
issues with MSHA. In the second complaint, DENV-CD-99-13, filed on February 16, 1999, Mr.
Bussanich alleges that he was treated disparately because the company would not accept a work
release from his physician when he was ready to return to work after a non-work related injury
and he was also required to take a drug test before he could return. In the third complaint,
DENV-CD-99-22, filed on August 23, 1999, Mr. Bussanich alleges that he was disparately
subjected to a search of his vehicle at the mine. In the fourth complaint, DENV-CD-2000-06,
filed December 18, 2000, Mr. Bussanich alleges that he was terminated from employment at the
Centralia Mine in violation of-section 105(c) of the Mine Act.
On or about December 28, 1999, the Secretary filed an application for temporary
reinstatement on behalf of Mr. Bussanich in WEST 2000-99-D, under section 105(c)(2) and 29
C.F.R. § 2700.45. In a temporary reinstatement proceeding, the Secretary has the burden of
proving that the miner's complaint of discrimination was not frivolously brought. Centralia
requested a hearing in the temporary reinstatement case. A hearing was held before me on
January 21, 2000. In my decision issued January 27, 2000, I held that the Secretary did not meet
her burden of proof because she failed to establish a colorable claim that Bussanich was
terminated from his employment. Secretary ofLabor o/blo Bussanich v. Centralia, 22 FMSHRC
107. My deci~ion was affirmed by the Commission, 22 FMSHRC 153 (Feb. 2000).

798

Centralia filed a motion for partial summary decision in the present proceeding. It
contends that the issue of whether Bussanich was discharged on account of protected activity was
adjudicated adversely to the Secretary in the temporary reinstatement case. As a consequence, it
argues that Mr. Bussanich's fourth discrimination complaint, DENV-CD-2000-06, must be
dismissed.
In support ofjt~ motion, Centralia argues that the Secretary is collaterally estopped from
relitigating the same issue that was decided in WEST 2000-99-D. Centralia maintains that the
doctrine of collateral estoppel precludes the Secretary's attempt to relitigate the issue of whether
Bussanich was terminated from his employment and Centralia is not obligated to again rebut the
Secretary's allegation. It argues that since the Secretary's burden of proof was lower in the
temporary reinstatement case, collateral estoppel clearly bars a "second bite at the apple." (C.
Motion at 7). Since the Secretary was unable to prove that Bussanich's discrimination complaint
was not frivolous, co!Jateral estoppel precludes her from trying to establish, by a preponderance
of the evidence, that Bussanich was discharged by Centralia because of his protected activities.
Centralia further argues that, even though temporary reinstatement proceedings are
expedited, the Secretary could have investigated Bussanich's fourth complaint more thoroughly,
as recommended by Centralia, prior to bringing that action. The Secretary chose to bring the
temporary reinstatement case before MSHA's investigators interviewed Centralia managers or
reviewed the company's documents. Thus, it contends that the Secretary had the opportunity to
more fully investigate the facts prior to the temporary reinstatement hearing but chose not to do
so. Centralia argues that the Secretary's opportunity to litigate the merits of the discharge claim
in the temporary reinstatement proceeding was the substantial equivalent of what is available in
the present case so that principles of collateral estoppel should be applied.
The Secretary opposes Centralia's motion. She contends that MSHA's investigators
discovered riew ~vidence after the temporary reinstatement hearing. She also states that she has
initiated discovery against Centralia which may also lead to new evidence that was not available
for a temporary reinstatement hearing. Thus, the Secretary argues that, because there are genuine
issues of fact in dispute in the present case, a motion for partial summary decision is not proper
under 29 C.F.R. § 2700.67(b)(l).
The Secretary states that the Commission, in affirming my temporary reinstatement
decision, held that its decision has "no bearing on the ultimate merits of the case." 22 FMSHRC
at 159, n. 8 (citation omitted). The Secretary argues that she should not be bound by the
evidence presented at a separate hearing having a different and narrower purpose. The hearing in
a temporary reinstatement proceeding should not become the hearing on the merits of the
underlying discrimin·ation complaint because "full discovery and examination of the evidence" is
not expected and "would be contrary to the legislative purpose for providing temporary
reinstatement." (S. Response at 10). The Secretary maintains that if the Secretary were required
to present a fully developed case at a temporary reinstatement proceeding in order to avoid the
risk of being collaterally estopped in the discrimination case, the complainant would be put in a
799

difficult financial position. Rather than being reinstated on an expedited basis, the complainant
would have to wait until MSHA's investigation is virtually complete before he could be
reinstated. The mine operator would have a great incentive to delay the investigation by refusing
to cooperate with MSHA investigators.
Finally, the Secretary focuses on the purpose for temporary reinstatement and the
legislative history of section 105(c) of the Mine Act. She maintains that Congress intended that
temporary reinstatement occur as soon as possible to the benefit of the complaining miner. The
Secretary maintains that-collateral estoppel should not be applied in these circumstances.
I agree with the arguments presented by the Secretary. This case presents rather unique
facts that will infrequently arise. It is important to understand that, although a temporary
reinstatement case is related to the underlying discrimination case, they are two separate cases
with distinct functions. The same issue is not litigated in both cases. Although the Secretary's
burden of proof is easier to meet in the temporary reinstatement case, the nature of that case is
much narrower. The language of section 105(c)(2) of the Mine Act is instructive. That provision
states that, upon receipt of a complaint of discrimination, the Secretary shall forward a copy of
the complaint to the respondent and cause an investigation to be undertaken. This provision goes
on to state:
Such investigation shall commence within 15 days of the
Secretary's receipt of the complaint, and if the Secretary finds that
such complaint was not frivolously brought, the Commission, on
an expedited basis upon application of the Secretary, shall order
the immediate reinstatement of the miner pending final order on
the complaint. If upon such investigation, the Secretary determines
that the provisions of this subsection have been violated, he shall
immediately file a complaint with the Commission ....
This pro~ision clearly contemplates that the Secretrut seek reinstatement as quickly as!
possible before her inv~stigation is completed. The legislative history supports my interpretation,
as follows:
Upon determining that the complaint appears to have merit,
the Secretary shall seek an order of the Commission temporarily
reinstating the complaining miner pending final outcome of the
investigation and complaint. The Committee feels that this
temporary reinstatement is an essential protection for complaining
miners who may not be in the financial position to suffer even a
short period of unemployment or reduced income pending the
resolution of the discrimination complaint.
Rep. No. 181, 951h Cong., 151 Sess. 36-37 (1977), reprinted in Senate Subcommittee on Labor,
Committee on Human Resources, 951h Cong., 2"d Sess., Legislative History ofthe Federal Mine
800

Safety andHealth Act of 1977 at 624-25 (1978).

Neither the Mine Act nor the legislative history speak of a right to a hearing in cases of
temporary reinstatement. Initially, the Commission's procedural rules did not provide mine
operators with a right to challenge an order of temporary reinstatement in a formal hearing. This
right was added in response to a Sixth Circuit Court of Appeals decision. Subsequently, in Brock
v. Roadway Express, Inc., 481 U.S. 252 (1987), the Supreme Court held that a temporary
reinstatement provision in the Surface Transportation Assistance Act satisfied due process even
though employers Were IlOt provided With the right to a hearing On the iSSUe. 1
The Commission affords mine operators the right to challenge temporary reinstatement
orders in a formal hearing. Nevertheless, the focus of the hearing is quite narrow: whether the
Secretary presented sufficient evidence to show that the miner's discrimination complaint was
not frivolously brought. The temporary reinstatement hearing is not a trial on the merits of the
discrimination complaint and it cannot even be deemed a mini-trial on that issue. Temporary
reinstatement is sought so that the complaining miner will not have "to suffer even a short period
of unemployment or reduced income" pending the resolution of the discrimination complaint.
The Secretary would be shirking her duty if she sought temporary reinstatement only after
MSHA completed its investigation or only after she had sufficient information to present a prima
facie case of discrimination.
Given this mandate, it is clear that the Secretary will not have sufficient facts at the time
of a hearing in a temporary reinstatement case to be bound by the concept of collateral estoppel
in the subsequent discrimination proceeding. MSHA's investigation will not be complete and
there is insufficient time to develop the case through discovery. In most cases, of course, this
issue will not arise because the Secretary's burden of proof is so low in temporary reinstatement
proceedings. But in those few cases where the Secretary does not prevail in a temporary
reinstatement case, issue preclusion should not apply because the issues in a discrimination case
are not reached 'in a.temporary reinstatement case.
It is important to recognize that when the Secretary prevails in a temporary reinstatement
proceeding, the holding of the administrative law judge in that case "has no bearing on the
ultimate merits" on the underlying discrimination proceeding. 22 FMSHRC at 159, n. 8
(citation omitted). Likewise, when the Secretary does not present sufficient evidence to meet her
burden of proof in a temporary reinstatement case, the judge's holding denying temporary
reinstatement should not have any bearing on the ultimate merits of the discrimination case.2 The

A more detaile~ history of the Commission's Procedural Rule in temporary reinstatement
proceedings is presented in the dissenting opinion of Commissioners Marks and Beatty in the
temporary reinstatement proceeding. 22 FMSHRC at 162-63.
1

2

The parties can use the transcript from the temporary reinstatement hearing in the
discrimination case. For example, a party may attempt to demonstrate, on cross-examination, that
801

complairung miner should not have his discrimination complaint dismissed simply because the
Secretary was not able to sufficiently marshal the facts in the temporary reinstatement hearing.
Although the Secretary is a party in temporary reinstatement and discrimination proceedings, she
is fundamentally representing the complaining miner so his interests are paramount.
For the reasons set forth above, Centralia's motion for partial summary decision is
DENIED.

Richard W. Manning
Administrative Law Judge

Distribution:

James B. Crawford, Esq., Office of the Solicitor, U.S. Department of Labor, 4015 Wilson
Boulevard, Arlington, VA 22203-1954 (Fax and First Class Mail)
Thomas C. Means, Crowell & Moring, 1001 Pennsylvania Ave., NW Washington, DC 200042595 (Fax and First Class Mail)

RWM.

a witness made prior inconsistent statements while under oath.
802

t'r U.S. GOVERNMENT PRINTING OFFICE:2000-462· 124/22506

